[ex1012019creditagreement001.jpg]
EXECUTION VERSION Published CUSIP Numbers: 31396DAF5 Revolving Credit CUSIP
Number: 31396DAG3 $500,000,000 SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 30, 2019, by and among FEDERAL SIGNAL CORPORATION, as US
Borrower, FST CANADA INC., as a Non-US Borrower, certain other Foreign
Subsidiaries of US Borrower from time to time parties hereto as Non-US
Borrowers, the Lenders referred to herein, as Lenders, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Swingline Lender and Issuing
Lender, JPMORGAN CHASE BANK, N.A. as Syndication Agent, KEYBANK NATIONAL
ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION and SUNTRUST BANK as Documentation
Agents WELLS FARGO SECURITIES, LLC, and JPMORGAN CHASE BANK, N.A., as Joint Lead
Arrangers and Joint Bookrunners 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
............................................................................................................
1 Section 1.1 Definitions
............................................................................................................
1 Section 1.2 Other Definitions and Provisions
........................................................................ 35
Section 1.3 Accounting
Terms...............................................................................................
36 Section 1.4 UCC Terms
.........................................................................................................
36 Section 1.5 Rounding
.............................................................................................................
36 Section 1.6 References to Agreement and Laws
................................................................... 36 Section
1.7 Times of Day
......................................................................................................
37 Section 1.8 Letter of Credit Amounts
....................................................................................
37 Section 1.9 Guarantees
..........................................................................................................
37 Section 1.10 Covenant Compliance Generally
........................................................................ 37
Section 1.11 Exchange Rates; Currency Equivalents
.............................................................. 37 Section 1.12
Change of Currency
............................................................................................
38 Section 1.13 Limited Condition Acquisitions
.......................................................................... 38
Section 1.14 Divisions
.............................................................................................................
39 ARTICLE II REVOLVING CREDIT FACILITY
......................................................................... 40
Section 2.1 Revolving Credit Loans
......................................................................................
40 Section 2.2 Swingline Loans
.................................................................................................
40 Section 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans........ 42 Section 2.4 Repayment and Prepayment of Revolving Credit and
Swingline Loans ............ 43 Section 2.5 Reserved
.............................................................................................................
44 Section 2.6 Termination of Revolving Credit Facility
........................................................... 44 ARTICLE III
LETTER OF CREDIT FACILITY
........................................................................... 44
Section 3.1 L/C Facility
.........................................................................................................
44 Section 3.2 Procedure for Issuance of Letters of Credit
........................................................ 45 Section 3.3
Commissions and Other Charges
........................................................................ 46
Section 3.4 L/C Participations
...............................................................................................
46 Section 3.5 Reimbursement Obligation of the US Borrower
................................................ 47 Section 3.6 Obligations
Absolute
..........................................................................................
48 Section 3.7 Effect of Letter of Credit Application
................................................................. 49 Section 3.8
Resignation of Issuing Lenders
........................................................................... 49
Section 3.9 Reporting of Letter of Credit Information and L/C Commitment
...................... 49 -i- 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement003.jpg]
TABLE OF CONTENTS (continued) Page Section 3.10 Letters of Credit Issued for
Subsidiaries ............................................................. 50
ARTICLE IV RESERVED
..............................................................................................................
50 ARTICLE V GENERAL LOAN PROVISIONS
............................................................................ 50
Section 5.1 Interest
................................................................................................................
50 Section 5.2 Notice and Manner of Conversion or Continuation of Loans
............................. 51 Section 5.3 Fees
.....................................................................................................................
52 Section 5.4 Manner of Payment
.............................................................................................
52 Section 5.5 Evidence of Indebtedness
...................................................................................
53 Section 5.6 Sharing of Payments by Lenders
........................................................................ 54
Section 5.7 Administrative Agent’s Clawback
...................................................................... 54
Section 5.8 Changed Circumstances
......................................................................................
55 Section 5.9 Indemnity
............................................................................................................
57 Section 5.10 Increased Costs
...................................................................................................
57 Section 5.11 Taxes
...................................................................................................................
59 Section 5.12 Mitigation Obligations; Replacement of Lenders
............................................... 62 Section 5.13 Incremental
Loans...............................................................................................
63 Section 5.14 Cash Collateral
....................................................................................................
66 Section 5.15 Defaulting Lenders
.............................................................................................
67 Section 5.16 Non-US Borrowers
.............................................................................................
69 Section 5.17 Designated
Lenders.............................................................................................
70 ARTICLE VI CONDITIONS OF CLOSING AND BORROWING
............................................... 70 Section 6.1 Conditions to
Closing and Initial Extensions of Credit ......................................
70 Section 6.2 Conditions to All Extensions of Credit
............................................................... 74 ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES .......... 75 Section 7.1
Organization; Power; Qualification
.................................................................... 75 Section
7.2 Ownership
...........................................................................................................
75 Section 7.3 Authorization; Enforceability
............................................................................. 75
Section 7.4 Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc
.......................................................................................................................
76 Section 7.5 Compliance with Law; Governmental Approvals
.............................................. 76 Section 7.6 Tax Returns and
Payments
.................................................................................
76 Section 7.7 Intellectual Property Matters
..............................................................................
77 Section 7.8 Environmental Matters
.......................................................................................
77 ii 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement004.jpg]
TABLE OF CONTENTS (continued) Page Section 7.9 Employee Benefit Matters
..................................................................................
78 Section 7.10 Margin Stock
......................................................................................................
79 Section 7.11 Government Regulation
......................................................................................
79 Section 7.12 Reserved
.............................................................................................................
80 Section 7.13 Employee Relations
............................................................................................
80 Section 7.14 Burdensome Provisions
......................................................................................
80 Section 7.15 Financial Statements
...........................................................................................
80 Section 7.16 No Material Adverse Change
............................................................................. 80
Section 7.17 Solvency
.............................................................................................................
80 Section 7.18 Title to
Properties................................................................................................
80 Section 7.19 Litigation
.............................................................................................................
80 Section 7.20 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
............... 80 Section 7.21 Absence of Defaults
............................................................................................
81 Section 7.22 Senior Indebtedness Status
.................................................................................
81 Section 7.23 Disclosure
...........................................................................................................
81 ARTICLE VIII AFFIRMATIVE COVENANTS
...............................................................................
81 Section 8.1 Financial Statements and Budgets
...................................................................... 82
Section 8.2 Certificates; Other Reports
.................................................................................
82 Section 8.3 Notice of Litigation and Other Matters
............................................................... 84 Section 8.4
Preservation of Corporate Existence and Related
Matters.................................. 84 Section 8.5 Maintenance of Property
and Licenses ............................................................... 85
Section 8.6 Insurance
.............................................................................................................
85 Section 8.7 Accounting Methods and Financial Records
...................................................... 85 Section 8.8 Payment of
Taxes and Other Obligations
........................................................... 85 Section 8.9
Compliance with Laws and Approvals
............................................................... 85 Section 8.10
Environmental Laws
...........................................................................................
86 Section 8.11 Compliance with ERISA
....................................................................................
86 Section 8.12 Compliance with Agreements
............................................................................. 86
Section 8.13 Visits and Inspections
.........................................................................................
86 Section 8.14 Additional Subsidiaries
.......................................................................................
86 Section 8.15 Reserved
.............................................................................................................
88 Section 8.16 Use of Proceeds
..................................................................................................
88 iii 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement005.jpg]
TABLE OF CONTENTS (continued) Page Section 8.17 Reserved
.............................................................................................................
88 Section 8.18 Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation; Anti-Money Laundering Laws and Sanctions
................................. 88 Section 8.19 Corporate Governance
........................................................................................
88 Section 8.20 Further Assurances
.............................................................................................
88 Section 8.21 Post-Closing
Matters...........................................................................................
89 ARTICLE IX NEGATIVE COVENANTS
......................................................................................
89 Section 9.1 Indebtedness
.......................................................................................................
89 Section 9.2 Liens
...................................................................................................................
90 Section 9.3 Investments
.........................................................................................................
92 Section 9.4 Fundamental Changes
.........................................................................................
94 Section 9.5 Asset
Dispositions...............................................................................................
95 Section 9.6 Restricted Payments
............................................................................................
96 Section 9.7 Transactions with Affiliates
................................................................................
97 Section 9.8 Accounting Changes; Organizational Documents
.............................................. 98 Section 9.9 Payments and
Modifications of Subordinated Indebtedness .............................. 98
Section 9.10 No Further Negative Pledges; Restrictive Agreements
...................................... 98 Section 9.11 Nature of Business
..............................................................................................
99 Section 9.12 Reserved
............................................................................................................
99 Section 9.13 Sale Leasebacks
..................................................................................................
99 Section 9.14 Reserved
.............................................................................................................
99 Section 9.15 Financial Covenants
............................................................................................
99 Section 9.16 Disposal of Subsidiary Interests
....................................................................... 100
Section 9.17 Canadian Defined Benefit Plans
....................................................................... 100
ARTICLE X DEFAULT AND REMEDIES
................................................................................
100 Section 10.1 Events of Default
..............................................................................................
100 Section 10.2 Remedies
...........................................................................................................
102 Section 10.3 Rights and Remedies Cumulative; Non-Waiver; etc
........................................ 102 Section 10.4 Crediting of Payments
and Proceeds ................................................................
103 Section 10.5 Administrative Agent May File Proofs of Claim
.............................................. 105 Section 10.6 Credit
Bidding...................................................................................................
105 ARTICLE XI THE ADMINISTRATIVE AGENT
....................................................................... 106
Section 11.1 Appointment and Authority
..............................................................................
106 iv 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement006.jpg]
TABLE OF CONTENTS (continued) Page Section 11.2 Rights as a
Lender.............................................................................................
106 Section 11.3 Exculpatory Provisions
.....................................................................................
107 Section 11.4 Reliance by the Administrative Agent
.............................................................. 108 Section 11.5
Delegation of Duties
.........................................................................................
108 Section 11.6 Resignation of Administrative Agent
............................................................... 108 Section 11.7
Non-Reliance on Administrative Agent and Other Lenders
............................. 109 Section 11.8 No Other Duties, Etc
.........................................................................................
109 Section 11.9 Collateral and Guaranty Matters
....................................................................... 110
Section 11.10 Secured Hedge Agreements and Secured Cash Management Agreements
...... 110 ARTICLE XII MISCELLANEOUS
................................................................................................
111 Section 12.1 Notices
..............................................................................................................
111 Section 12.2 Amendments, Waivers and Consents
............................................................... 113 Section 12.3
Expenses; Indemnity
.........................................................................................
115 Section 12.4 Right of Setoff
..................................................................................................
117 Section 12.5 Governing Law; Jurisdiction, Etc
..................................................................... 118
Section 12.6 Waiver of Jury Trial
..........................................................................................
118 Section 12.7 Reversal of Payments
........................................................................................
119 Section 12.8 Injunctive Relief
...............................................................................................
119 Section 12.9 Successors and Assigns; Participations
............................................................ 119 Section 12.10
Treatment of Certain Information; Confidentiality
........................................... 123 Section 12.11 Performance of
Duties
......................................................................................
124 Section 12.12 All Powers Coupled with Interest
..................................................................... 124
Section 12.13 Survival
.............................................................................................................
124 Section 12.14 Titles and Captions
...........................................................................................
124 Section 12.15 Severability of Provisions
.................................................................................
125 Section 12.16 Counterparts; Integration; Effectiveness; Electronic Execution
....................... 125 Section 12.17 Term of Agreement
...........................................................................................
125 Section 12.18 USA PATRIOT Act; Anti-Money Laundering Laws
....................................... 125 Section 12.19 Independent Effect of
Covenants ......................................................................
125 Section 12.20 No Advisory or Fiduciary Responsibility
......................................................... 126 Section 12.21
Amendment and Restatement; No Novation
.................................................... 126 Section 12.22
Inconsistencies with Other Documents
............................................................. 127 v 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement007.jpg]
TABLE OF CONTENTS (continued) Page Section 12.23 Anti-Money Laundering
Legislation ................................................................ 127
Section 12.24 Maximum Amount
............................................................................................
127 Section 12.25 Judgment Currency
...........................................................................................
128 Section 12.26 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions ....... 128 Section 12.27 Certain ERISA Matters
.....................................................................................
129 Section 12.28 Acknowledgement Regarding Any Support QFCs
........................................... 130 EXHIBITS Exhibit A-1 - Form of
Revolving Credit Note Exhibit A-2 - Form of Swingline Note Exhibit A-3 - Form of
Non-US Revolving Credit Note Exhibit B - Form of Notice of Borrowing Exhibit C -
Form of Notice of Account Designation Exhibit D - Form of Notice of Prepayment
Exhibit E - Form of Notice of Conversion/Continuation Exhibit F - Form of
Officer’s Compliance Certificate Exhibit G - Form of Assignment and Assumption
Exhibit H-1 - Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders) Exhibit H-2 - Form of U.S. Tax Compliance Certificate (Non-Partnership
Foreign Participants) Exhibit H-3 - Form of U.S. Tax Compliance Certificate
(Foreign Participant Partnerships) Exhibit H-4 - Form of U.S. Tax Compliance
Certificate (Foreign Lender Partnerships) Exhibit I - Form of Notice of Non-US
Borrower SCHEDULES Schedule 1.1(a) - Existing Letters of Credit Schedule 1.1(b)
- Commitments and Commitment Percentages Schedule 7.1 - Jurisdictions of
Organization and Qualification Schedule 7.2 - Subsidiaries and Capitalization
Schedule 7.6 - Tax Matters Schedule 7.9 - ERISA Plans Schedule 7.13 - Labor and
Collective Bargaining Agreements Schedule 7.18 - Real Property Schedule 8.21 -
Post-Closing Matters Schedule 9.1 - Existing Indebtedness Schedule 9.2 -
Existing Liens Schedule 9.3 - Existing Loans, Advances and Investments Schedule
9.7 - Transactions with Affiliates vi 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement008.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 30, 2019, by and
among FEDERAL SIGNAL CORPORATION, a Delaware corporation (“US Borrower”), FST
CANADA INC. (“FST Canada”) , an Ontario corporation, and certain Foreign
Subsidiaries of US Borrower joined from time to time as a Borrower pursuant to
Section 5.16 (collectively, the “Non-US Borrowers” and each a “Non-US Borrower”,
together with the US Borrower, collectively the “Borrowers”), the lenders who
are party to this Agreement and the lenders who may become a party to this
Agreement pursuant to the terms hereof, as Lenders, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders. STATEMENT OF PURPOSE A. The US Borrower, certain financial
institutions as lenders and Wells Fargo as Administrative Agent entered into the
Amended and Restated Credit Agreement, dated as of January 27, 2016 (as amended,
the “Existing Credit Agreement”). B. The parties wish to amend and restate the
Existing Credit Agreement in its entirety. C. The parties hereto intend that
this Agreement and the Loan Documents executed in connection herewith not effect
a novation of the obligations of the US Borrower under the Existing Credit
Agreement but merely a restatement, and where applicable, an amendment to the
terms governing said obligations. NOW, THEREFORE, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, such parties hereby agree as follows: ARTICLE I DEFINITIONS
SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below: “2008 Sale-Leaseback Transaction”
means, collectively, (a) those certain sale-leaseback transactions entered into
by the US Borrower pursuant to that certain Lease, dated July 2, 2008 by and
between Elgin Sweeper Company and CenterPoint Properties Trust for the lease of
1300 W. Bartlett Road, Elgin, IL and that certain Agreement of Purchase and Sale
related thereto and (b) that certain Lease, dated July 2, 2008 by and between
Federal Signal Corporation and CenterPoint Properties Trust for the lease of
2645 Federal Signal Drive, University Park, IL and that certain Agreement of
Purchase and Sale related thereto. “Acquisition” means any acquisition, or any
series of related acquisitions, consummated on or after the date of this
Agreement, by which any Credit Party or any of its Subsidiaries (a) acquires any
business or all or substantially all of the assets of any Person, or business
unit, line of business or division thereof, whether through purchase of assets,
exchange, issuance of stock or other equity or debt securities, merger,
reorganization, amalgamation, division or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
members of the board of directors or the equivalent governing body (other than
securities having such power only by reason of the happening of a contingency)
or a majority (by percentage or voting power) of the outstanding ownership
interests of a partnership or limited liability company. 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement009.jpg]
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent. “Affiliate” means, with respect to a
specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. “Agreement” means this Second Amended and Restated
Credit Agreement. “Agreement Currency” has the meaning assigned thereto in
Section 12.25. “Alternative Currency” means the Euro, Sterling and the Canadian
Dollar. “Alternative Currency Equivalent” means, at any time, with respect to
any amount denominated in Dollars, the equivalent amount thereof in the
applicable Alternative Currency as determined by the Administrative Agent or the
applicable Issuing Lender, as applicable, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars. “Alternative Currency
Sublimit” means an amount equal to the lesser of the Revolving Credit Commitment
and the Dollar Equivalent of $200,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Revolving Credit Commitment. “AML
Legislation” has the meaning assigned thereto in Section 12.23. “Anti-Corruption
Laws” means all laws, rules, and regulations of any jurisdiction from time to
time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977 and the
rules and regulations thereunder and the U.K. Bribery Act of 2010 and the rules
and regulations thereunder. “Anti-Money Laundering Laws” means any and all laws,
statutes, regulations or obligatory government orders, decrees, ordinances or
rules related to terrorism financing, money laundering, any predicate crime to
money laundering or any financial record keeping, including any applicable
provision of the Patriot Act and The Currency and Foreign Transactions Reporting
Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C.
§§ 1818(s), 1820(b) and 1951-1959). “Applicable Law” means all applicable
provisions of constitutions, laws, statutes, ordinances, rules, treaties,
regulations, permits, licenses, approvals, interpretations and orders of
Governmental Authorities and all orders and decrees of all courts and
arbitrators. “Applicable Margin” means the corresponding percentages per annum
as set forth below based on the Consolidated Total Net Leverage Ratio: 2
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement010.jpg]
Pricing Consolidated Total Net Leverage Commitment LIBOR + Base Rate + Level
Ratio Fee I Greater than 3.00 to 1.00 0.250% 1.750% 0.750% II Greater than 2.50
to 1.00, but less than 0.225% 1.500% 0.500% or equal to 3.00 to 1.00 III Greater
than 2.00 to 1.00, but less than 0.200% 1.375% 0.375% or equal to 2.50 to 1.00
IV Greater than 1.50 to 1.00 but less than 0.150% 1.125% 0.125% or equal to 2.00
to 1.00 V Less than or equal to 1.50 to 1.00 0.100% 1.000% 0.000% The Applicable
Margin shall be determined and adjusted quarterly on the date five (5) Business
Days after the day on which the US Borrower provides an Officer’s Compliance
Certificate pursuant to Section 8.2(a) for the most recently ended fiscal
quarter of the Borrower (each such date, a “Calculation Date”); provided that
(a) the Applicable Margin shall be based on Pricing Level V until the first
Calculation Date occurring after September 30, 2019 and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Total Net Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the US
Borrower preceding the applicable Calculation Date, and (b) if the US Borrower
fails to provide an Officer’s Compliance Certificate when due as required by
Section 8.2(a) for the most recently ended fiscal quarter of the US Borrower
preceding the applicable Calculation Date, the Applicable Margin from the date
on which such Officer’s Compliance Certificate was required to have been
delivered shall be based on Pricing Level I until such time as such Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Net Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the US Borrower preceding
such Calculation Date. Except as provided in the foregoing sentence, the
applicable Pricing Level shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Pricing Level shall be applicable
to all Extensions of Credit then existing or subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the US Borrower shall promptly (and in any case
within five (5) Business Days) deliver to the Administrative Agent a corrected
Officer’s Compliance Certificate for such Applicable Period, (B) the Applicable
Margin for such Applicable Period shall be determined as if the Consolidated
Total Net Leverage Ratio in the corrected Officer’s Compliance Certificate were
applicable for such Applicable Period, and (C) the US Borrower shall promptly
(and in any case within five (5) Business Days) and retroactively be obligated
to pay to the Administrative Agent the accrued additional interest and fees
owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2
nor any of their other rights under this Agreement or any other Loan Document.
The US Borrower’s obligations under this paragraph shall survive the termination
of the Commitments and the repayment of all other Obligations hereunder. The
Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13. “Applicable Time” means, with respect to any
borrowings and payments in any Alternative Currency, the local time in the place
of settlement for such Alternative Currency as may be determined by 3
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement011.jpg]
the Administrative Agent or an Issuing Lender, as the case may be, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment. “Approved Fund” means any Fund that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC, and JPMorgan Chase Bank, N.A. in
their capacities as joint lead arrangers and joint bookrunners. “Asset
Disposition” means the sale, transfer, license, lease or other disposition of
any Property (including any division or disposition of Capital Stock) by any
Credit Party or any Subsidiary thereof (or the granting of any option or other
right to do any of the foregoing), and any issuance of Capital Stock by any
Subsidiary of the US Borrower to any Person that is not a Credit Party or any
Subsidiary thereof. The term “Asset Disposition” shall not include (a) the sale
of inventory in the ordinary course of business, (b) the transfer of assets to
the US Borrower or any Subsidiary Guarantor pursuant to any other transaction
permitted pursuant to Section 9.4, (c) the write-off, discount, sale or other
disposition of defaulted or past- due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing transaction, (d) the disposition of any Hedge Agreement, (e)
dispositions of Investments in cash and Cash Equivalents, (f) the transfer by
any Credit Party of its assets to any other Credit Party, (g) the transfer by
any Non-Guarantor Subsidiary of its assets to any Credit Party (provided that in
connection with any new transfer, such Credit Party shall not pay more than an
amount equal to the fair market value of such assets as determined in good faith
at the time of such transfer) and (h) the transfer by any Non-Guarantor
Subsidiary of its assets to any other Non-Guarantor Subsidiary. “Assignment and
Assumption” means an assignment and assumption entered into by a Lender and an
Eligible Assignee (with the consent of any party whose consent is required by
Section 12.9), and accepted by the Administrative Agent, in substantially the
form attached as Exhibit G or any other form approved by the Administrative
Agent. “Attributable Indebtedness” means, on any date of determination, (a) in
respect of any Finance Lease Obligation of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP, and (b) in respect of any Synthetic Lease, the
capitalized amount or principal amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Finance Lease Obligation. “Available Amount” means, at any date of determination
(the applicable “Available Amount Reference Date”), an amount equal to, without
duplication: (x) the sum of the cumulative amount of 50% of (i) the Consolidated
Net Income, plus (ii) non-cash charges in an amount not to exceed $10,000,000 to
the extent deducted in determining Consolidated Net Income, minus (iii) non-cash
gains against in an amount not to exceed $10,000,000 to the extent included in
determining Consolidated Net Income, in each case for each fiscal quarter after
the Closing Date and on or prior to the Available Amount Reference Date; minus:
(y) the sum of: (i) a cumulative amount of 100% of (i) the Consolidated Net
Loss, plus (ii) non-cash charges in an amount not to exceed $10,000,000 to the
extent deducted in determining Consolidated 4 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement012.jpg]
Net Loss, minus (iii) non-cash gains against in an amount not to exceed
$10,000,000 to the extent included in determining Consolidated Net Loss, in each
case for each fiscal quarter after the Closing Date and on or prior to the
Available Amount Reference Date; plus (ii) the aggregate amount of the
Restricted Payments made pursuant to Section 9.6(f) after the Closing Date and
on or prior to the Available Amount Reference Date; plus (iii) the aggregate
amount of the Investments made pursuant to Section 9.3(o) after the Closing Date
and on or prior to the Available Amount Reference Date. “Bail-In Action” means
the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bankruptcy Code” means 11 U.S.C. §§ 101 et seq. “Base Rate” means, at
any time, the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus
0.50% and (c) LIBOR for an Interest Period of one month plus 1%; each change in
the Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR (provided that clause
(c) shall not be applicable during any period in which LIBOR is unavailable or
unascertainable). “Base Rate Loan” means any Loan bearing interest at a rate
based upon the Base Rate as provided in Section 5.1(a). All Base Rate Loans are
only available to the US Borrower and Loans denominated in Dollars. “Benchmark”
means, initially, the LIBOR Rate; provided that if a Benchmark Transition Event
or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date have occurred with respect to the LIBOR Rate or the
then-current Benchmark, then “Benchmark” means the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has become effective
pursuant to Section 5.8(c). “Benchmark Replacement” means the sum of: (a) the
alternate benchmark rate that has been selected by the Administrative Agent and
the US Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the then
existing Benchmark for syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement. “Benchmark Replacement Adjustment”
means, with respect to any replacement of the then existing Benchmark with an
Unadjusted Benchmark Replacement for each applicable Interest Period, the spread
adjustment, or method for calculating or determining such spread adjustment,
(which may be a positive or negative value or zero) that has been selected by
the Administrative Agent and the US Borrower giving due consideration to (a) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the then existing
Benchmark with the applicable 5 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement013.jpg]
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (b) any
evolving or then- prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the then existing Benchmark with the applicable Unadjusted
Benchmark Replacement for syndicated credit facilities at such time. “Benchmark
Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement). “Benchmark Replacement Date” means the earlier to occur of the
following events with respect to the then existing Benchmark: (a) in the case of
clause (a) or (b) of the definition of “Benchmark Transition Event,” the later
of (i) the date of the public statement or publication of information referenced
therein and (ii) the date on which the administrator of the applicable Benchmark
permanently or indefinitely ceases to provide the applicable Benchmark; and (b)
in the case of clause (c) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then existing Benchmark: (a) a public
statement or publication of information by or on behalf of the administrator of
the applicable Benchmark announcing that such administrator has ceased or will
cease to provide the applicable Benchmark, permanently or indefinitely; provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the applicable Benchmark; (b) a
public statement or publication of information by the regulatory supervisor for
the administrator of the applicable Benchmark, the central bank for the currency
of the applicable Benchmark, an insolvency official with jurisdiction over the
administrator for the applicable Benchmark, a resolution authority with
jurisdiction over the administrator for the applicable Benchmark or a court or
an entity with similar insolvency or resolution authority over the administrator
for the applicable Benchmark, which states that the administrator of the
applicable Benchmark has ceased or will cease to provide the applicable
Benchmark permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the applicable Benchmark; or (c) a public statement or publication of
information by the regulatory supervisor for the administrator of the applicable
Benchmark announcing that the applicable Benchmark is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a 6 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement014.jpg]
public statement or publication of information of a prospective event, the 90th
day prior to the expected date of such event as of such public statement or
publication of information (or if the expected date of such prospective event is
fewer than 90 days after such statement or publication, the date of such
statement or publication) and (b) in the case of an Early Opt-in Election, the
date specified by the Administrative Agent or the Required Lenders, as
applicable, by notice to the US Borrower, the Administrative Agent (in the case
of such notice by the Required Lenders) and the Lenders. “Benchmark
Unavailability Period” means, if a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to the then existing
Benchmark and solely to the extent that the then existing Benchmark has not been
replaced with a Benchmark Replacement, the period (a) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the then existing Benchmark for all purposes hereunder
in accordance with Section 5.8(c) and (b) ending at the time that a Benchmark
Replacement has replaced the then existing Benchmark for all purposes hereunder
pursuant to Section 5.8(c). “Beneficial Ownership Certification” means a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation. “Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“BIA” means the Bankruptcy and Insolvency Act (Canada). “Borrowers” has the
meaning assigned thereto in the Preamble. “Business Day” means any day other
than a Saturday, Sunday or other day on which commercial banks are authorized to
close under the Applicable Laws of, or are in fact closed in, the state where
the Administrative Agent’s Office with respect to Obligations denominated in
Dollars is located and: (a) if such day relates to any interest rate settings as
to a LIBOR Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such LIBOR Rate Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such LIBOR Rate Loan, means any such day that is also a London
Banking Day; (b) if such day relates to any interest rate settings as to a LIBOR
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such LIBOR Rate Loan, or any other dealings
in Euro to be carried out pursuant to this Agreement in respect of any such
LIBOR Rate Loan, means a TARGET Day; (c) if such day relates to any interest
rate settings as to a LIBOR Rate Loan denominated in Canadian Dollars, any
fundings, disbursements, settlements and payments in Canadian Dollars in respect
of any such LIBOR Rate Loan, or any other dealings in Canadian Dollars to be
carried out pursuant to this Agreement in respect of any such LIBOR Rate Loan,
any day that is a Business Day described in clause (a) and on which banks are
open for business in Toronto, Canada; (d) if such day relates to any interest
rate settings as to a LIBOR Rate Loan denominated in a currency other than
Dollars, Canadian Dollars or Euro, means any such day on which dealings in
deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and (e)
if such day relates to any fundings, disbursements, settlements and payments in
a currency other than Dollars, Canadian Dollars or Euro in respect of a LIBOR
Rate Loan denominated in a currency 7 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement015.jpg]
other than Dollars, Canadian Dollars or Euro, or any other dealings in any
currency other than Dollars, Canadian Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such LIBOR Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency. “Calculation Date” has the meaning assigned thereto in the definition
of Applicable Margin. “Canadian Credit Party” means any Borrower and any
Subsidiary of US Borrower incorporated, organized or formed under the federal or
provincial laws of Canada including, without limitation, FST Canada. “Canadian
Defined Benefit Plan” means any Canadian Plan which contains a “defined benefit
provision” as defined in subsection 147.1(1) of the ITA. “Canadian Dollar” or
“CAD” means the lawful currency of Canada. “Canadian Multiemployer Plan” means a
“multi-employer pension plan” as defined by Canadian Pension Laws and registered
in accordance with Canadian Pension Laws and as to which any Credit Party or any
Subsidiary thereof is making, and shall not include any Multiemployer Plan,
Employee Benefit Plan, Pension Plan or Canadian Statutory Plan. “Canadian
Pension Laws” means the Pension Benefits Act (Ontario), the ITA and any other
Canadian federal or provincial pension benefits standards legislation, and the
respective regulations thereunder, applicable to a Canadian Plan. “Canadian
Pension Plan” means any “registered pension plans” as defined under Section
248(1) or the ITA or any other registered or unregistered pension plan that is a
pension plan for the purpose of Canadian Pension Laws and which is maintained,
funded, or administered for the employees or former employees of any Credit
Party or any Subsidiary thereof, and shall not include any Pension Plan,
Multiemployer Plan, Canadian Multiemployer Plan or Canadian Statutory Plan.
“Canadian Plans” means any Canadian Multiemployer Plans or Canadian Pension
Plans. “Canadian Statutory Plan” means any retirement savings or benefit plan
that a Canadian Credit Party is required by Canadian federal or provincial
statutes to participate in or contribute to in respect of its employees,
including, without limitation, the Canada Pension Plan, the Quebec Pension Plan
and plans administered by a governmental body pursuant to Canadian health,
workplace safety insurance and employment insurance legislation. “Capital
Expenditures” means, with respect to the US Borrower and its Subsidiaries on a
Consolidated basis, for any period, (a) the additions to property, plant and
equipment and other capital expenditures that are (or would be) set forth in a
consolidated statement of cash flows of such Person for such period prepared in
accordance with GAAP and (b) Finance Lease Obligations during such period, but
excluding expenditures for the restoration, repair or replacement of any fixed
or capital asset which was destroyed or damaged, in whole or in part, to the
extent financed by the proceeds of an insurance policy maintained by such
Person. “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or 8 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement016.jpg]
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person and (f)
any and all warrants, rights or options to purchase any of the foregoing. “Cash
Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent, such Issuing Lender and the Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support. “Cash Equivalents” means, collectively, (a) marketable direct
obligations issued or unconditionally guaranteed by the United States or any
agency thereof maturing within one hundred twenty (120) days from the date of
acquisition thereof, (b) commercial paper maturing no more than one hundred
twenty (120) days from the date of creation thereof and currently having the
highest rating obtainable from either S&P or Moody’s (or, if at any time either
S&P or Moody’s are not rating such fund, an equivalent rating from another
nationally recognized statistical rating agency), (c) certificates of deposit
maturing no more than one hundred twenty (120) days from the date of creation
thereof issued by commercial banks incorporated under the laws of the United
States, each having combined capital, surplus and undivided profits of not less
than $500,000,000 and having a rating of “A” or better by S&P or “A2” or better
from Moody’s (or, if at any time either S&P or Moody’s are not rating such fund,
an equivalent rating from another nationally recognized statistical rating
agency); provided that the aggregate amount invested in such certificates of
deposit shall not at any time exceed $5,000,000 for any one such certificate of
deposit and $10,000,000 for any one such bank, (d) time deposits maturing no
more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder or (e) savings
or similar accounts (including those invested in money markets) with any Lender
party to this Agreement or any commercial bank or trust company having, or which
is the principal banking subsidiary of a bank holding company having, a
long-term unsecured debt rating of at least “A” or the equivalent thereof from
S&P or “A2” or the equivalent thereof from Moody’s. “Cash Management Agreement”
means any agreement to provide cash management services, including treasury,
depository, overdraft, credit or debit card (including non-card electronic
payables and purchasing cards), electronic funds transfer and other cash
management arrangements. “Cash Management Bank” means any Person that, (a) at
the time it enters into a Cash Management Agreement with a Credit Party, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent, or (b) at the time it (or its Affiliate) becomes a
Lender (including on the Closing Date), is a party to a Cash Management
Agreement with a Credit Party, in each case in its capacity as a party to such
Cash Management Agreement. “CCAA” means the Companies’ Creditors Arrangement Act
(Canada). “CDOR” has the meaning assigned thereto in the definition of “LIBOR”.
“Change in Control” means an event or series of events by which: 9 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement017.jpg]
(a) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Capital Stock that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than thirty
percent (30%) of the Capital Stock of the US Borrower entitled to vote in the
election of members of the board of directors (or equivalent governing body) of
the US Borrower or (ii) a majority of the members of the board of directors (or
other equivalent governing body) of the US Borrower shall not constitute
Continuing Directors; (b) the US Borrower shall cease to beneficially own and
control, directly or indirectly, 100% on a fully diluted basis of the economic
and voting interest in the Capital Stock of each Guarantor (other than in a
transaction permitted by Section 9.4); or (c) there shall have occurred under
any indenture or other instrument evidencing any Indebtedness or Capital Stock
in excess of $50,000,000 any “change in control” or similar event (as set forth
in the indenture, agreement or other evidence of such Indebtedness) obligating
the US Borrower or any of its Subsidiaries to repurchase, redeem or repay all or
any part of the Indebtedness or Capital Stock provided for therein. “Change in
Law” means the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, implemented or issued. “CIPO” means the Canadian
Intellectual Property Office. “Class” means, when used in reference to any Loan,
whether such Loan is a Revolving Credit Loan or Swingline Loan and, when used in
reference to any Revolving Credit Commitment. “Closing Date” means the date of
this Agreement. “Code” means the Internal Revenue Code of 1986, and the rules
and regulations promulgated thereunder. “Collateral” means the collateral
security for the Secured Obligations pledged or granted pursuant to the Security
Documents. “Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage. 10 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement018.jpg]
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments of such Lenders. “Commodity Exchange Act” means the Commodity
Exchange Act (7 U.S.C. § 1 et seq.). “Connection Income Taxes” means Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated”
means, when used with reference to financial statements or financial statement
items of any Person, such statements or items on a consolidated basis in
accordance with applicable principles of consolidation under GAAP. “Consolidated
EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the US Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income (excluding
effects of non-cash adjustments resulting from application of purchase
accounting in relation to any Permitted Acquisition) for such period plus (b)
the sum of the following, without duplication, to the extent deducted in
determining Consolidated Net Income for such period: (i) income and franchise
taxes, (ii) Consolidated Interest Expense, (iii) amortization, depreciation and
non-cash compensation charges, non-cash restructuring and non-cash impairment
charges (except to the extent that such non-cash charges are reserved for cash
charges to be taken prior to the Revolving Credit Maturity Date) and other
non-cash charges subject to the consent of the Administrative Agent, and (iv)
solely for purposes of determining compliance with the financial covenants set
forth in Section 9.15 during each of the Fiscal Years ending after January 1,
2019 and before January 1, 2024, deferred gains resulting from the 2008
Sale-Leaseback Transaction in an amount not to exceed $1,900,000 in any Fiscal
Year and $8,750,000 in the aggregate for all such Fiscal Years less (c) the sum
of the following, without duplication, to the extent included in determining
Consolidated Net Income for such period: (i) interest income and (ii) non-cash
gains and income. Consolidated EBITDA shall include EBITDA from Permitted
Acquisitions on a Pro Forma Basis and shall exclude EBITDA from dispositions on
a Pro Forma Basis. “Consolidated Interest Coverage Ratio” means, as of any date
of determination, the ratio of (a) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date to
(b) Consolidated Interest Expense paid in cash for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date.
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the US Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Finance Lease Obligations and all
payment obligations, net of receipts, pursuant to Hedge Agreements related to
Indebtedness for such period. “Consolidated Net Income” or “Consolidated Net
Loss” means, for any period, the net income (or loss) of the US Borrower and its
Subsidiaries for such period, determined on a Consolidated basis, without
duplication, in accordance with GAAP; provided, that in calculating Consolidated
Net Income of the US Borrower and its Subsidiaries for any period, there shall
be excluded (a) the net income (or loss) of any Person (other than a Subsidiary
which shall be subject to clause (c) below), in which any Borrower or any of its
Subsidiaries has a joint interest with a third party, except to the extent such
net income is actually paid in cash to the US Borrower or any of its
Subsidiaries by dividend or other distribution during such period, (b) the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the US Borrower or any of its Subsidiaries or is merged into or consolidated
with the US Borrower or any of its Subsidiaries or that Person’s assets are
acquired by the US Borrower or any of its Subsidiaries except to the extent
included pursuant to the foregoing clause (a), (c) the net income (if positive),
of any Subsidiary 11 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement019.jpg]
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary to the US Borrower or any of its Subsidiaries
of such net income (i) is not at the time permitted by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to such Subsidiary or (ii) would be
subject to any taxes payable on such dividends or distributions, but in each
case only to the extent of such prohibition or taxes and (d) any gain or loss
from Asset Dispositions during such period. “Consolidated Total Indebtedness”
means, as of any date of determination with respect to the US Borrower and its
Subsidiaries on a Consolidated basis without duplication, the sum of all
Indebtedness of the US Borrower and its Subsidiaries excluding (i) commercial
letters of credit, (ii) up to $25,000,000 of standby letters of credit exposure
pertaining to workers compensation insurance and (iii) up to $25,000,000 of
performance and warranty bonds and standby letters of credit that operate as
performance and warranty bonds incurred in the ordinary course of business.
Notwithstanding the foregoing, and solely for purposes of calculating
“Consolidated Total Indebtedness”, all net obligations of any Person pursuant to
clause (h) of the definition of “Indebtedness” shall be limited to net
obligations of such Person under any Hedge Agreement that has been terminated
but not paid. “Consolidated Total Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Total Indebtedness on such date
minus all unrestricted cash and Cash Equivalents on such date in an aggregate
amount not to exceed $50,000,000 in each case that is held in deposit accounts
in the United States owned by and under the control of the US Borrower or any of
its Subsidiaries and not subject to any restriction as to its use to, (b)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date; provided that for purposes of
determining unrestricted domestic cash and Cash Equivalents of the US Borrower
and its Subsidiaries for purposes of the incurrence test to permit Indebtedness
under Section 9.1(i), the cash proceeds of such Indebtedness shall be excluded
from the cash netting described above. “Continuing Directors” means the
directors of the US Borrower on the Closing Date and each other director (or
equivalent) of the US Borrower, if, in each case, such other Person’s nomination
for election to the board of directors of the US Borrower is approved by at
least 51% of the then Continuing Directors. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Controlled Account” means each deposit account
and securities account that is subject to an account control agreement in form
and substance reasonably satisfactory to the Administrative Agent and each of
the applicable Issuing Lenders that is entitled to Cash Collateral hereunder at
the time such control agreement is executed. “Covenant Holiday” has the meaning
assigned thereto in Section 9.15(a)(ii). “Credit Facility” means, collectively,
the Revolving Credit Facility, the Swingline Facility and the L/C Facility.
“Credit Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors. “Criminal Code Section” has the meaning assigned thereto in Section
12.24. “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, the BIA, the CCAA and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, 12 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement020.jpg]
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States, Canada or other applicable
jurisdictions from time to time in effect. “Default” means any of the events
specified in Section 10.1 which with the passage of time, the giving of notice
or any other condition, would constitute an Event of Default. “Default Rate” has
the meaning assigned thereto in Section 5.1(b). “Defaulting Lender” means,
subject to Section 5.15(b), any Lender that (a) has failed to (i) fund all or
any portion of the Revolving Credit Loans, participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder within
two Business Days of the date such Loans or participations were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the US
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the US Borrower, the
Administrative Agent, any Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the US Borrower, to confirm in writing to the
Administrative Agent and the US Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the US Borrower), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the FDIC or any other state or
federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to the US Borrower, each Issuing Lender, the
Swingline Lender and each Lender. “Designated Lender” has the meaning assigned
thereto in Section 5.17. “Disqualified Capital Stock” means any Capital Stock
that, by their terms (or by the terms of any security or other Capital Stock
into which they are convertible or for which they are exchangeable) or upon the
happening of any event or condition, (a) matures or is mandatorily redeemable
(other than solely for Qualified Capital Stock), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other 13 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement021.jpg]
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Capital Stock) (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), in whole or in part, (c)
provides for the scheduled payment of dividends in cash or (d) is or become
convertible into or exchangeable for Indebtedness or any other Capital Stock
that would constitute Disqualified Capital Stock, in each case, prior to the
date that is 91 days after the Revolving Loan Maturity Date; provided that if
such Capital Stock is issued pursuant to a plan for the benefit of the US
Borrower or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because they may be
required to be repurchased by the US Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations. “Dollar Equivalent”
means, at any time, (a) with respect to any amount denominated in Dollars, such
amount, and (b) with respect to any amount denominated in any Alternative
Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent or the applicable Issuing Lender, as applicable, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States. “Domestic Subsidiary” means any Subsidiary organized under
the laws of any political subdivision of the United States. “Early Opt-in
Election” means the occurrence of: (a) (i) a determination by the Administrative
Agent or (ii) a notification by the Required Lenders to the Administrative Agent
(with a copy to the US Borrower) that the Required Lenders have determined that
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 5.8(c) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the then existing Benchmark, and (b) (i) the election by the
Administrative Agent or (ii) the election by the Required Lenders to declare
that an Early Opt-in Election has occurred and the provision, as applicable, by
the Administrative Agent of written notice of such election to the US Borrower
and the Lenders or by the Required Lenders of written notice of such election to
the Administrative Agent. “EEA Financial Institution” means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country. 14
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement022.jpg]
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)). “Employee Benefit Plan”
means (a) any employee benefit plan within the meaning of Section 3(3) of ERISA
that is maintained for employees of any Credit Party or any ERISA Affiliate or
(b) any Pension Plan or Multiemployer Plan that has at any time within the
preceding five (5) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliate. For the
avoidance of doubt, the term “Employee Benefit Plan” shall not include any
Canadian Plan, any Canadian benefit plans or any Canadian Statutory Plans.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. “ERISA” means the Employee Retirement Income
Security Act of 1974, and the rules and regulations thereunder. “ERISA
Affiliate” means any Person who together with any Credit Party or any of its
Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA. “EU Bail-In
Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor thereto), as in effect from time to
time. “Euro” and “€” mean the single currency of the Participating Member
States. “Eurodollar Reserve Percentage” means, for any day, the percentage which
is in effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied. “Exchange Act” means the Securities Exchange Act
of 1934. 15 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement023.jpg]
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 15 of the Subsidiary
Guaranty Agreement). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition. “Excluded Taxes” means any of
the following Taxes imposed on or with respect to a Recipient or required to be
withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, branch profits
Taxes and capital Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, Canadian or United States federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
US Borrower under Section 5.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA. “Existing Credit Agreement” has
the meaning assigned thereto in the Statement of Purpose. “Existing Letters of
Credit” means those letters of credit existing on the Closing Date and
identified on Schedule 1.1(a). “Extensions of Credit” means, as to any Lender at
any time, (a) an amount equal to the sum of (i) the aggregate principal amount
of all Revolving Credit Loans made by such Lender then outstanding, (ii) such
Lender’s Revolving Credit Commitment Percentage of the L/C Obligations then
outstanding and (iii) such Lender’s Revolving Credit Commitment Percentage of
the Swingline Loans then outstanding, or (b) the making of any Loan or
participation in any Letter of Credit by such Lender, as the context requires.
“Facility Office” means the office designated by the applicable Lender through
which such Lender will perform its obligations under this Agreement. “FASB ASC”
means the Accounting Standards Codification of the Financial Accounting
Standards Board. “FATCA” means Sections 1471 through 1474 of the Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply 16
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement024.jpg]
with), any current or future regulations or official interpretations thereof and
any agreements entered into pursuant to Section 1471(b)(1) of the Code. “FDIC”
means the Federal Deposit Insurance Corporation. “Federal Funds Rate” means, for
any day, the rate per annum equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that if such rate is not so published for any day
which is a Business Day, the Federal Funds Rate for such day shall be the
average of the quotation for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent. Notwithstanding the foregoing, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. “Fee Letters” means (a) the engagement letter
agreement dated July 11, 2019 between the US Borrower and Wells Fargo
Securities, LLC and (b) the fee letter between the US Borrower and JPMorgan
Chase Bank, N.A. “Finance Lease Obligations” of any Person means, subject to
Section 1.3(b), the obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations are required to
be classified and accounted for as finance leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP. “First Tier Foreign
Subsidiary” means any Foreign Subsidiary that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code and the Capital Stock
of which are owned directly by any Credit Party. “Fiscal Year” means the fiscal
year of the US Borrower and its Subsidiaries ending on December 31. “Flood
Insurance Laws” means, collectively, (a) the National Flood Insurance Act of
1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994, (d) the Flood Insurance Reform Act of 2004 and (e)
the Biggert-Waters Flood Insurance Reform Act of 2012, as each of the foregoing
is now or hereafter in effect and any successor statute to any of the foregoing.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes. “Foreign Subsidiary” means any
Subsidiary that is not a Domestic Subsidiary. “Fronting Exposure” means, at any
time there is a Defaulting Lender, (a) with respect to any Issuing Lender, such
Defaulting Lender’s Revolving Credit Commitment Percentage of the outstanding
L/C Obligations with respect to Letters of Credit issued by such Issuing Lender,
other than such L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of outstanding Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof. 17
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement025.jpg]
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities. “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. “Governmental Approvals” means
all authorizations, consents, approvals, permits, licenses and exemptions of,
and all registrations and filings with or issued by, any Governmental
Authorities. “Governmental Authority” means the government of the United States,
Canada or any other nation, or of any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra- national bodies such as the
European Union or the European Central Bank). “Guarantee” of or by any Person
(the “guarantor”) means any obligation, contingent or otherwise, of the
guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation, (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness or obligation or (e) for the purpose of assuming in
any other manner the obligee in respect of such Indebtedness or other obligation
of the payment or performance thereof or to protect such obligee against loss in
respect thereof (whether in whole or in part); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in each
case, in the ordinary course of business, or customary and reasonable indemnity
obligations in connection with any disposition of assets permitted under this
Agreement (other than any such obligations with respect to Indebtedness).
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or 18 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement026.jpg]
forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement. “Hedge Bank” means any
Person that, (a) at the time it enters into a Hedge Agreement with a Credit
Party permitted under Article IX, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent or (b) at the
time it (or its Affiliate) becomes a Lender (including on the Closing Date), is
a party to a Hedge Agreement with a Credit Party, in each case in its capacity
as a party to such Hedge Agreement. “Hedge Termination Value” means, in respect
of any one or more Hedge Agreements, after taking into account the effect of any
legally enforceable netting agreement relating to such Hedge Agreements, (a) for
any date on or after the date such Hedge Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender). “Increased Amount Date” has the
meaning assigned thereto in Section 5.13(a). “Incremental Lender” has the
meaning assigned thereto in Section 5.13(a). “Incremental Loan Commitments” has
the meaning assigned thereto in Section 5.13(a)(ii). “Incremental Loans” has the
meaning assigned thereto in Section 5.13(a)(ii). “Incremental Revolving Credit
Commitment” has the meaning assigned thereto in Section 5.13(a)(ii).
“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii). “Incremental Term Loan” has the meaning assigned thereto in
Section 5.13(a)(i). “Incremental Term Loan Commitment” has the meaning assigned
thereto in Section 5.13(a)(i). “Indebtedness” means, with respect to any Person
at any date and without duplication, the sum of the following: (a) all
liabilities, obligations and indebtedness for borrowed money including, but not
limited to, obligations evidenced by bonds, debentures, notes or other similar
instruments of any such Person; (b) all obligations to pay the deferred purchase
price of property or services of any such Person (including, without limitation,
all payment obligations under non-competition, earn-out or similar agreements,
solely to the extent accounted for as a liability on the financial statements
pursuant to GAAP), 19 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement027.jpg]
except trade payables arising in the ordinary course of business not more than
one hundred fifty (150) days past due, or that are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person; (c) the
Attributable Indebtedness of such Person with respect to such Person’s Finance
Lease Obligations and Synthetic Leases (regardless of whether accounted for as
indebtedness under GAAP); (d) all obligations of such Person under conditional
sale or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business); (e) all Indebtedness of any other Person
secured by a Lien on any asset owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements except trade payables arising in the ordinary course of business),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse; (f) all obligations, contingent or otherwise, of any such
Person relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person; (g) all obligations of
any such Person in respect of Disqualified Capital Stock; (h) all net
obligations of such Person under any Hedge Agreements; and (i) all Guarantees of
any such Person with respect to any of the foregoing. For all purposes hereof,
the Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Hedge Agreement on any date
shall be deemed to be the Hedge Termination Value thereof as of such date. The
amount of obligations in respect of any Disqualified Capital Stock shall be
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends that are past due. “Indemnitee” has the meaning assigned thereto in
Section 12.3(b). “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes
and (b) to the extent not otherwise described in clause (a), Other Taxes.
“Information” has the meaning assigned thereto in Section 12.10. “Initial
Issuing Lenders” means Wells Fargo and JPMC. “Insurance and Condemnation Event”
means the receipt by any Credit Party or any of its Subsidiaries of any cash
insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
their respective Property. “Interest Period” means, as to each LIBOR Rate Loan,
the period commencing on the date such LIBOR Rate Loan is disbursed or converted
to or continued as a LIBOR Rate Loan and ending on the date 20 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement028.jpg]
one (1), two (2), three (3), six (6) or twelve (12) months thereafter, in each
case as selected by the US Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation and subject to availability; provided that: (a) the
Interest Period shall commence on the date of advance of or conversion to any
LIBOR Rate Loan and, in the case of immediately successive Interest Periods,
each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires; (b) if any Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day; provided that if any Interest Period
with respect to a LIBOR Rate Loan would otherwise expire on a day that is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day; (c) any Interest Period with respect to a LIBOR Rate
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period; (d) no Interest Period shall
extend beyond the Revolving Credit Maturity Date; and (e) there shall be no more
than ten (10) Interest Periods in effect at any time. “Investment” has the
meaning assigned thereto in Section 9.3. “IPO” means an initial public offering
of Capital Stock by the US Borrower registered with the Securities Exchange
Commission under the Securities Act of 1933. “IRS” means the United States
Internal Revenue Service. “ISP” means the International Standby Practices,
International Chamber of Commerce Publication No. 590 (or such later version
thereof as may be in effect at the applicable time). “Issuing Lender” means (a)
with respect to Letters of Credit issued hereunder on or after the Closing Date,
(i) the Initial Issuing Lenders and (ii) any other Revolving Credit Lender to
the extent it has agreed in its sole discretion to act as an “Issuing Lender”
hereunder and that has been approved in writing by the Borrower and the
Administrative Agent (such approval by the Administrative Agent not to be
unreasonably delayed or withheld) as an “Issuing Lender” hereunder, in each case
in its capacity as issuer of any Letter of Credit; provided that the total
number of Issuing Lenders under this clause (a) shall not exceed four (4) and
(b) with respect to the Existing Letters of Credit, Wells Fargo or JPMC, each in
its capacity as issuer thereof. “ITA” means the Income Tax Act (Canada).
“Judgment Currency” has the meaning assigned thereto in Section 12.25. “JPMC”
means JPMorgan Chase Bank, N.A. “Knowledge” of or as it relates to the US
Borrower or any Subsidiary, means the knowledge of a Responsible Officer of such
Person. 21 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement029.jpg]
“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the US Borrower or one or
more of its Subsidiaries from time to time in an aggregate amount equal to (a)
for each of the Initial Issuing Lenders, the amount set forth opposite the name
of each such Initial Issuing Lender on Schedule 1.1(b) and (b) for any other
Issuing Lender becoming an Issuing Lender after the Closing Date, such amount as
separately agreed to in a written agreement between the US Borrower and such
Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution), in each case of clauses (a) and (b) above,
any such amount may be changed after the Closing Date in a written agreement
between the US Borrower and such Issuing Lender (which such agreement shall be
promptly delivered to the Administrative Agent upon execution); provided that
the L/C Commitment with respect to any Person that ceases to be an Issuing
Lender for any reason pursuant to the terms hereof shall be $0 (subject to the
Letters of Credit of such Person remaining outstanding in accordance with the
provisions hereof). “L/C Facility” means the letter of credit facility
established pursuant to Article III. “L/C Obligations” means at any time, an
amount equal to the sum of (a) the aggregate undrawn and unexpired amount of the
then outstanding Letters of Credit and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to Section
3.5. “L/C Participants” means, with respect to any Letter of Credit, the
collective reference to all the Revolving Credit Lenders other than the
applicable Issuing Lender. “L/C Sublimit” means the lesser of (a) $75,000,000
and (b) the Revolving Credit Commitment. “LCA Test Date” has the meaning
assigned thereto in Section 1.13(a). “Lender” means each Person executing this
Agreement as a Lender on the Closing Date and any other Person that shall have
become a party to this Agreement as a Lender pursuant to an Assignment and
Assumption or pursuant to Section 5.13, other than any Person that ceases to be
a party hereto as a Lender pursuant to an Assignment and Assumption. The term
“Lenders” shall include any Designated Lender. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender. “Lender Joinder
Agreement” means a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent delivered in connection with Section
5.13. “Lending Office” means, with respect to any Lender, the office of such
Lender maintaining such Lender’s Extensions of Credit, which office may include
any Affiliate of such Lender or any domestic or foreign branch or such Lender or
such Affiliate. “Letter of Credit Application” means an application, in the form
specified by the applicable Issuing Lender from time to time, requesting such
Issuing Lender to issue a Letter of Credit. “Letters of Credit” means the
collective reference to letters of credit issued pursuant to Section 3.1 and the
Existing Letters of Credit. Letters of Credit may be issued in Dollars or in an
Alternative Currency. “LIBOR” means, subject to the implementation of a
Benchmark Replacement in accordance with Section 5.8(c): (a) for any interest
rate calculation with respect to a LIBOR Rate Loan denominated in Dollars, Euro
or Sterling, the rate of interest per annum determined on the basis of the rate
for deposits in Dollars, Euro or Sterling for a period equal to the applicable
Interest Period as published by the ICE Benchmark 22 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement030.jpg]
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period. If, for any reason, such rate is not so published,
then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period; (b) for any interest rate calculation with
respect to a LIBOR Rate Loan denominated in Canadian Dollars, the rate of
interest per annum determined on the basis of the rate for deposits in Canadian
Dollars equal to the Canadian Dealer Offered Rate (“CDOR”) for a period equal to
the applicable Interest Period which appears on the applicable Reuters Screen
Page (or any applicable successor page) at approximately 10:00 a.m. (Toronto,
Ontario time) on the Rate Determination Date. If, for any reason, such rate does
not appear on the applicable Reuters Screen Page (or any applicable successor
page), then “CDOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Canadian Dollars
would be offered by first class banks in the Ontario interbank market to the
Administrative Agent at approximately 10:00 a.m. (Toronto, Ontario time) on the
Rate Determination Date. (c) for any interest rate calculation with respect to a
Base Rate Loan, the rate of interest per annum determined on the basis of the
rate for deposits in Dollars for an Interest Period equal to one month
(commencing on the date of determination of such interest rate) as published by
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day.
If, for any reason, such rate is not so published then “LIBOR” for such Base
Rate Loan shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination. Each
calculation by the Administrative Agent of LIBOR shall be conclusive and binding
for all purposes, absent manifest error. Notwithstanding the foregoing, (x) in
no event shall LIBOR (including any Benchmark Replacement with respect thereto)
or CDOR be less than 0% and (y) unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 5.8(c), in the event that
a Benchmark Replacement with respect to LIBOR is implemented then all references
herein to LIBOR shall be deemed references to such Benchmark Replacement. “LIBOR
Rate” means a rate per annum determined by the Administrative Agent pursuant to
the following formula: LIBOR Rate = LIBOR 1.00-Eurodollar Reserve Percentage
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate (or CDOR in the case of Canadian Dollars) as provided in Section 5.1(a).
“License” has the meaning assigned thereto in Section 8.5(a). 23 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement031.jpg]
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Finance Lease Obligation or other title retention agreement relating to such
asset. “Limited Condition Acquisition” means any Acquisition that (a) is not
prohibited hereunder and (b) is not conditioned on the availability of, or on
obtaining, third-party financing. “Loan Documents” means, collectively, this
Agreement, each Note, the Letter of Credit Applications, the Security Documents,
the Subsidiary Guaranty Agreement, the Fee Letters, and each other document,
instrument, certificate and agreement executed and delivered by the Credit
Parties or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement). “Loans” means the
collective reference to the Revolving Credit Loans and the Swingline Loans, and
“Loan” means any of such Loans. “London Banking Day” means any day on which
dealings in Dollar or Alternative Currency, as applicable, deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means, with respect to the US Borrower and its
Subsidiaries, (a) a material adverse effect on the operations, business,
properties or condition (financial or otherwise) of such Persons, taken as a
whole, (b) a material impairment of the ability of the Credit Parties, taken as
a whole, to perform its obligations under the Loan Documents, (c) a material
impairment of the rights and remedies of the Administrative Agent or the Lenders
under any Loan Document or (d) a material impairment of the legality, validity,
binding effect or enforceability against any Credit Party of any Loan Document
to which it is a party. “Material Domestic Subsidiary” means any Domestic
Subsidiary of the US Borrower that has either (a) revenues that represent more
than 10% of the Consolidated revenues of the US Borrower and its Subsidiaries
for the most recently ended four-quarter period for which financial statements
have been delivered pursuant to Section 8.1(a) or 8.1(b), as applicable, or (b)
assets that represent more than 10% of the Consolidated total assets of the US
Borrower and its Subsidiaries as of the end of such period; provided, that to
the extent all of the Domestic Subsidiaries not then party to the Subsidiary
Guaranty, shall have at any time in the aggregate (i) revenues in excess of 10%
of the Consolidated revenues of the US Borrower and its Subsidiaries for any
such period or (ii) assets in excess of 10% of Consolidated total assets of the
US Borrower and its Subsidiaries as of the end of any such fiscal quarter, then
the US Borrower shall immediately designate as “Material Domestic Subsidiaries”
such number of such Domestic Subsidiaries as necessary to eliminate such excess.
“Material Foreign Subsidiary” means Federal Signal VAMA, S.A. and any other
Foreign Subsidiary that has either (a) assets in excess of 5% of the
Consolidated total assets of the US Borrower and its Subsidiaries as of the end
of the most recently ended fiscal quarter for which financial statements have
been delivered pursuant to Section 8.1(a) or 8.1(b), as applicable, or (b)
revenues that represent more than 5% of the Consolidated revenues of the US
Borrower and its Subsidiaries as of the most recently ended four-quarter period
for which financial statements have been delivered pursuant to Section 8.1(a) or
8.1(b), as applicable; provided, that to the extent all of the Foreign
Subsidiaries not then designated as Material Foreign Subsidiaries shall have at
any time in the aggregate (i) assets in excess of 30% of the Consolidated total
assets of the US Borrower and its Subsidiaries as of the end of any such fiscal
quarter or (ii) revenues 24 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement032.jpg]
in excess of 30% of the Consolidated revenues of the US Borrower and its
Subsidiaries for any such period, then the US Borrower shall immediately
designate as Material Foreign Subsidiaries such number of such Foreign
Subsidiaries as necessary to eliminate such excess. Notwithstanding anything to
the contrary contained herein, a Non-US Borrower shall be treated as a Material
Foreign Subsidiary. “Minimum Collateral Amount” means, at any time, (a) with
respect to Cash Collateral consisting of cash or deposit account balances, an
amount equal to 102% of the sum of (i) the Fronting Exposure of the Issuing
Lender with respect to Letters of Credit issued and outstanding at such time and
(ii) the Fronting Exposure of the Swingline Lender with respect to all Swingline
Loans outstanding at such time and (b) otherwise, an amount determined by the
Administrative Agent and each of the Issuing Lenders that is entitled to Cash
Collateral hereunder at such time in their sole discretion. “Moody’s” means
Moody’s Investors Service, Inc. “Multiemployer Plan” means a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA to which any Credit Party or any
ERISA Affiliate is making, or is accruing an obligation to make, or has accrued
an obligation to make contributions within the preceding seven (7) years. For
the avoidance of doubt, the term “Multiemployer Plan” shall not include any
Canadian Plan, any Canadian benefit plans, and any Canadian Statutory Plans.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders. “Non-Defaulting Lender”
means, at any time, each Lender that is not a Defaulting Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of the US Borrower that is not a
Subsidiary Guarantor. “Non-US Borrower” and “Non-US Borrowers” have the meanings
assigned thereto in the Preamble. “Non-US Collateral” means any Collateral that
is not US Collateral. “Non-US Obligations” means the portion of the Secured
Obligations evidenced by any Loan made to, or for the benefit of, any Non-US
Borrower, hereunder or under any other Loan Document and any Secured Obligations
relating thereto, together with any Secured Obligations of any Non-US Borrower
under any Secured Hedge Agreement or Secured Cash Management Agreement. “Non-US
Revolving Credit Note” means the promissory note with respect to each
Alternative Currency made by the applicable Non-US Borrower in favor of a
Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-3, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part. “Notes” means the collective reference
to the Revolving Credit Notes, the Non-US Revolving Credit Notes and the
Swingline Note. “Notice of Account Designation” has the meaning assigned thereto
in Section 2.3(b). 25 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement033.jpg]
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2. “Notice of Non-US Borrower” means a Notice of Non-US Borrower and
Assumption Agreement, in substantially the form of Exhibit I hereto. “Notice of
Prepayment” has the meaning assigned thereto in Section 2.4(c). “Obligations”
means, in each case, whether now in existence or hereafter arising: (a) the
principal of and interest on (including interest accruing after the filing of
any bankruptcy or similar petition) the Loans, (b) the L/C Obligations and (c)
all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Credit Parties and each of their respective
Subsidiaries to the Lenders, the Issuing Lender or the Administrative Agent, in
each case under any Loan Document, with respect to any Loan or Letter of Credit
of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Subsidiary thereof of any proceeding under any Debtor Relief Laws, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. “OFAC” means the U.S.
Department of the Treasury’s Office of Foreign Assets Control. “Officer’s
Compliance Certificate” means a certificate of the chief financial officer or
the treasurer of the US Borrower substantially in the form attached as Exhibit
F. “Operating Lease” means, as to any Person as determined in accordance with
GAAP, any lease of Property (whether real, personal or mixed) by such Person as
lessee which is not a finance lease. “Other Connection Taxes” means, with
respect to any Recipient, Taxes imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document). “Other Taxes” means all present or future stamp,
court, documentary, intangible, recording, filing or similar Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 5.12). “Overnight Rate”
means, for any day, (a) with respect to any amount denominated in Dollars, the
greater of (i) the Federal Funds Rate and (ii) an overnight rate determined by
the Administrative Agent, the Issuing Lender, or the Swingline Lender, as the
case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market. 26 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement034.jpg]
“Participant” has the meaning assigned thereto in Section 12.9(d). “Participant
Register” has the meaning assigned thereto in Section 12.9(d). “Participating
Member State” means any member state of the European Union that has the Euro as
its lawful currency in accordance with legislation of the European Union
relating to Economic and Monetary Union. “PATRIOT Act” means the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)). “PBGC” means
the Pension Benefit Guaranty Corporation or any successor agency. “Pension Plan”
means any Employee Benefit Plan, other than a Multiemployer Plan, which is
subject to the provisions of Title IV of ERISA or Section 412 of the Code and
which (a) is maintained, funded or administered for the employees of any Credit
Party or any ERISA Affiliate, (b) has at any time within the preceding five (5)
years been maintained, funded or administered for the employees of any Credit
Party or any current or former ERISA Affiliates or (c) any Credit Party or any
ERISA Affiliate has any liability (contingent or otherwise). For the avoidance
of doubt, the term “Pension Plan” shall not include any Canadian Plan, any
Canadian benefit plans, and any Canadian Statutory Plans. “Permitted
Acquisition” means any Acquisition that meets all of the following requirements,
which in the case of a Limited Condition Acquisition shall be subject to Section
1.13: (a) no less than three (3) Business Days prior to the proposed closing
date of such Acquisition (or such shorter period as may be agreed to by the
Administrative Agent), the US Borrower shall have delivered written notice of
such Acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such Acquisition; (b) the board of
directors or other similar governing body of the Person to be acquired shall
have approved such Acquisition (and, if requested, the Administrative Agent
shall have received evidence, in form and substance reasonably satisfactory to
the Administrative Agent, of such approval); (c) if such Acquisition is a merger
or consolidation, any Borrower or a Subsidiary Guarantor shall be the surviving
Person and no Change in Control shall have been effected thereby; (d) if the
Permitted Acquisition Consideration for any such Acquisition exceeds
$100,000,000, no later than three (3) Business Days prior to the proposed
closing date of such Acquisition (or such shorter period as may be agreed to by
the Administrative Agent), the US Borrower, to the extent requested by the
Administrative Agent, shall have delivered to the Administrative Agent a duly
completed Officer’s Compliance Certificate showing compliance with the financial
covenants set forth in Section 9.15 pursuant to Section 9.3(g); and (e) no
Default or Event of Default shall have occurred and be continuing both before
and immediately after giving effect to such Acquisition and any Indebtedness
incurred in connection therewith. “Permitted Acquisition Consideration” means
the aggregate amount of the purchase price, including, but not limited to, any
assumed debt, earn-outs (valued at the amount accounted for as a liability on
the financial statements pursuant to GAAP), deferred payments, or Capital Stock
of the US Borrower (net of the applicable acquired company’s cash and cash
equivalents balance), to be paid on a singular basis in connection with any
applicable Permitted Acquisition as set forth in the applicable Permitted
Acquisition 27 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement035.jpg]
Documents executed by the US Borrower or any of its Subsidiaries in order to
consummate the applicable Permitted Acquisition. “Permitted Acquisition
Diligence Information” means with respect to any Acquisition proposed by the US
Borrower or any Subsidiary Guarantor, to the extent applicable, historical
financial statements and income tax returns for the most recent three year
period and lien search results (except to the extent that any such information
is (a) subject to any confidentiality agreement, unless mutually agreeable
arrangements can be made to preserve such information as confidential, (b)
classified or (c) subject to any attorney-client privilege). “Permitted
Acquisition Documents” means with respect to any Acquisition proposed by any
Borrower or any Subsidiary Guarantor, the purchase agreement, sale agreement,
merger agreement or other agreement evidencing such Acquisition including
disclosure schedules thereto, and any amendment, modification or supplement to
any of the foregoing. “Permitted Liens” means the Liens permitted pursuant to
Section 9.2. “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity. “Platform” means Debt Domain, Intralinks, SyndTrak or
a substantially similar electronic transmission system. “PPSA” means the
Personal Property Security Act (Ontario) or any similar legislation of any
province or territory in Canada. “Prime Rate” means, at any time, the rate of
interest per annum publicly announced from time to time by the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the
Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and all income statement
items (whether positive or negative) attributable to the Property or Person
disposed of in an Asset Disposition shall be excluded and all income statement
items (whether positive or negative) attributable to the Property or Person
acquired in a Permitted Acquisition shall be included (provided that such income
statement items to be included are reflected in financial statements or other
financial data reasonably acceptable to the Administrative Agent and supported
by a quality of earnings report issued by an independent certified public
accounting firm or a certified analysis of a Responsible Officer of the US
Borrower, in either case, the results of which shall be reasonably satisfactory
to the Administrative Agent). “Property” means any right or interest in or to
property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, including, without limitation, Capital Stock. “PTE”
means a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time. “Qualified
Capital Stock” means any Capital Stock that are not Disqualified Capital Stock.
28 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement036.jpg]
“Rate Determination Date” means (i) the first day of such Interest Period with
respect to LIBOR Rate Loans denominated in Canadian Dollars and (ii) two (2)
London Banking Days prior to the commencement of such Interest Period with
respect to LIBOR Rate Loans denominated in Dollars, Sterling or Euro (or such
other day as is generally treated as the rate fixing day by market practice in
such interbank market, as determined by the Administrative Agent; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such other day as otherwise reasonably determined by the
Administrative Agent). “Recipient” means (a) the Administrative Agent, (b) any
Lender and (c) any Issuing Lender, as applicable. “Register” has the meaning
assigned thereto in Section 12.9(c). “Reimbursement Obligation” means the
obligation of the US Borrower to reimburse any Issuing Lender pursuant to
Section 3.5 for amounts drawn under Letters of Credit issued by such Issuing
Lender. “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates. “Relevant Governmental Body” means for any Benchmark,
(a) the central bank for the currency in which the applicable Benchmark is
denominated or any central bank or other supervisor which is responsible for
supervising either the applicable Benchmark or the administrator of the
applicable Benchmark or (b) any working group or committee officially endorsed
or convened by (i) the central bank for the currency in which the applicable
Benchmark is denominated, (ii) any central bank or other supervisor which is
responsible for supervising either the applicable Benchmark or the administrator
of the applicable Benchmark, (iii) a group of those central banks or other
supervisors or (iv) the Financial Stability Board or any part thereof. “Required
Lenders” means, at any time, Lenders having Total Credit Exposures representing
more than fifty percent (50%) of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time. “Responsible Officer” means, as to any
Person, the chief executive officer, president, chief financial officer,
controller, treasurer or assistant treasurer of such Person or any other officer
of such Person designated in writing by the Borrower and reasonably acceptable
to the Administrative Agent; provided that, to the extent requested thereby, the
Administrative Agent shall have received a certificate of such Person certifying
as to the incumbency and genuineness of the signature of each such officer. Any
document delivered hereunder or under any other Loan Document that is signed by
a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of such Person and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Person.
“Restricted Payment” has the meaning assigned thereto in Section 9.6.
“Revaluation Date” means with respect to any Loan, each of the following: (i)
each date of a Borrowing of a LIBOR Rate Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a LIBOR Rate Loan denominated in
an Alternative Currency pursuant to Section 5.2, (iii) each date of issuance of
a Letter of Credit denominated in an Alternative Currency (or an amendment of
any such Letter of Credit having the effect of increasing the amount thereof),
(iv) each date of any payment by an Issuing 29 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement037.jpg]
Lender under any Letter of Credit denominated in an Alternative Currency and (v)
such additional dates as the Administrative Agent or an Issuing Lender shall
determine or the Required Lenders shall require. “Revolving Credit Commitment”
means (a) as to any Revolving Credit Lender, the obligation of such Revolving
Credit Lender to make Revolving Credit Loans to, and to purchase participations
in L/C Obligations and Swingline Loans for the account of, the Borrowers
hereunder in an aggregate principal amount at any time outstanding not to exceed
the amount set forth opposite such Revolving Credit Lender’s name on the
Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof (including, without limitation, Section 5.13) and
(b) as to all Revolving Credit Lenders, the aggregate commitment of all
Revolving Credit Lenders to make Revolving Credit Loans, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 5.13). The aggregate Revolving Credit
Commitment of all the Revolving Credit Lenders on the Closing Date shall be
$500,000,000. The Revolving Credit Commitment of each Revolving Credit Lender on
the Closing Date is set forth opposite the name of such Lender on Schedule
1.1(b). “Revolving Credit Commitment Percentage” means, with respect to any
Revolving Credit Lender at any time, the percentage of the total Revolving
Credit Commitments of all the Revolving Credit Lenders represented by such
Revolving Credit Lender’s Revolving Credit Commitment. If the Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments. The initial Revolving
Credit Commitment Percentage of each Revolving Credit Lender is set forth
opposite the name of such Lender on Schedule 1.1(b). “Revolving Credit Exposure”
means, as to any Revolving Credit Lender at any time, the aggregate principal
amount at such time of its outstanding Revolving Credit Loans and such Revolving
Credit Lender’s participation in L/C Obligations and Swingline Loans at such
time. “Revolving Credit Facility” means the revolving credit facility
established pursuant to Article II (including any increase in such revolving
credit facility established pursuant to Section 5.13). “Revolving Credit
Lenders” means, collectively, all of the Lenders with a Revolving Credit
Commitment or if the Revolving Credit Commitment has been terminated, all
Lenders having Revolving Credit Exposure. “Revolving Credit Loan” means any
revolving loan made to a Borrower pursuant to Section 2.1, and all such
revolving loans collectively as the context requires. “Revolving Credit Maturity
Date” means the earliest to occur of (a) July 30, 2024, (b) the date of
termination of the entire Revolving Credit Commitment by the Borrowers pursuant
to Section 2.5, and (c) the date of termination of the Revolving Credit
Commitment pursuant to Section 10.2(a). “Revolving Credit Note” means a
promissory note made by the US Borrower in favor of a Revolving Credit Lender
evidencing the Revolving Credit Loans made by such Revolving Credit Lender,
substantially in the form attached as Exhibit A-1, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part. “Revolving Credit Outstandings” means the sum of (a) with respect to
Revolving Credit Loans, the Dollar Equivalent of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans, occurring on such date; plus (b) with
respect to Swingline Loans, on any date, the aggregate outstanding principal
amount thereof in Dollars after giving effect to any borrowings and prepayments
or repayments of Swingline Loans, occurring on 30 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement038.jpg]
such date plus (c) with respect to any L/C Obligations on any date, the
aggregate outstanding amount thereof in Dollars on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date. “Revolving Extensions of Credit” means (a)
any Revolving Credit Loan then outstanding, (b) any Letter of Credit then
outstanding or (c) any Swingline Loan then outstanding. “S&P” means Standard &
Poor’s Rating Service, a division of S&P Global Inc. and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or an Issuing Lender, as applicable, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions. “Sanctioned Person” means, at any
time, (a) any Person listed in any Sanctions-related list of designated Persons
maintained by OFAC, the U.S. Department of State, Global Affairs Canada, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, or (c) any Person more than 50% owned or
controlled by any such Person or Persons described in clauses (a) and (b).
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws, including but not limited to those imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC or the U.S. Department of State), the Canadian government, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority in any jurisdiction in which (a) the Borrower or
any of its Subsidiaries or Affiliates is located or conducts business, (b) in
which any of the proceeds of the Extensions of Credit will be used, or (c) from
which repayment of the Extensions of Credit will be derived. “SEC” means the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any of its principal functions. “Secured Cash Management Agreement” means any
Cash Management Agreement between or among any Credit Party and any Cash
Management Bank. “Secured Hedge Agreement” means any Hedge Agreement between or
among any Credit Party and any Hedge Bank. “Secured Obligations” means,
collectively, (a) the Obligations and (b) all existing or future payment and
other obligations owing by any Credit Party under (i) any Secured Hedge
Agreement (other than an Excluded Swap Obligation) and (ii) any Secured Cash
Management Agreement. “Secured Parties” means, collectively, the Administrative
Agent, the Lenders (including Designated Lenders), the Issuing Lenders, the
Hedge Banks, the Cash Management Banks, each co-agent 31 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement039.jpg]
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns. “Securities Pledge Agreement” means the second amended and restated
securities pledge agreement of even date herewith executed by the Credit Parties
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, which shall be in form and substance acceptable to the Administrative
Agent, as amended, restated, supplemented or otherwise modified from time to
time. “Security Agreement” means the second amended and restated security
agreement of even date herewith executed by the Credit Parties in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, which
shall be in form and substance acceptable to the Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.
“Security Documents” means the collective reference to the Security Agreement,
the Securities Pledge Agreement, and each other agreement or writing hereafter
delivered to Administrative Agent pursuant to which any Credit Party pledges or
grants a security interest in any Property or assets securing the Secured
Obligations. “Solvent” and “Solvency” mean, with respect to any Person on any
date of determination, that on such date (a) the fair value of the property of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability. “Specified Transactions” means (a) any Asset Disposition, (b) any
Permitted Acquisition and (c) the Transactions. “Spot Rate” for a currency means
the rate determined by the Administrative Agent or an Issuing Lender, as
applicable, to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or an
Issuing Lender, as applicable, may obtain such spot rate from another financial
institution designated by the Administrative Agent or such Issuing Lender if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; provided further that an Issuing Lender
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency. “Sterling” or “£” means the lawful currency of the United
Kingdom. “Subordinated Indebtedness” means the collective reference to any
Indebtedness incurred by the US Borrower or any of its Subsidiaries that is
subordinated in right and time of payment to the Obligations on terms and
conditions satisfactory to the Administrative Agent. 32 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement040.jpg]
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower. “Subsidiary Guarantors” means, collectively, all direct and indirect
Material Domestic Subsidiaries of the US Borrower in existence on the Closing
Date or which become a party to the Subsidiary Guaranty Agreement pursuant to
Section 8.14. “Subsidiary Guaranty Agreement” means the second amended and
restated guaranty of even date herewith executed by the US Borrower and the
Subsidiary Guarantors in favor of the Administrative Agent, for the ratable
benefit and the Secured Parties, which shall be in form and substance acceptable
to the Administrative Agent. “Swap Obligation” means, with respect to any
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act. “Sweep Arrangement” has the meaning assigned thereto
in Section 2.2(a). “Swingline Commitment” means the lesser of (a) $25,000,000
and (b) the Revolving Credit Commitment. “Swingline Facility” means the
swingline facility established pursuant to Section 2.2. “Swingline Lender” means
Wells Fargo in its capacity as swingline lender hereunder or any successor
thereto. “Swingline Loan” means any swingline loan made by the Swingline Lender
to the US Borrower pursuant to Section 2.2, and all such swingline loans
collectively as the context requires. “Swingline Note” means a promissory note
made by the US Borrower in favor of the Swingline Lender evidencing the
Swingline Loans made by the Swingline Lender, substantially in the form attached
as Exhibit A-2, and any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part. “Synthetic
Lease” means any synthetic lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing product where such transaction
is considered borrowed money indebtedness for tax purposes but is classified as
an Operating Lease in accordance with GAAP. “TARGET2” means the Trans-European
Automated Real-time Gross Settlement Express Transfer payment system which
utilizes a single shared platform and which was launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro. 33 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement041.jpg]
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto. “Termination Event” means the occurrence
of any of the following which, individually or in the aggregate, has resulted or
could reasonably be expected to result in liability of the US Borrower in an
aggregate amount in excess of the Threshold Amount: (a) a “Reportable Event”
described in Section 4043 of ERISA, or (b) the withdrawal of any Credit Party or
any ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, or (c) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination, under Section 4041 of ERISA, if the plan assets are not
sufficient to pay all plan liabilities, or (d) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, any Pension Plan by
the PBGC, or (e) any other event or condition which would constitute grounds
under Section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, or (f) the imposition of a Lien
pursuant to Section 430(k) of the Code or Section 303 of ERISA, or (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or plan in endangered or critical status with the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA or (h)
the partial or complete withdrawal of any Credit Party or any ERISA Affiliate
from a Multiemployer Plan if withdrawal liability is asserted by such plan, or
(i) any event or condition which results in the reorganization or insolvency of
a Multiemployer Plan under Sections 4245 of ERISA, or (j) any event or condition
which results in the termination of a Multiemployer Plan under Section 4041A of
ERISA or the institution by PBGC of proceedings to terminate a Multiemployer
Plan under Section 4042 of ERISA, or (k) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Credit Party or any ERISA Affiliate. “Threshold
Amount” means $20,000,000. “Total Credit Exposure” means, as to any Lender at
any time, the unused Commitments and Revolving Credit Exposure of such Lender at
such time. “Trade Date” has the meaning assigned thereto in Section 12.9(h)(i).
“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions and any Permitted Acquisitions (including, without
limitation, any financing fees, merger and acquisition fees, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith), in each case to the extent paid within six (6) months of the closing
of the Credit Facility or such Permitted Acquisition, as applicable, and
approved by the Administrative Agent in its reasonable discretion.
“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Agreement, (b) the initial
Extensions of Credit and (c) the payment of the Transaction Costs incurred in
connection with the foregoing. “UCC” means the Uniform Commercial Code as in
effect in the State of Illinois. “Unadjusted Benchmark Replacement” means the
Benchmark Replacement excluding the Benchmark Replacement Adjustment. 34
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement042.jpg]
“Uniform Customs” means the Uniform Customs and Practice for Documentary
Credits, International Chamber of Commerce Publication No. 600 (or such later
version thereof as may be in effect at the applicable time). “United States”
means the United States of America. “US Borrower” has the meaning in the
Preamble. “US Collateral” means Collateral granted by the US Borrower and the
Subsidiary Guarantors (excluding voting Capital Stock of a Foreign Subsidiary in
excess of 65% of the outstanding voting Capital Stock of such Foreign
Subsidiary). “US Obligations” means Secured Obligations other than Non-US
Obligations. “U.S. Person” means any Person that is a “United States person” as
defined in Section 7701(a)(30) of the Code. “U.S. Tax Compliance Certificate”
has the meaning assigned thereto in Section 5.11(g). “Wells Fargo” means Wells
Fargo Bank, National Association, a national banking association. “Wholly-Owned”
means, with respect to a Subsidiary, that all of the Capital Stock of such
Subsidiary are, directly or indirectly, owned or controlled by any Borrower
and/or one or more of its Wholly-Owned Subsidiaries (except for directors’
qualifying shares or other shares required by Applicable Law to be owned by a
Person other than such Borrower and/or one or more of its Wholly- Owned
Subsidiaries). “Withholding Agent” means the Borrower and the Administrative
Agent. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. SECTION 1.2 Other Definitions
and Provisions. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (f)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (g) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form and (j) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including” 35 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement043.jpg]
SECTION 1.3 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the US Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. (b) If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the US Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the US Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the US Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. For the avoidance of doubt, (i)
notwithstanding any change in GAAP pursuant to FASB ASC 842 that would require
lease obligations that would have been treated as Operating Leases for purposes
of GAAP prior to the effectiveness of FASB ASC 842 to be classified and
accounted for as finance leases or otherwise reflected on Credit Parties’ and
their Subsidiaries’ consolidated balance sheet, such obligations shall continue
to be treated as Operating Leases for all purposes under this Agreement and the
other Loan Documents and (ii) any lease that was entered into after the
effectiveness of FASB ASC 842 that would have been considered an Operating Lease
under GAAP prior to the effectiveness of FASB ASC 842 shall be treated as an
Operating Lease for all purposes under this Agreement and the other Loan
Documents. Notwithstanding any other provision contained in this Agreement, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, so long as the following properties
are not owned by US Borrower or any of its Subsidiaries, any long term lease
entered into after the Closing Date by Elgin Sweeper Company for 1300 W.
Bartlett Road, Elgin, IL and/or by Federal Signal Corporation for 2645 Federal
Signal Drive, University Park, IL shall be treated as an Operating Lease
irrespective of whether it is to be classified and accounted for as a finance
lease for GAAP purposes. SECTION 1.4 UCC Terms. Terms defined in the UCC in
effect on the Closing Date and not otherwise defined herein shall, unless the
context otherwise indicates, have the meanings provided by those definitions.
Subject to the foregoing, the term “UCC” refers, as of any date of
determination, to the UCC then in effect. SECTION 1.5 Rounding. Any financial
ratios required to be maintained pursuant to this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio or
percentage is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number). SECTION 1.6
References to Agreement and Laws. Unless otherwise expressly provided herein,
(a) any definition or reference to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual documents or
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but 36 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement044.jpg]
only to the extent that such amendments, restatements, extensions, supplements
and other modifications are not prohibited by any Loan Document; and (b) any
definition or reference to any Applicable Law, including, without limitation,
AML Legislation, Anti-Corruption Laws, Anti-Money Laundering Laws, the
Bankruptcy Code, the BIA, the CCAA, the Code, the Commodity Exchange Act, ERISA,
the Exchange Act, the ITA, the PATRIOT Act, the Securities Act of 1933, the UCC,
the PPSA, the Investment Company Act of 1940, the Interstate Commerce Act, the
Trading with the Enemy Act of the United States or any of the foreign assets
control regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law. SECTION 1.7 Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable), except with
respect to any borrowings and payments in Euro, such references shall mean
London, England time, unless otherwise notified by the Administrative Agent.
SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit in Dollars after giving effect
to all increases thereof contemplated by such Letter of Credit or the Letter of
Credit Application therefor (at the time specified therefor in such applicable
Letter of Credit or Letter of Credit Application and as such amount may be
reduced by (a) any permanent reduction of such Letter of Credit or (b) any
amount in Dollars which is drawn, reimbursed and no longer available under such
Letter of Credit). SECTION 1.9 Guarantees. Unless otherwise specified, the
amount of any Guarantee shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee. SECTION 1.10 Covenant Compliance Generally. For
purposes of determining compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating Consolidated Net Income in the
most recent annual financial statements of the US Borrower and its Subsidiaries
delivered pursuant to Section 8.1(a) or Section 6.1(f), as applicable.
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 9.1, 9.2 and 9.3, with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no breach of any basket contained
in such sections shall be deemed to have occurred solely as a result of changes
in rates of exchange occurring after the time such Indebtedness or Investment is
incurred; provided that for the avoidance of doubt, the foregoing provisions of
this Section 1.10 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred at any
time under such Sections. SECTION 1.11 Exchange Rates; Currency Equivalents. (a)
The Administrative Agent or the applicable Issuing Lender shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent. 37 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement045.jpg]
(b) Wherever in this Agreement in connection with a Revolving Loan Commitment,
conversion, continuation or prepayment of a LIBOR Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Revolving Loan
Commitment or Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable Issuing Lender, as the case may be.
(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate” or with respect to any comparable or successor rate
thereto (including, without limitation, any Benchmark Replacement) or the effect
of any of the foregoing, or of any Benchmark Replacement Conforming Changes.
SECTION 1.12 Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Revolving Loan Commitment in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Revolving Loan Commitment, at the end of the then current Interest
Period. (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro. SECTION 1.13 Limited Condition Acquisitions. In the event
that the US Borrower notifies the Administrative Agent in writing that any
proposed Acquisition is a Limited Condition Acquisition and that the US Borrower
wishes to test the conditions under this Agreement to such Acquisition and the
Indebtedness that is to be used to finance such Acquisition in accordance with
this Section 1.13, then, the following provisions shall apply: (a) any condition
to such Limited Condition Acquisition or such Indebtedness that requires that no
Default or Event of Default shall have occurred and be continuing at the time of
such Limited Condition Acquisition or the incurrence of such Indebtedness, shall
be satisfied if (i) no Default or Event of Default shall have occurred and be
continuing on the date the definitive agreement governing such Limited Condition
Acquisition is entered into (the “LCA Test Date”) and (ii) no Event of Default
under any of Section 10.1(a), 10.1(b), 10.1(i) or 10.1(j) shall have occurred
and be continuing both immediately before and immediately after giving effect to
such Limited Condition Acquisition and any Indebtedness incurred in connection
therewith (including any such additional Indebtedness); (b) any condition to
such Limited Condition Acquisition or such Indebtedness that any of the
representations and warranties in this Agreement and the other Loan Documents
shall be true and correct at the time of consummation of such Limited Condition
Acquisition or the incurrence of such Indebtedness shall be deemed satisfied if
(i) as of the LCA Test Date, such representations and warranties in this
Agreement and the other Loan Documents are true and correct in all material
respects (except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which 38 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement046.jpg]
such representation and warranty shall be true and correct in all respects), or
if such representation speaks as of an earlier date, as of such earlier date and
(ii) as of the date of consummation of such Limited Condition Acquisition, (A)
the representations and warranties under the relevant definitive agreement
governing such Limited Condition Acquisition as are material to the lenders
providing such Indebtedness shall be true and correct, but only to the extent
that the US Borrower or its applicable Subsidiary has the right to terminate its
obligations under such agreement or otherwise decline to close such Limited
Condition Acquisition as a result of a breach of such representations and
warranties or the failure of those representations and warranties to be true and
correct and (B) the representations and warranties set forth in (or
substantially similar to) Section 7.1(a), Section 7.3, Section 7.4, Section
7.10, Section 7.11, Section 7.17 and Section 7.20 shall be true and correct in
all material respects (except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects); (c) any
financial ratio test or condition to be tested in connection with such Limited
Condition Acquisition and the availability of such Indebtedness will be tested
as of the LCA Test Date, in each case, after giving effect to the relevant
Limited Condition Acquisition and related incurrence of Indebtedness, on a Pro
Forma Basis where applicable, and, for the avoidance of doubt, (i) such ratios
and baskets shall not be tested at the time of consummation of such Limited
Condition Acquisition and (ii) if any of such ratios are exceeded or conditions
are not met following the LCA Test Date, but prior to the closing of such
Limited Condition Acquisition, as a result of fluctuations in such ratio or
amount (including due to fluctuations in Consolidated EBITDA of the US Borrower
or the Person subject to such Limited Condition Acquisition), at or prior to the
consummation of the relevant transaction or action, such ratios will not be
deemed to have been exceeded and such conditions will not be deemed unmet as a
result of such fluctuations solely for purposes of determining whether the
relevant transaction or action is permitted to be consummated or taken; (d)
except as provided in the next sentence, in connection with any subsequent
calculation of any ratio or basket on or following the relevant LCA Test Date
and prior to the earlier of the date on which such Limited Condition Acquisition
is consummated and the date that the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such ratio or basket shall be calculated on a
Pro Forma Basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have been consummated. Notwithstanding the foregoing, any
calculation of a ratio in connection with determining the Applicable Margin and
determining whether or not the US Borrower is in compliance with the financial
covenants set forth in Section 9.15 shall, in each case be calculated assuming
such Limited Condition Acquisition and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness) have not been
consummated. The foregoing provisions shall apply with similar effect during the
pendency of multiple Limited Condition Acquisitions such that each of the
possible scenarios is separately tested. SECTION 1.14 Divisions. For all
purposes under the Loan Documents, in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time. 39 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement047.jpg]
ARTICLE II REVOLVING CREDIT FACILITY SECTION 2.1 Revolving Credit Loans. Subject
to the terms and conditions of this Agreement and the other Loan Documents, and
in reliance upon the representations and warranties set forth in this Agreement
and the other Loan Documents, each Revolving Credit Lender severally agrees to
make Revolving Credit Loans (i) in Dollars or in one or more Alternative
Currencies to the US Borrower or (ii) in one or more Alternative Currencies to
the Non-US Borrowers, from time to time from the Closing Date to, but not
including, the Revolving Credit Maturity Date as requested by the US Borrower in
accordance with the terms of Section 2.3; provided, that (a) the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment, (b) the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment and (c) the
aggregate Revolving Credit Outstandings denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit. Each Revolving Credit Loan
by a Revolving Credit Lender shall be in a principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Revolving Credit Loans requested on such occasion.
Subject to the terms and conditions hereof, the Borrowers may borrow, repay and
reborrow Revolving Credit Loans hereunder until the Revolving Credit Maturity
Date. SECTION 2.2 Swingline Loans. (a) Availability. Subject to the terms and
conditions of this Agreement and the other Loan Documents, including, without
limitation, Section 6.2(e) of this Agreement, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, the Swingline Lender may, in its sole discretion, make Swingline
Loans in Dollars to the US Borrower from time to time from the Closing Date to,
but not including, the Revolving Credit Maturity Date; provided, that (i) after
giving effect to any amount requested, the Revolving Credit Outstandings shall
not exceed the Revolving Credit Commitment and (ii) the aggregate principal
amount of all outstanding Swingline Loans (after giving effect to any amount
requested) shall not exceed the Swingline Commitment. Notwithstanding any
provision herein to the contrary, the Swingline Lender and the US Borrower may
agree that the Swingline Facility may be used to automatically draw and repay
Swingline Loans (subject to the limitations set forth herein) pursuant to cash
management arrangements between the US Borrower and the Swingline Lender (the
“Sweep Arrangement”). Principal and interest on Swingline Loans deemed requested
pursuant to the Sweep Arrangement shall be paid pursuant to the terms and
conditions agreed to between the US Borrower and the Swingline Lender (without
any deduction, setoff or counterclaim whatsoever). The borrowing and
disbursement provisions set forth in Section 2.3 and any other provision hereof
with respect to the timing or amount of payments on the Swingline Loans (other
than Section 2.4(a)) shall not be applicable to Swingline Loans made and prepaid
pursuant to the Sweep Arrangement. Unless sooner paid pursuant to the provisions
hereof or the provisions of the Sweep Arrangement, the principal amount of the
Swingline Loans shall be paid in full, together with accrued interest thereon,
on the Revolving Credit Maturity Date. (b) Refunding. (i) The Swingline Lender,
at any time and from time to time in its sole and absolute discretion may, on
behalf of the US Borrower (which hereby irrevocably directs the Swingline Lender
to act on its behalf), by written notice given no later than 11:00 a.m. on any
Business Day request each Revolving Credit Lender to make, and each Revolving
Credit Lender hereby agrees to make, a Revolving Credit Loan as a Base Rate Loan
in an amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate amount of the Swingline Loans outstanding on the
date of such notice, to repay the Swingline Lender. Each Revolving Credit Lender
shall make the amount of such Revolving Credit Loan available to the
Administrative Agent 40 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement048.jpg]
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such notice. The proceeds of such
Revolving Credit Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Swingline Loans. No Revolving Credit Lender’s obligation to
fund its respective Revolving Credit Commitment Percentage of a Swingline Loan
shall be affected by any other Revolving Credit Lender’s failure to fund its
Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan. (ii) The US Borrower
shall pay to the Swingline Lender on demand, and in any event on the Revolving
Credit Maturity Date, in immediately available funds the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the US Borrower irrevocably authorizes the
Administrative Agent to charge any account maintained by the US Borrower with
the Swingline Lender (up to the amount available therein) in order to
immediately pay the Swingline Lender the amount of such Swingline Loans to the
extent amounts received from the Revolving Credit Lenders are not sufficient to
repay in full the outstanding Swingline Loans requested or required to be
refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the US Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages. (iii) If for any reason any
Swingline Loan cannot be refinanced with a Revolving Credit Loan pursuant to
Section 2.2(b)(i), each Revolving Credit Lender shall, on the date such
Revolving Credit Loan was to have been made pursuant to the notice referred to
in Section 2.2(b)(i), purchase for cash an undivided participating interest in
the then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of
Swingline Loans then outstanding. Each Revolving Credit Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its Swingline Participation Amount. Whenever, at any time after the Swingline
Lender has received from any Revolving Credit Lender such Revolving Credit
Lender’s Swingline Participation Amount, the Swingline Lender receives any
payment on account of the Swingline Loans, the Swingline Lender will distribute
to such Revolving Credit Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Revolving Credit Lender’s pro rata portion of such payment if such payment is
not sufficient to pay the principal of and interest on all Swingline Loans then
due); provided that in the event that such payment received by the Swingline
Lender is required to be returned, such Revolving Credit Lender will return to
the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender. (iv) Each Revolving Credit Lender’s obligation to make the
Revolving Credit Loans referred to in Section 2.2(b)(i) and to purchase
participating interests pursuant to Section 2.2(b)(iii) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Credit Lender or the US Borrower may have against the Swingline Lender, the US
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VI, (C) any adverse change in 41
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement049.jpg]
the condition (financial or otherwise) of the US Borrower, (D) any breach of
this Agreement or any other Loan Document by the US Borrower, any other Credit
Party or any other Revolving Credit Lender or (E) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
(v) If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.2(b) by the time specified in Section 2.2(b)(i) or 2.2(b)(iii), as
applicable, the Swingline Lender shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Federal Funds Rate,
plus any administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing. If such Revolving Credit
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolving Credit Lender’s Revolving Credit Loan or
Swingline Participation Amount, as the case may be. A certificate of the
Swingline Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error. (c) Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, this
Section 2.2 shall be subject to the terms and conditions of Section 5.14 and
Section 5.15. SECTION 2.3 Procedure for Advances of Revolving Credit Loans and
Swingline Loans. (a) Requests for Borrowing. The applicable Borrower shall give
the Administrative Agent irrevocable prior written notice substantially in the
form of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on the
same Business Day as each Base Rate Loan and each Swingline Loan, (ii) at least
three (3) Business Days before each LIBOR Rate Loan denominated in Dollars or
Canadian Dollars and (iii) at least four (4) Business Days before each LIBOR
Rate Loan denominated in Alternative Currencies (other than Canadian Dollars) of
its intention to borrow, specifying (A) the date of such borrowing, which shall
be a Business Day, (B) the name of the Borrower, (C) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof, (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 (or, if such Loan is denominated
in an Alternative Currency, 5,000,000 units of such currency) or a whole
multiple of $1,000,000 (or, if such Loan is denominated in an Alternative
Currency, 1,000,000 units of such currency) in excess thereof and (z) with
respect to Swingline Loans in an aggregate principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, in each case, the remaining
amount of the Revolving Credit Commitment or the Swingline Commitment, as
applicable), (D) whether such Loan is to be a Revolving Credit Loan or Swingline
Loan, (E) in the case of a Revolving Credit Loan to be made in Dollars whether
the Loans are to be LIBOR Rate Loans or Base Rate Loans, (F) in the case of a
Revolving Credit Loan which is a LIBOR Rate Loan, the currency to be borrowed
and (G) in the case of a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto; provided that if the applicable Borrower wishes to request
LIBOR Rate Loans having an Interest Period of twelve months in duration, such
notice must be received by the Administrative Agent not later than 11:00 a.m.
three (3) Business Days prior to the requested date of such borrowing, whereupon
the Administrative Agent shall give prompt notice to the Revolving Credit
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. If the applicable Borrower fails to specify a type of
Loan in a Notice of Borrowing, then the applicable Loans shall be made as Base
Rate Loans; provided, however, with respect to a Loan denominated in an
Alternative Currency, such Loans shall be made as LIBOR Rate Loans with an
Interest Period of one month. If the applicable Borrower fails to specify a 42
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement050.jpg]
currency in a Notice of Borrowing then the LIBOR Rate Loan so requested shall be
made in Dollars. If the applicable Borrower requests a Borrowing of LIBOR Rate
Loans in any such Notice of Borrowing, but fails to specify an Interest Period,
it will be deemed to have specified an Interest Period of one month. A Notice of
Borrowing received after 11:00 a.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing. (b) Disbursement of Revolving Credit
and Swingline Loans. Following receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender of the amount (and
currency) of its Revolving Credit Commitment Percentage of the Revolving Credit
Loans. Not later than 1:00 p.m. on the proposed borrowing date, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Revolving Credit Loan in an Alternative Currency, (i) each Revolving Credit
Lender will make available to the Administrative Agent, for the account of the
applicable Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the Revolving Credit Loans
denominated in Dollars or the Alternative Currency to be made on such borrowing
date and (ii) the Swingline Lender will make available to the Administrative
Agent, for the account of the US Borrower, at the office of the Administrative
Agent in funds denominated in Dollars immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date.
Each Borrower hereby irrevocably authorizes the Administrative Agent to disburse
the proceeds of each borrowing requested pursuant to this Section in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the US Borrower identified in the most recent notice substantially in the form
attached as Exhibit C (a “Notice of Account Designation”) delivered by the US
Borrower to the Administrative Agent or as may be otherwise agreed upon by the
US Borrower and the Administrative Agent from time to time. Subject to Section
5.7 hereof, the Administrative Agent shall not be obligated to disburse the
portion of the proceeds of any Revolving Credit Loan requested pursuant to this
Section to the extent that any Revolving Credit Lender has not made available to
the Administrative Agent its Revolving Credit Commitment Percentage of such
Loan. Revolving Credit Loans to be made for the purpose of refunding Swingline
Loans shall be made by the Revolving Credit Lenders as provided in Section
2.2(b). SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline
Loans. (a) Repayment on Termination Date. The US Borrower hereby agrees to repay
the outstanding principal amount of all (i) Revolving Credit Loans in full on
the Revolving Credit Maturity Date and (ii) all Swingline Loans in accordance
with Section 2.2(b) (but, in any event, no later than the Revolving Credit
Maturity Date), together, in each case, with all accrued but unpaid interest
thereon. Each Non US Borrower hereby agrees to repay the outstanding principal
amount of Non-US Revolving Credit Loans borrowed by such Non US Borrower on the
Revolving Credit Maturity Date, together, in each case, with all accrued but
unpaid interest thereon. (b) Mandatory Prepayments. If at any time the Revolving
Credit Outstandings exceed the Revolving Credit Commitment, the US Borrower
agrees to repay immediately upon notice from the Administrative Agent, by
payment to the Administrative Agent for the account of the Revolving Credit
Lenders, Extensions of Credit in an amount equal to such excess with each such
repayment applied first, to the principal amount of outstanding Swingline Loans,
second to the principal amount of outstanding Revolving Credit Loans and third,
with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders, in an amount equal to such
excess (such Cash Collateral to be applied in accordance with Section 10.2(b)).
If the Administrative Agent notifies the US Borrower at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then, within two Business Days after receipt of such notice, the US
Borrower or the Non-US Borrowers solely as to their Non-US 43 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement051.jpg]
Obligations, as applicable, shall prepay Loans in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect. (c) Optional
Prepayments. The Borrowers may at any time and from time to time prepay
Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day of the intended prepayment of each Base
Rate Loan and each Swingline Loan, (ii) at least three (3) Business Days before
the intended prepayment of each LIBOR Rate Loan denominated in Dollars or
Canadian Dollars and (iii) four (4) Business Days before the intended prepayment
of each LIBOR Rate Loan denominated in Alternative Currencies (other than
Canadian Dollars), specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of $3,000,000 or a
whole multiple of $1,000,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $5,000,000 (or, if such Loan is denominated in an
Alternative Currency, 5,000,000 units of such currency) or a whole multiple of
$1,000,000 (or, if such Loan is denominated in an Alternative Currency,
1,000,000 units of such currency) in excess thereof with respect to LIBOR Rate
Loans (whether denominated in Dollars or Alternative Currencies) and $500,000 or
a whole multiple of $100,000 in excess thereof with respect to Swingline Loans.
A Notice of Prepayment received after 11:00 a.m. shall be deemed received on the
next Business Day. Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof. Notwithstanding the
foregoing, any Notice of a Prepayment delivered in connection with any
refinancing of all of the Credit Facility with the proceeds of such refinancing
or of any incurrence of Indebtedness or the occurrence of some other
identifiable event or condition, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence or occurrence
of such other identifiable event or condition and may be revoked by the
Borrowers in the event such contingency is not met (provided that the failure of
such contingency shall not relieve the Borrowers from their obligations in
respect thereof under Section 5.9). (d) Limitation on Prepayment of LIBOR Rate
Loans. The Borrowers may not prepay any LIBOR Rate Loan on any day other than on
the last day of the Interest Period applicable thereto unless such prepayment is
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
(e) Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrowers’ obligations under any Hedge Agreement
entered into with respect to the Loans. SECTION 2.5 Reserved. SECTION 2.6
Termination of Revolving Credit Facility. The Revolving Credit Facility and the
Revolving Credit Commitments shall terminate on the Revolving Credit Maturity
Date. ARTICLE III LETTER OF CREDIT FACILITY SECTION 3.1 L/C Facility. (a)
Availability. Subject to the terms and conditions hereof, each Issuing Lender,
in reliance on the agreements of the Revolving Credit Lenders set forth in
Section 3.4(a), agrees to issue standby or 44 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement052.jpg]
commercial Letters of Credit denominated in Dollars or one more Alternative
Currencies in an aggregate amount not to exceed its L/C Commitment for the
account of the US Borrower or, subject to Section 3.10, any Subsidiary thereof.
Letters of Credit may be issued on any Business Day from the Closing Date to,
but not including the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date in such form as may be approved from time to time by the
applicable Issuing Lender; provided, that no Issuing Lender shall issue any
Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Sublimit, (b) the L/C Obligations would exceed
the L/C Commitment with respect to each Issuing Lender, (c) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment or (d) the Revolving
Credit Outstandings denominated in Alternative Currencies would exceed the
Alternative Currency Sublimit. Each Letter of Credit shall (i) expire on a date
no more than twelve (12) months after the date of issuance or last renewal of
such Letter of Credit (subject to automatic renewal for additional one (1) year
periods pursuant to the terms of the Letter of Credit Application or other
documentation acceptable to the applicable Issuing Lender), which date shall be
no later than the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date and (ii) be subject to the Uniform Customs, in the case of a
commercial Letter of Credit, or ISP, in the case of a standby Letter of Credit,
in each case as set forth in the Letter of Credit Application or as determined
by the applicable Issuing Lender and, to the extent not inconsistent therewith,
the laws of the State of Illinois. No Issuing Lender shall at any time be
obligated to issue any Letter of Credit hereunder if (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuing Lender from issuing such Letter of Credit, or
any Applicable Law applicable to such Issuing Lender or (B) any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Lender shall prohibit, or request
that such Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuing Lender with respect to letters of credit generally or such Letter of
Credit in particular any restriction or reserve or capital requirement (for
which such Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect or known to such Issuing Lender as of the Closing Date and that such
Issuing Lender in good faith deems material to it, or (C) the conditions set
forth in Section 6.2 are not satisfied. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. As of the Closing Date, each of the Existing Letters
of Credit shall constitute, for all purposes of this Agreement and the other
Loan Documents, a Letter of Credit issued and outstanding hereunder. (b)
Defaulting Lenders. Notwithstanding anything to the contrary contained in this
Agreement, Article III shall be subject to the terms and conditions of Section
5.14 and Section 5.15. SECTION 3.2 Procedure for Issuance of Letters of Credit.
The US Borrower may from time to time request that any Issuing Lender issue,
amend, renew or extend a Letter of Credit by delivering to such Issuing Lender
at its applicable office (with a copy to the Administrative Agent at the
Administrative Agent’s Office) a Letter of Credit Application therefor,
completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
or the Administrative Agent may request (which information shall include the
applicable currency in which such Letter of Credit shall be denominated). Upon
receipt of any Letter of Credit Application, the applicable Issuing Lender
shall, process such Letter of Credit Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VI, promptly issue, amend, renew or extend the Letter of Credit
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Letter of Credit Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by such Issuing Lender and the US Borrower. The
applicable Issuing Lender shall promptly furnish to the US Borrower and the 45
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement053.jpg]
Administrative Agent a copy of such Letter of Credit and the Administrative
Agent shall promptly notify each Revolving Credit Lender of the issuance and
upon request by any Lender, furnish to such Revolving Credit Lender a copy of
such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein. SECTION 3.3 Commissions and Other Charges. (a) Letter of
Credit Commissions. Subject to Section 5.15(a)(iii)(B), the US Borrower shall
pay to the Administrative Agent, for the account of the applicable Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in the amount equal to (i) in the case of commercial
Letters of Credit, the daily amount available to be drawn under such commercial
Letters of Credit times the Applicable Margin with respect to Revolving Credit
Loans that are LIBOR Rate Loans and (ii) in the case of standby Letters of
Credit, the daily amount available to be drawn under such standby Letters of
Credit times the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined, in each case, on a per annum basis). Such
commission shall be payable quarterly in arrears on the last Business Day of
each calendar quarter (commencing with the first such date to occur after the
issuance of such Letter of Credit), on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the applicable
Issuing Lender and the L/C Participants all commissions received pursuant to
this Section 3.3 in accordance with their respective Revolving Credit Commitment
Percentages. (b) Issuance Fee. In addition to the foregoing commission, the US
Borrower shall pay directly to the applicable Issuing Lender, for its own
account, an issuance fee with respect to each Letter of Credit issued by such
Issuing Lender as set forth in the Fee Letters executed by such Issuing Lender.
Such issuance fee shall be payable quarterly in arrears on the last Business Day
of each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the applicable Issuing Lender. (c) Other Fees, Costs,
Charges and Expenses. In addition to the foregoing fees and commissions, the US
Borrower shall pay or reimburse each Issuing Lender in Dollars for such normal
and customary fees, costs, charges and expenses as are incurred or charged by
such Issuing Lender in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit issued by it. (d) The commissions, fees,
charges, costs and expenses payable pursuant to this Section 3.3 shall be
payable in Dollars (based on the Dollar amount of such fees), notwithstanding
the applicable currency in which the applicable Letter of Credit is denominated.
SECTION 3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Commitment Percentage in each Issuing Lender’s
obligations and rights under and in respect of each Letter of Credit issued by
it hereunder and the amount of each draft paid by such Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit issued
by such Issuing Lender for which such Issuing Lender is not reimbursed in full
by the US Borrower through a Revolving Credit Loan or otherwise in accordance
with the terms of this Agreement, such L/C Participant shall pay to such Issuing
Lender, in the applicable currency in which such Letter of Credit is
denominated, upon demand at such Issuing Lender’s address for notices specified
herein an amount equal to such L/C Participant’s 46 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement054.jpg]
Revolving Credit Commitment Percentage of the amount of such draft, or any part
thereof, which is not so reimbursed. (b) Upon becoming aware of any amount
required to be paid by any L/C Participant to any Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit, issued by it, such Issuing
Lender shall notify the Administrative Agent of such unreimbursed amount and the
Administrative Agent shall notify each L/C Participant (with a copy to the
applicable Issuing Lender) of the amount and due date of such required payment
and such L/C Participant shall pay to the Administrative Agent, in the
applicable currency in which such Letter of Credit is denominated (which, in
turn shall pay such Issuing Lender) the amount specified on the applicable due
date. If any such amount is paid to such Issuing Lender after the date such
payment is due, such L/C Participant shall pay to the Administrative Agent,
which in turn shall pay such Issuing Lender, in the applicable currency in which
such Letter of Credit is denominated, on demand, in addition to such amount, the
product of (i) such amount, times (ii) the daily average Overnight Rate as
determined by the Administrative Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to such Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360, plus any administrative, processing or similar fees customarily
charged by such Issuing Lender in connection with the foregoing. A certificate
of such Issuing Lender with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error. With respect to payment to
such Issuing Lender of the unreimbursed amounts described in this Section, if
the L/C Participants receive notice that any such payment is due (A) prior to
1:00 p.m. on any Business Day, such payment shall be due that Business Day, and
(B) after 1:00 p.m. on any Business Day, such payment shall be due on the
following Business Day. (c) Whenever, at any time after any Issuing Lender has
made payment under any Letter of Credit issued by it and has received from any
L/C Participant its Revolving Credit Commitment Percentage of such payment in
accordance with this Section, such Issuing Lender receives any payment related
to such Letter of Credit (whether directly from the Administrative Agent or
otherwise), or any payment of interest on account thereof, such Issuing Lender
will distribute to such L/C Participant its pro rata share thereof; provided,
that in the event that any such payment received by such Issuing Lender shall be
required to be returned by such Issuing Lender, such L/C Participant shall
return to the Administrative Agent, which shall in turn pay to such Issuing
Lender the portion thereof previously distributed by such Issuing Lender to it.
(d) Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section 3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Credit Lender or the US Borrower may have
against the Issuing Lender or any other Person for any reason whatsoever, (ii)
the occurrence or continuance of a Default or an Event of Default or the failure
to satisfy any of the other conditions specified in Article VI, (iii) any
adverse change in the condition (financial or otherwise) of the US Borrower,
(iv) any breach of this Agreement or any other Loan Document by the US Borrower,
any other Credit Party or any other Revolving Credit Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. SECTION 3.5 Reimbursement Obligation of the US Borrower. (a) (i)
In the event of any drawing under any Letter of Credit, the US Borrower agrees
to reimburse (either with the proceeds of a Revolving Credit Loan as provided
for in this Section or with funds from other sources), in Same Day Funds, the
applicable Issuing Lender on each date on which such Issuing Lender notifies the
US Borrower of the date and amount of a draft paid by it under any Letter of
Credit for 47 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement055.jpg]
the amount of (A) such draft so paid and (B) any amounts referred to in Section
3.3(c) incurred by such Issuing Lender in connection with such payment. (ii) In
the case of a Letter of Credit denominated in an Alternative Currency, the US
Borrower shall reimburse such Issuing Lender in such Alternative Currency,
unless (A) such Issuing Lender (at its option) shall have specified in such
notice that it will require reimbursement in Dollars or (B) in the absence of
any such requirement for reimbursement in Dollars, the US Borrower shall have
notified such Issuing Lender promptly following receipt of the notice of drawing
that the US Borrower will reimburse such Issuing Lender in Dollars. In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, such Issuing Lender shall notify the US
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 11:00 a.m. on the date of
any payment by such Issuing Lender under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by such Issuing
Lender under a Letter of Credit to be reimbursed in an Alternative Currency, the
US Borrower shall reimburse such Issuing Lender through the Administrative Agent
in an amount equal to the amount of such drawing and in the applicable currency.
(b) Unless the US Borrower shall immediately notify such Issuing Lender that the
US Borrower intends to reimburse such Issuing Lender for such drawing from other
sources or funds, the US Borrower shall be deemed to have timely given a Notice
of Borrowing to the Administrative Agent requesting that the Revolving Credit
Lenders make a Revolving Credit Loan funded in Dollars as a Base Rate Loan on
the applicable repayment date in the Dollar Equivalent of (i) such draft so paid
and (ii) any amounts referred to in Section 3.3(c) incurred by such Issuing
Lender in connection with such payment (including, without limitation, any and
all costs, fees and other expenses incurred by the Issuing Lender in effecting
the payment of any Letter of Credit denominated in an Alternative L/C Currency),
and the Revolving Credit Lenders shall make a Revolving Credit Loan funded in
Dollars as a Base Rate Loan in such amount, the proceeds of which shall be
applied to reimburse such Issuing Lender for the amount of the related drawing
and such fees and expenses. Each Revolving Credit Lender acknowledges and agrees
that its obligation to fund a Revolving Credit Loan in accordance with this
Section to reimburse such Issuing Lender for any draft paid under a Letter of
Credit issued by it is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, non-satisfaction of
the conditions set forth in Section 2.3(a) or Article VI. If the US Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse such Issuing Lender as provided above, or if the amount
of such drawing is not fully refunded through a Base Rate Loan as provided
above, the unreimbursed amount of such drawing shall bear interest at the rate
which would be payable on any outstanding Base Rate Loans which were then
overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until paid in full. (c) The US Borrower shall,
upon demand from any Issuing Lender or L/C Participant, pay to such Issuing
Lender or L/C Participant, the amount of (i) any loss or cost or increased cost
incurred by such Issuing Lender or L/C Participant, (ii) any reduction in any
amount payable to or in the effective return on the capital to such Issuing
Lender or L/C Participant, (iii) any currency exchange loss, in each case that
such Issuing Lender or L/C Participant sustains as a result of the US Borrower’s
repayment in Dollars of any Letter of Credit denominated in an Alternative
Currency. A certificate of such Issuing Lender setting forth in reasonable
detail the basis for determining such additional amount or amounts necessary to
compensate such Issuing Lender shall be conclusively presumed to be correct save
for manifest error. SECTION 3.6 Obligations Absolute. The US Borrower’s
obligations under this Article III (including, without limitation, the
Reimbursement Obligation) shall be absolute and unconditional under any and all
circumstances and irrespective of any set off, counterclaim or defense to
payment which the US 48 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement056.jpg]
Borrower may have or have had against the applicable Issuing Lender or any
beneficiary of a Letter of Credit or any other Person. The US Borrower also
agrees that the applicable Issuing Lender and the L/C Participants shall not be
responsible for, and the US Borrower’s Reimbursement Obligation under Section
3.5 shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
US Borrower against any beneficiary of such Letter of Credit or any such
transferee or any adverse change in the relevant exchange rates or in the
availability of any applicable currency to the Borrower or any applicable
Subsidiary or in the relevant currency markets generally. No Issuing Lender
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit issued by it, except for errors or
omissions caused by such Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment. The US Borrower agrees that any action taken or omitted
by any Issuing Lender under or in connection with any Letter of Credit issued by
it or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct shall be binding on the US Borrower and shall
not result in any liability of such Issuing Lender or any L/C Participant to the
US Borrower. The responsibility of any Issuing Lender to the US Borrower in
connection with any draft presented for payment under any Letter of Credit
issued to it shall, in addition to any payment obligation expressly provided for
in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment substantially conforms to the requirements under such Letter of
Credit. SECTION 3.7 Effect of Letter of Credit Application. To the extent that
any provision of any Letter of Credit Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply. SECTION 3.8 Resignation of Issuing Lenders. (a)
Any Lender may at any time resign from its role as an Issuing Lender hereunder
upon not less than thirty (30) days prior notice to the US Borrower and the
Administrative Agent (or such shorter period of time as may be acceptable to the
US Borrower and the Administrative Agent). (b) Any resigning Issuing Lender
shall retain all the rights, powers, privileges and duties of an Issuing Lender
hereunder with respect to all Letters of Credit issued by it that are
outstanding as of the effective date of its resignation as an Issuing Lender and
all L/C Obligations with respect thereto (including, without limitation, the
right to require the Revolving Credit Lenders to take such actions as are
required under Section 3.4). Without limiting the foregoing, upon the
resignation of a Lender as an Issuing Lender hereunder, the US Borrower may, or
at the request of such resigned Issuing Lender the US Borrower shall, use
commercially reasonable efforts to, arrange for one or more of the other Issuing
Lenders to issue Letters of Credit hereunder in substitution for the Letters of
Credit, if any, issued by such resigned Issuing Lender and outstanding at the
time of such resignation, or make other arrangements satisfactory to the
resigned Issuing Lender to effectively cause another Issuing Lender to assume
the obligations of the resigned Issuing Lender with respect to any such Letters
of Credit. SECTION 3.9 Reporting of Letter of Credit Information and L/C
Commitment. At any time that there is an Issuing Lender that is not also the
financial institution acting as Administrative Agent, then (a) on the last
Business Day of each calendar month, (b) on each date that a Letter of Credit is
amended, terminated or otherwise expires, (c) on each date that a Letter of
Credit is issued or the expiry date of a Letter of Credit is extended, and (d)
upon the request of the Administrative Agent, each Issuing Lender (or, in the
case of clauses (b), (c) or (d) of this Section, the applicable Issuing Lender)
shall deliver to the 49 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement057.jpg]
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such Issuing Lender) with respect to each Letter of
Credit issued by such Issuing Lender that is outstanding hereunder. In addition,
each Issuing Lender shall provide notice to the Administrative Agent of its L/C
Commitment, or any change thereto, promptly upon it becoming an Issuing Lender
or making any change to its L/C Commitment. No failure on the part of any
Issuing Lender to provide such information pursuant to this Section 3.9 shall
limit the obligations of the US Borrower or any Revolving Credit Lender
hereunder with respect to its reimbursement and participation obligations
hereunder. SECTION 3.10 Letters of Credit Issued for Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Domestic Subsidiary,
the US Borrower shall be obligated to reimburse, or to cause the applicable
Subsidiary to reimburse, the applicable Issuing Lender hereunder for any and all
drawings under such Letter of Credit. The US Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of any of its Subsidiaries
inures to the benefit of the US Borrower and that the US Borrower’s business
derives substantial benefits from the businesses of such Subsidiaries. ARTICLE
IV RESERVED ARTICLE V GENERAL LOAN PROVISIONS SECTION 5.1 Interest. (a) Interest
Rate Options. Subject to the provisions of this Section, at the election of the
applicable Borrower, (i) Revolving Credit Loans denominated in Dollars and, if
applicable, Incremental Term Loans, shall bear interest at (A) the Base Rate
plus the Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin,
(ii) Revolving Credit Loans denominated in an Alternative Currency shall bear
interest at the LIBOR Rate plus the Applicable Margin (provided that the LIBOR
Rate shall not be available until three (3) Business Days (or four (4) Business
Days in the case of any Alternative Currency other than Canadian Dollars) after
the Closing Date unless the US Borrower has delivered to the Administrative
Agent a letter in form and substance reasonably satisfactory to the
Administrative Agent indemnifying the Lenders in the manner set forth in Section
5.9 of this Agreement) and (iii) any Swingline Loan shall bear interest at the
Base Rate plus the Applicable Margin. The applicable Borrower shall select the
rate of interest and Interest Period, if any, applicable to any Loan at the time
a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2. (b) Default Rate.
Subject to Section 10.3, (i) immediately upon the occurrence and during the
continuance of an Event of Default under Section 10.1(a), (b), (i) or (j), or
(ii) at the election of the Required Lenders, upon the occurrence and during the
continuance of any other Event of Default, (A) the Borrowers shall no longer
have the option to request LIBOR Rate Loans, Swingline Loans or Letters of
Credit, (B) any or all of the then outstanding LIBOR Rate Loans denominated in
an Alternative Currency be prepaid, or redominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto, (C) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (D) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including 50 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement058.jpg]
the Applicable Margin) then applicable to Base Rate Loans or such other
Obligations arising hereunder or under any other Loan Document (such rate as
determined under clause (C) or (D) as applicable, “Default Rate”) and (E) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrowers of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law. (c) Interest Payment and Computation.
Interest on each Base Rate Loan shall be due and payable in arrears on the last
Business Day of each calendar quarter commencing September 30, 2019; and
interest on each LIBOR Rate Loan shall be due and payable on the last day of
each Interest Period applicable thereto, and if such Interest Period extends
over three (3) months, at the end of each three (3) month interval during such
Interest Period. All computations of interest for Base Rate Loans when the Base
Rate is determined by the Prime Rate shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All computations of
interest for LIBOR Rate Loans denominated in Sterling shall be made on the basis
of a year of 365 days and actual days elapsed. All other computations of fees
and interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year) or, in the case
of interest on LIBOR Rate Loans denominated in Alternative Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice. For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields. (d) Maximum Rate. In no contingency or event
whatsoever shall the aggregate of all amounts deemed interest under this
Agreement charged or collected pursuant to the terms of this Agreement exceed
the highest rate permissible under any Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Lenders have charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
Applicable Law and the Lenders shall at the Administrative Agent’s option (i)
promptly refund to the Borrowers any interest received by the Lenders in excess
of the maximum lawful rate or (ii) apply such excess to the principal balance of
the Obligations. It is the intent hereof that the Borrowers not pay or contract
to pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrowers under Applicable Law.
SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrowers shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$5,000,000 (or, if such Loan is denominated in an Alternative Currency,
5,000,000 units of such currency) or any whole multiple of $1,000,000 (or, if
such Loan is denominated in an Alternative Currency, 1,000,000 units of such
currency) in excess thereof (or such lesser amount as shall represent all of the
Base Rate Loans then outstanding) into one or more LIBOR Rate Loans (whether in
Dollars or any Alternative Currency) and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans
denominated in Dollars in a principal amount equal to $3,000,000 or a whole
multiple of $1,000,000 in excess thereof (or such lesser amount as shall
represent all of the LIBOR Rate Loans then outstanding) into Base Rate Loans
(other than Swingline Loans) or (ii) continue such LIBOR Rate Loans (whether in
Dollars or an Alternative Currency) as LIBOR Rate Loans. Whenever the Borrowers
desire to convert or continue 51 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement059.jpg]
Loans as provided above, the applicable Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three (3)
Business Days before the day on which a proposed conversion or continuation of
any such Loan in Dollars or Canadian Dollars (or four (4) Business Days in the
case of an Alternative Currency other than Canadian Dollars) is to be effective
specifying (A) the Loans to be converted or continued, and, in the case of any
LIBOR Rate Loan to be converted or continued, the last day of the Interest
Period therefor, (B) the effective date of such conversion or continuation
(which shall be a Business Day), (C) the principal amount of such Loans to be
converted or continued, and (D) the Interest Period to be applicable to such
converted or continued LIBOR Rate Loan and (E) the currency of the Loans to be
converted or continued. If the applicable Borrower fails to give a timely Notice
of Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be converted to a Base Rate
Loan; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as LIBOR Rate Loans in their original currency with an Interest
Period of one month. Any such automatic conversion to a Base Rate Loan shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Rate Loan. If the applicable Borrower requests a
conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency. Notwithstanding anything to the
contrary herein, a Swingline Loan may not be converted to a LIBOR Rate Loan. The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or the continuation of Loans denominated in an Alternative Currency, in
each case as described above. SECTION 5.3 Fees. (a) Commitment Fee. Commencing
on the Closing Date, subject to Section 5.15(a)(iii)(A), the US Borrower shall
pay to the Administrative Agent, for the account of the Revolving Credit
Lenders, a non-refundable commitment fee (the “Commitment Fee”) in Dollars at a
rate per annum equal to the Applicable Margin on the average daily unused
portion of the Revolving Credit Commitment of the Revolving Credit Lenders
(other than the Defaulting Lenders, if any); provided, that the amount of
outstanding Swingline Loans shall not be considered usage of the Revolving
Credit Commitment for the purpose of calculating the Commitment Fee. The
Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing September 30, 2019
and ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitment has been terminated. The Commitment Fee shall be
distributed by the Administrative Agent to the Revolving Credit Lenders (other
than any Defaulting Lender) pro rata in accordance with such Revolving Credit
Lenders’ respective Revolving Credit Commitment Percentages. (b) Other Fees. The
US Borrower shall pay to the Arranger and the Administrative Agent for their own
respective accounts fees in Dollars in the amounts and at the times specified in
their Fee Letter. The US Borrower shall pay to the Lenders such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. SECTION 5.4 Manner of Payment. Except as otherwise expressly provided
herein and except with respect to principal and interest on Loans denominated in
an Alternative Currency, each payment by the Borrowers on account of the
principal of or interest on the Loans or of any fee, commission or other 52
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement060.jpg]
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received (i) after
2:00 p.m., in the case of payment in Dollars or (ii) after the Applicable Time
specified by the Administrative Agent in the case of payments in an Alternative
Currency shall be deemed to have been made on the next succeeding Business Day
for all purposes. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limitation the
generality of the foregoing, the Administrative Agent may require that payments
due under this agreement be made in the United States. If, for any reason, any
Borrower is prohibited by any Applicable Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of such Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrowers to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii). SECTION 5.5
Evidence of Indebtedness. (a) Extensions of Credit. The Extensions of Credit
made by each Lender and each Issuing Lender shall be evidenced by one or more
accounts or records maintained by such Lender or such Issuing Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender or the applicable Issuing
Lender shall be conclusive absent manifest error of the amount of the Extensions
of Credit made by the Lenders or such Issuing Lender to the US Borrower and its
Subsidiaries and the interest and payments thereon. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender or any Issuing Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Non-US Revolving Credit Note, Swingline Note and/or such
other promissory note evidencing Incremental Term Loans as requested, as
applicable, which shall 53 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement061.jpg]
evidence such Lender’s Revolving Credit Loans and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto. (b) Participations. In addition to the
accounts and records referred to in subsection (a), each Revolving Credit Lender
and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such
Revolving Credit Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Credit
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. SECTION 5.6
Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that: (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to any Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply). Each
Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation. SECTION 5.7 Administrative Agent’s
Clawback. (a) Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender (i) in the
case of Base Rate Loans, not later than 12:00 noon on the date of any proposed
borrowing and (ii) otherwise, prior to the proposed date of any borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Sections 2.3(b)
and 4.2 and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and each Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
54 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement062.jpg]
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the daily average Overnight Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by a Borrower, the
interest rate applicable to Base Rate Loans. If any Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by any Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent. (b) Payments by the Borrowers;
Presumptions by Administrative Agent. Unless the Administrative Agent shall have
received notice from the applicable Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders, the
Issuing Lender or the Swingline Lender hereunder that a Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, the Issuing Lender or the Swingline
Lender, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders, the Issuing Lender or
the Swingline Lender, as the case maybe, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, Issuing Lender or the Swingline Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Overnight Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. (c) Nature of Obligations
of Lenders Regarding Extensions of Credit. The obligations of the Lenders under
this Agreement to make the Loans and issue or participate in Letters of Credit
are several and are not joint or joint and several. The failure of any Lender to
make available its Commitment Percentage of any Loan requested by the Borrowers
shall not relieve it or any other Lender of its obligation, if any, hereunder to
make its Commitment Percentage of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
Commitment Percentage of such Loan available on the borrowing date. SECTION 5.8
Changed Circumstances. (a) Circumstances Affecting LIBOR Rate Availability.
Subject to clause (c) below, in connection with any request for a LIBOR Rate
Loan or a conversion to or continuation thereof or otherwise, if for any reason
(i) the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that deposits (whether in Dollars
or an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Loan, (ii) the Administrative Agent shall determine
(which determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan (whether
denominated in Dollars or an Alternative Currency) or (iii) the Required Lenders
shall determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of making or maintaining such Loans during such Interest
Period, then the Administrative Agent shall promptly give notice thereof to the
US Borrower. Thereafter, until the Administrative Agent notifies the US Borrower
that such circumstances no longer exist, the obligation of the Lenders to make
LIBOR Rate Loans in the affected currency or currencies and the right of the
Borrowers to convert any Loan to or continue any Loan as a LIBOR Rate Loan shall
be 55 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement063.jpg]
suspended, and the Borrowers shall either (A) repay in full (or cause to be
repaid in full) the then outstanding principal amount of each such LIBOR Rate
Loan together with accrued interest thereon (subject to Section 5.1(d)), on the
last day of the then current Interest Period applicable to such LIBOR Rate Loan;
or (B) convert the then outstanding principal amount of each such LIBOR Rate
Loan to a Base Rate Loan as of the last day of such Interest Period. (b) Laws
Affecting LIBOR Rate Availability. If, after the date hereof, the introduction
of, or any change in, any Applicable Law or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any of the Lenders (or any of their respective Lending Offices) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, shall make it
unlawful or impossible for any of the Lenders (or any of their respective
Lending Offices) to honor its obligations hereunder to make or maintain any
LIBOR Rate Loan, such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the US Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the US Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrowers to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrowers may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period. (c) Effect of Benchmark
Transition Event. (i) Benchmark Replacement. Notwithstanding anything to the
contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt- in Election, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace any
Benchmark with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the US Borrower so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of any
Benchmark with a Benchmark Replacement pursuant to this Section 5.8(c) will
occur prior to the applicable Benchmark Transition Start Date. (ii) Benchmark
Replacement Conforming Changes. In connection with the implementation of a
Benchmark Replacement, the Administrative Agent, in consultation with US
Borrower, will have the right to make Benchmark Replacement Conforming Changes
from time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement. (iii) Notices; Standards for Decisions and
Determinations. The Administrative Agent will promptly notify the US Borrower
and the Lenders of (A) any occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, and its related Benchmark Replacement Date
and Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, 56 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement064.jpg]
decision or election that may be made by the Administrative Agent or Lenders
pursuant to this Section 5.8(c), including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 5.8(c). (iv)
Benchmark Unavailability Period. Upon the US Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the US Borrower may revoke
any request for a LIBOR Rate Loan of, conversion to or continuation of LIBOR
Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the US Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon the LIBOR will not be used in any determination of the
Base Rate. SECTION 5.9 Indemnity. Each Borrower hereby indemnifies each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan, foreign exchange losses or from fees payable to terminate the deposits
from which such funds were obtained) which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by such
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan (including the failure to make a payment of any Loan
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency, other than at the direction of the
Administrative Agent or any Lender), (b) due to any failure of such Borrower to
borrow, continue or convert on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the US
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error. All of the obligations of the Credit Parties
under this Section 5.9 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document. SECTION 5.10 Increased
Costs. (a) Increased Costs Generally. If any Change in Law shall: (i) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or advances, loans or other credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBOR Rate) or
any Issuing Lender; (ii) subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or 57
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement065.jpg]
(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein; and the result of any of the foregoing shall be to increase the cost to
such Lender, any Issuing Lender or such other Recipient of making, converting
to, continuing or maintaining any Loan (or of maintaining its obligation to make
any such Loan), or to increase the cost to such Lender, such Issuing Lender or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrowers shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered. (b) Capital Requirements. If any Lender or any
Issuing Lender determines that any Change in Law affecting such Lender or such
Issuing Lender or any Lending Office of such Lender or such Lender’s or such
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or such Issuing Lender’s capital or on the capital of such
Lender’s or such Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Revolving Credit Commitment of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Lender, to a level below
that which such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Lender’s policies and the
policies of such Lender’s or such Issuing Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time upon written request
of such Lender or such Issuing Lender, the Borrowers shall promptly pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered. (c)
Certificates for Reimbursement. A certificate of a Lender, or an Issuing Lender
or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrowers, shall be
conclusive absent manifest error. Each Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof. (d)
Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
US Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof). (e) Survival. All of the obligations of the
Credit Parties under this Section 5.10 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
58 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement066.jpg]
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document. SECTION
5.11 Taxes. (a) Defined Terms. For purposes of this Section 5.11, the term
“Lender” includes any Issuing Lender and the term “Applicable Law” includes
FATCA. (b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. (c) Payment of Other Taxes by
the Credit Parties. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes. (d) Indemnification by the Credit Parties. The Credit Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the US
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error. (e) Indemnification by the Lenders. Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.9(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e). (f) Evidence of Payments. As soon as practicable after any
payment of Taxes by any Credit Party to a Governmental Authority pursuant to
this Section 5.11, such Credit Party shall deliver to the 59 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement067.jpg]
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (g) Status of Lenders. (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the applicable Borrower
and the Administrative Agent, at the time or times reasonably requested by the
applicable Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the applicable Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the US Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested by the
US Borrower or the Administrative Agent as will enable the US Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person: (A) Any Lender that is a U.S. Person shall
deliver to the US Borrower and the Administrative Agent on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the US Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from United States federal backup withholding tax; (B) any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the US Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the US Borrower or the Administrative Agent),
whichever of the following is applicable: (1) in the case of a Foreign Lender
claiming the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under any Loan Document, executed
copies of IRS Form W-8BEN-E establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “interest” article of such
tax treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (2) executed copies of IRS Form
W-8ECI; 60 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement068.jpg]
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E; or (4) to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner; (C) any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the US Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the US Borrower or the Administrative Agent),
executed copies of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the US Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and (D) if
a payment made to a Lender under any Loan Document would be subject to United
States federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the US Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the US
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the US Borrower or the
Administrative Agent as may be necessary for the US Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the US Borrower and the Administrative Agent in writing of its
legal inability to do so. (h) Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this 61
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement069.jpg]
Section 5.11 (including by the payment of additional amounts pursuant to this
Section 5.11), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person. (i) Survival. Each
party’s obligations under this Section 5.11 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document. SECTION
5.12 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under Section
5.10, or requires the Borrowers to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 5.11, then such Lender shall, at the request of a
Borrower, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.10 or Section 5.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) Replacement of Lenders.
If any Lender requests compensation under Section 5.10, or if the Borrowers are
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.11,
and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 5.12(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the US Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 12.9), all of its interests, rights (other than its
existing rights to payments pursuant to Section 5.10 or Section 5.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that: (i) the Borrowers
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 12.9; 62 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement070.jpg]
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts); (iii) in the case of any such assignment resulting
from a claim for compensation under Section 5.10 or payments required to be made
pursuant to Section 5.11, such assignment will result in a reduction in such
compensation or payments thereafter; (iv) such assignment does not conflict with
Applicable Law; and (v) in the case of any assignment resulting from a Lender
becoming a Non- Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent. A Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply. (c) Selection of Lending
Office. Subject to Section 5.12(a), each Lender may make any Loan to the
Borrowers through any Lending Office, provided that the exercise of this option
shall not affect the obligations of the Borrowers to repay the Loan in
accordance with the terms of this Agreement or otherwise alter the rights of the
parties hereto. SECTION 5.13 Incremental Loans. (a) At any time, the US Borrower
may by written notice to the Administrative Agent and the Lenders elect to
request the establishment of: (i) one or more incremental term loan commitments
(any such incremental term loan commitment, an “Incremental Term Loan
Commitment”) to make one or more additional term loan (any such additional term
loan, an “Incremental Term Loan”) in Dollars; or (ii) one or more increases in
the Revolving Credit Commitments (any such increase, an “Incremental Revolving
Credit Commitment” and, together with the Incremental Term Loan Commitments, the
“Incremental Loan Commitments”) to make revolving credit loans in Dollars under
the Revolving Credit Facility (any such increase, an “Incremental Revolving
Credit Increase” and, together with the Incremental Term Loans, the “Incremental
Loans”); provided that (1) the total aggregate principal amount for all such
Incremental Loan Commitments shall not (as of any date of incurrence thereof)
exceed $250,000,000 and (2) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $10,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the US Borrower proposes
that any Incremental Loan Commitment shall be effective, which shall be a date
not less than ten (10) Business Days after the date on which such notice is
delivered to Administrative Agent and the Lenders. Each Lender (or any Affiliate
of any Lender and/or any Approved Fund) shall notify the Administrative Agent
within such time period whether or not it agrees to provide the Incremental Loan
Commitment and if so, whether by an amount equal to, greater than, or less than
its Revolving Credit 63 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement071.jpg]
Commitment Percentage. Any Lender not responding within such time period shall
be deemed to have declined to provide an Incremental Loan Commitment. The
Administrative Agent shall notify the US Borrower and each Lender of the
Lenders’ responses to each request made hereunder. To achieve full amount of a
requested increase, the US Borrower may invite any other Person reasonably
satisfactory to the Administrative Agent, to provide an Incremental Loan
Commitment (any Lender, any Affiliate of any Lender, any Approved Fund or such
Person, an “Incremental Lender”). Any proposed Incremental Lender offered or
approached to provide all or a portion of any Incremental Loan Commitment may
elect or decline, in its sole discretion, to provide such Incremental Loan
Commitment. The Administrative Agent and the Borrower shall determine the final
allocation of the Incremental Loan Commitments by the Incremental Lenders. Any
Incremental Loan Commitment shall become effective as of such Increased Amount
Date; provided that (subject, in the case of an Incremental Term Loan incurred
solely to finance a substantially concurrent Limited Condition Acquisition, to
Section 1.13): (A) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to (1) any Incremental Loan
Commitment, (2) the making of any Incremental Loans pursuant thereto and (3) any
Permitted Acquisition consummated in connection therewith; (B) the
Administrative Agent and the Lenders shall have received from the US Borrower an
Officer’s Compliance Certificate demonstrating, in form and substance reasonably
satisfactory to the Administrative Agent, that the US Borrower is in compliance
with the financial covenants set forth in Section 9.15 based on the financial
statements most recently delivered pursuant to Section 8.1(a) or 8.1(b), as
applicable, both before and after giving effect (on a Pro Forma Basis) to (1)
any Incremental Loan Commitment, (2) the making of any Incremental Loans
pursuant thereto and (3) any Permitted Acquisition consummated in connection
therewith; (C) each of the representations and warranties contained in Article
VII shall be true and correct in all material respects, except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects, on such Increased Amount Date
with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date); (D) the proceeds of any Incremental Loans shall be used for
general corporate purposes of the US Borrower and its Subsidiaries (including
Permitted Acquisitions); (E) each Incremental Loan Commitment (and the
Incremental Loans made thereunder) shall constitute Obligations of the US
Borrower and shall be secured and guaranteed with the other Extensions of Credit
on a pari passu basis; (F) (1) in the case of each Incremental Term Loan (the
terms of which shall be set forth in the relevant Lender Joinder Agreement): (x)
such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Administrative Agent, the Incremental Lenders making such
Incremental Term Loan and the Borrower, but will not in any event have a
maturity date earlier than the Revolving Loan Maturity Date; 64 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement072.jpg]
(y) the Applicable Margin and pricing grid, if applicable, for such Incremental
Term Loan shall be determined by the Administrative Agent, the applicable
Incremental Lenders and the US Borrower on the applicable Increased Amount Date;
and (2) in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement): (x) such
Incremental Revolving Credit Increase shall mature on the Revolving Credit
Maturity Date, shall bear interest and be entitled to fees, in each case at a
rate determined by the Administrative Agent, the applicable Incremental Lenders
and the US Borrower, and shall be subject to the same terms and conditions as
the Revolving Credit Loans; interest rate margins and/or unused fees with
respect to any Incremental Revolving Credit Increase may be higher than the
interest rate margins and/or unused fees applicable to the then existing
Revolving Credit Commitments; provided that if the interest rate margins and/or
unused fees, as applicable, in respect of any Incremental Revolving Credit
Increase exceed the interest rate margins and/or unused fees, as applicable, for
the Initial Revolving Credit Facility, then the interest rate margins and/or
unused fees, as applicable, for the Initial Revolving Credit Facility shall be
increased so that the interest rate margins and/or unused fees, as applicable,
are equal to the interest rate margins and/or unused fees for such Incremental
Revolving Credit Increase; provided further that, in determining the interest
rate margins and unused fees applicable to the Incremental Revolving Credit
Increase and the then existing Revolving Credit Commitments, (AA) any upfront
fees payable by the US Borrower to the Lenders under the then existing Revolving
Credit Commitments or any Incremental Revolving Credit Increase, in each case in
the initial primary syndication thereof and the effects of any and all interest
rate floors, shall be included (with such upfront fees being equated to interest
based on an assumed four-year life to maturity), (BB) customary arrangement or
commitment fees payable to any Arranger (or its affiliates) or to one or more
arrangers (or their affiliates) in connection with the then existing Revolving
Credit Commitments or to one or more arrangers (or their affiliates) of any
Incremental Revolving Credit Increase shall be excluded and (CC) in the event
that, at the time of determination, the Applicable Margin is determined based on
a pricing grid, the interest rate margins and unused fees shall be measured for
purposes of this clause (F) by reference to each level of the pricing grid; (y)
the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 65
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement073.jpg]
5.9 in connection with such reallocation as if such reallocation were a
repayment); and (z) except as provided above, all of the other terms and
conditions applicable to such Incremental Revolving Credit Increase shall,
except to the extent otherwise provided in this Section 5.13, be identical to
the terms and conditions applicable to the Revolving Credit Facility; (G) any
Incremental Lender with an Incremental Revolving Credit Increase shall be
entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder; (H) such Incremental Loan Commitments shall be effected pursuant
to one or more Lender Joinder Agreements executed and delivered by the US
Borrower, the Administrative Agent and the applicable Incremental Lenders (which
Lender Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 5.13); and (I) the US Borrower shall deliver or
cause to be delivered any customary legal opinions or other documents
(including, without limitation, a resolution duly adopted by the board of
directors (or equivalent governing body) of each Credit Party authorizing such
Incremental Loan and/or Incremental Term Loan Commitment) reasonably requested
by Administrative Agent in connection with any such transaction. (b) (i) The
Incremental Term Loans shall be on such other terms as shall be set forth in an
amendment to this Agreement including, among other provisions, amortization,
optional prepayments and mandatory prepayments. (ii) The Incremental Lenders
shall be included in any determination of the Required Lenders and, unless
otherwise agreed, the Incremental Lenders will not constitute a separate voting
class for any purposes under this Agreement. (c) (i) On any Increased Amount
Date on which any Incremental Term Loan Commitment becomes effective, subject to
the foregoing terms and conditions, each Incremental Lender with an Incremental
Term Loan Commitment shall make, or be obligated to make, an Incremental Term
Loan to the US Borrower in an amount equal to its Incremental Term Loan
Commitment and shall become a Term Loan Lender hereunder with respect to such
Incremental Term Loan Commitment and the Incremental Term Loan made pursuant
thereto. (ii) On any Increased Amount Date on which any Incremental Revolving
Credit Increase becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Revolving Credit
Commitment shall become a Revolving Credit Lender hereunder with respect to such
Incremental Revolving Credit Commitment. SECTION 5.14 Cash Collateral. At any
time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent, any Issuing Lender
(with a copy to the Administrative Agent) or the Swingline Lender (with a copy
to the Administrative Agent), the US Borrower shall Cash Collateralize the
Fronting Exposure of such Issuing Lender and/or the Swingline 66 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement074.jpg]
Lender, as applicable, with respect to such Defaulting Lender (determined after
giving effect to Section 5.15(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount. (a)
Grant of Security Interest. US Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided (other than Permitted Liens), or that the total amount
of such Cash Collateral is less than the Minimum Collateral Amount, the US
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender). (b) Application. Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein. (c) Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of any Issuing Lender
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 5.14 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the Issuing Lenders and the Swingline Lender that
there exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the US Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents. SECTION 5.15 Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders and Section 12.2.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing 67 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement075.jpg]
Lenders or the Swingline Lender hereunder; third, to Cash Collateralize the
Fronting Exposure of the Issuing Lenders and the Swingline Lender with respect
to such Defaulting Lender in accordance with Section 5.14; fourth, as the US
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan or funded participation in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the US Borrower, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans and funded participations under
this Agreement and (B) Cash Collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit and Swingline Loans issued under this Agreement, in accordance with
Section 5.14; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lenders or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any Issuing Lender or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or funded participations in Letters of Credit or Swingline
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
or Swingline Loans were issued at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments under the applicable Revolving Credit Facility without giving effect
to Section 5.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto. (iii) Certain Fees. (A) No
Defaulting Lender shall be entitled to receive any Commitment Fee for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender). (B) Each Defaulting Lender shall be
entitled to receive letter of credit commissions pursuant to Section 3.3 for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Credit Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
5.14. (C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the US Borrower shall (1) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s 68 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement076.jpg]
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non- Defaulting Lender pursuant to clause (iv) below, (2) pay to each
applicable Issuing Lender and Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non- Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. Subject to Section 12.26, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation. (v) Cash
Collateral, Repayment of Swingline Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the US Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 5.14. (b) Defaulting Lender Cure. If the US Borrower, the Administrative
Agent, the Issuing Lenders and the Swingline Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Credit Facility (without
giving effect to Section 5.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. SECTION 5.16 Non-US Borrowers. (a) At any time after
the Closing Date, so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, US Borrower may elect to add any of its
Foreign Subsidiaries (provided that such Foreign Subsidiary is organized in a
jurisdiction reasonably acceptable to the Administrative Agent) as a Non-US
Borrower hereunder fifteen (15) days after delivery to the Administrative Agent
of a Notice of Non-US Borrower. Each Non-US Borrower shall deliver to
Administrative Agent (in each case, in form and substance reasonably acceptable
to Administrative Agent): (i) a Non-US Revolving Credit Note in the form of
Exhibit A-3 attached hereto, (ii) as to itself, the documents, agreements and
other instruments required under Sections 6.1(b), (e)(i) and (g)(iv), (iii) a
joinder to this Agreement in the form attached to the Notice of Non-US Borrower
and (iv) if and to the 69 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement077.jpg]
extent permitted by Applicable Law, documentation (including such documents and
other instruments required under Section 6.1(c)) to grant a first priority
perfected security interest in the Property of such Non-US Borrower to secure
all Secured Obligations of such Non-US Borrower under the Loan Documents to
which it is a party, in each case subject to exceptions similar to those set
forth in the Security Agreement and such other exceptions reasonably acceptable
to the Administrative Agent; provided that (A) the Administrative Agent may
elect to waive or postpone any such requirements under this clause (iv) to the
extent that the Administrative Agent and the US Borrower agree the cost of
obtaining a security interest in such assets are excessive in relation to the
value afforded thereby at such time (provided that the Administrative Agent
reserves the right to obtain such documentation and security interests and
require such actions if the condition in clause (A) is no longer applicable),
and (B) the requirements under this clause (iv) shall exclude any security
interest to the extent such security interest could reasonably be expected to
result in an adverse tax consequence to the US Borrower or any of its
Subsidiaries (as determined in good faith by the US Borrower). (b) Each Non-US
Borrower that is or becomes a “Borrower” pursuant to this Section 5.16 hereby
irrevocably appoints the US Borrower to act as its agent for all notice purposes
of this Agreement and the other Loan Documents and agrees that any notice or
communication delivered by the Administrative Agent or the Lender to the US
Borrower shall be deemed delivered to each such Borrower and the Administrative
Agent or the Lenders may accept, and be permitted to rely on, any document,
instrument or agreement delivered by the US Borrower on behalf of each of the
Credit Parties. SECTION 5.17 Designated Lenders. Each of the Administrative
Agent, the Issuing Lenders, the Swingline Lenders and each Lender at its option
may make any Extension of Credit or otherwise perform its obligations hereunder
through any Lending Office (each, a “Designated Lender”); provided that any
exercise of such option shall not affect the obligation of Borrowers to repay
any Extension of Credit in accordance with the terms of this Agreement. Any
Designated Lender shall be considered a Lender; provided that in the case of an
Affiliate or branch of a Lender, such provisions that would be applicable with
respect to Extensions of Credit actually provided by such Affiliate or branch of
such Lender shall apply to such Affiliate or branch of such Lender to the same
extent as such Lender; provided that for the purposes only of voting in
connection with any Loan Document, any participation by any Designated Lender in
any outstanding Extension of Credit shall be deemed a participation of such
Lender. ARTICLE VI CONDITIONS OF CLOSING AND BORROWING SECTION 6.1 Conditions to
Closing and Initial Extensions of Credit. The obligation of the Lenders to close
this Agreement and to make the initial Loans or issue or participate in the
initial Letter of Credit, if any, is subject to the satisfaction of each of the
following conditions: (a) Executed Loan Documents. This Agreement, a Revolving
Credit Note in favor of each Revolving Credit Lender requesting a Revolving
Credit Note, a Swingline Note in favor of the Swingline Lender (in each case, if
requested thereby), the Security Documents, together with any other applicable
Loan Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder. (b)
Closing Certificates; Etc. The Administrative Agent shall have received each of
the following in form and substance reasonably satisfactory to the
Administrative Agent: (i) Officer’s Certificate. A certificate from a
Responsible Officer of the US Borrower to the effect that (A) all
representations and warranties of the Credit Parties contained in this 70
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement078.jpg]
Agreement and the other Loan Documents are true, correct and complete in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, correct and complete in all
respects); (B) none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; (C) after
giving effect to the Transactions, no Default or Event of Default has occurred
and is continuing; (D) since December 31, 2018, no event has occurred or
condition arisen, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect; and (E) each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Section 6.1 and Section 6.2. (ii) Certificate of Responsible Officer of each
Credit Party. A certificate of a Responsible Officer of each Credit Party
certifying as to the incumbency and genuineness of the signature of each officer
of such Credit Party executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles or certificate of incorporation or formation (or equivalent), as
applicable, of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, (B) the
bylaws or other governing document of such Credit Party as in effect on the
Closing Date, (C) resolutions duly adopted by the board of directors (or other
governing body) of such Credit Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, and (D) each
certificate required to be delivered pursuant to Section 6.1(b)(iii). (iii)
Certificates of Good Standing. Certificates as of a recent date of the good
standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent requested by the Administrative Agent, each other jurisdiction where
such Credit Party is qualified to do business and, to the extent available, a
certificate of the relevant taxing authorities of such jurisdictions certifying
that such Credit Party has filed required tax returns and owes no delinquent
taxes. (iv) Opinions of Counsel. Opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Administrative Agent
shall request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the Administrative Agent and the Lenders). (c)
Personal Property Collateral. (i) Filings and Recordings. The Administrative
Agent shall have received all filings and recordations that are necessary to
perfect the security interests of the Administrative Agent, on behalf of the
Secured Parties, in the Collateral and the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that upon
such filings and recordations such security interests constitute valid and
perfected first priority Liens thereon (subject to Permitted Liens). (ii)
Pledged Collateral. The Administrative Agent shall have received (A) original
stock certificates or other certificates evidencing the certificated Capital
Stock pledged pursuant to the Security Documents, together with an undated stock
power for each such certificate duly executed in blank by the registered owner
thereof and (B) each original promissory note pledged pursuant to the Security
Documents together with an updated allonge for each such promissory note duly
executed in blank by the holder thereof. 71 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement079.jpg]
(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, bankruptcy,
tax and intellectual property matters), in form and substance reasonably
satisfactory thereto, made against the Credit Parties under the Uniform
Commercial Code (or applicable judicial docket) and PPSA, as applicable, as in
effect in each jurisdiction in which filings or recordations under the Uniform
Commercial Code and PPSA, as applicable, should be made to evidence or perfect
security interests in all assets of such Credit Party, indicating among other
things that the assets of each such Credit Party are free and clear of any Lien
(except for Permitted Liens). (iv) Property and Liability Insurance. The
Administrative Agent shall have received, in each case in form and substance
reasonably satisfactory to the Administrative Agent, evidence of property,
business interruption and liability insurance covering each Credit Party,
evidence of payment of all insurance premiums for the current policy year of
each policy (with appropriate endorsements naming the Administrative Agent as
lender’s loss payee (and mortgagee, as applicable) on all policies for property
hazard insurance and as additional insured on all policies for liability
insurance), and if requested by the Administrative Agent, copies of such
insurance policies. (v) Other Collateral Documentation. The Administrative Agent
shall have received any documents reasonably requested thereby or as required by
the terms of the Security Documents to evidence its security interest in the
Collateral. (d) [Reserved]. (e) Consents; Defaults. (i) Governmental and Third
Party Approvals. The Credit Parties shall have received all material
governmental, shareholder and third party consents and approvals necessary (or
any other material consents as determined in the reasonable discretion of the
Administrative Agent) in connection with the transactions contemplated by this
Agreement and the other Loan Documents and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect. (ii) No Injunction, Etc. No action, proceeding or
investigation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby. (f) Financial Matters. (i)
Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of the US Borrower and its Subsidiaries as of
December 31, 2018 and the related audited statements of income and retained
earnings and cash flows for the Fiscal Year then ended and (B) unaudited
Consolidated balance sheet of the US Borrower and its 72 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement080.jpg]
Subsidiaries as of March 31, 2019 and related unaudited interim statements of
income and retained earnings. (ii) [Reserved]. (iii) [Reserved]. (iv) Financial
Condition/Solvency Certificate. The Borrowers shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by a Responsible Officer of the
Borrowers, that after giving effect to the Transactions, the Credit Parties and
their Subsidiaries, taken as a whole, are Solvent. (v) Payment at Closing. The
US Borrower shall have paid or made arrangements to pay contemporaneously with
closing (A) to the Administrative Agent, the Arranger and the Lenders the fees
set forth or referenced in Section 5.3 and any other accrued and unpaid fees or
commissions due hereunder, (B) all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the US Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents. (g) Miscellaneous. (i) Notice of Account Designation.
The Administrative Agent shall have received a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made on or
after the Closing Date are to be disbursed. (ii) Due Diligence. The
Administrative Agent shall have completed, to its satisfaction, all legal, tax,
environmental, business and other due diligence with respect to the business,
assets, liabilities, operations and condition (financial or otherwise) of the US
Borrower and its Subsidiaries in scope and determination satisfactory to the
Administrative Agent in its sole discretion. (iii) Existing Indebtedness. All
existing Indebtedness of the US Borrower and its Subsidiaries under the Existing
Credit Agreement shall be refinanced. (iv) PATRIOT Act, etc. (A) The
Administrative Agent and the Lenders shall have received all documentation and
other information requested by the Administrative Agent or any Lender and
required by regulatory authorities in order for the Administrative Agent and the
Lenders to comply with requirements of any Anti-Money Laundering Laws, including
the PATRIOT Act and any applicable “know your customer” rules and regulations.
(B) Each Borrower shall have delivered to the Administrative Agent, and directly
to any Lender requesting the same, a Beneficial Ownership Certification in
relation to it (or a certification that such Borrower qualifies for an express
exclusion from the “legal entity customer” definition under the Beneficial
Ownership Regulations). 73 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement081.jpg]
(v) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement. Without limiting the generality of
the provisions of Section 11.3(c), for purposes of determining compliance with
the conditions specified in this Section 6.1, the Administrative Agent and each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. SECTION 6.2 Conditions to All Extensions of Credit. Subject
to Section 5.13 and Section 1.13 solely with respect to any Incremental Term
Loan incurred to finance a substantially concurrent Limited Condition
Acquisition, the obligations of the Lenders to make or participate in any
Extensions of Credit (including the initial Extension of Credit), convert or
continue any Loan and/or any Issuing Lender to issue or extend any Letter of
Credit are subject to the satisfaction of the following conditions precedent on
the relevant borrowing, continuation, conversion, issuance or extension date:
(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects, on and as of such
borrowing, continuation, conversion, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date). (b) No Existing Default. No Default or Event of Default
shall have occurred and be continuing (i) on the borrowing, continuation or
conversion date with respect to such Loan or after giving effect to the Loans to
be made, continued or converted on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date. (c) Notices.
The Administrative Agent shall have received a Notice of Borrowing, Letter of
Credit Application, or Notice of Conversion/Continuation, as applicable, from
the US Borrower in accordance with Section 2.3(a), Section 3.2 or Section 5.2,
as applicable. (d) Additional Documents. The Administrative Agent shall have
received each additional document, instrument, legal opinion or other item
reasonably requested by it. (e) New Swingline Loans/Letters of Credit. So long
as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto. (f) Alternative Currency Credit Extensions. In the
case of a Credit Extension to be denominated in an Alternative Currency, there
shall not have occurred any change in national or 74 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement082.jpg]
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) would make it impracticable for such Credit Extension to
be denominated in the relevant Alternative Currency. Each Lender shall have
obtained all applicable licenses, consents, permits and approvals as deemed
necessary by such Lender in order to execute and perform the transactions
contemplated by the Loan Documents and the requested Alternative Currency Credit
Extension. Each Notice of Borrowing, Letter of Credit Application or Notice of
Conversion/Continuation, as applicable, submitted by the US Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 6.2(a) and (b) have been satisfied on and as of the date of the
applicable Extension of Credit, subject to Section 5.13 and Section 1.13 solely
with respect to any Incremental Term Loan incurred to finance a substantially
concurrent Limited Condition Acquisition. ARTICLE VII REPRESENTATIONS AND
WARRANTIES OF THE CREDIT PARTIES To induce the Administrative Agent and Lenders
to enter into this Agreement and to induce the Lenders to make Extensions of
Credit, each Borrower hereby represents and warrants to the Administrative Agent
and the Lenders both before and after giving effect to the transactions
contemplated hereunder, which representations and warranties shall be deemed
made on the Closing Date and as otherwise set forth in Section 6.2, that:
SECTION 7.1 Organization; Power; Qualification. Each Credit Party and each
Material Foreign Subsidiary (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the power and authority to own its Properties and to carry on its
business as now being and hereafter proposed to be conducted and (c) is duly
qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization except in jurisdictions where the failure to be
so qualified or in good standing could not reasonably be expected to result in a
Material Adverse Effect. The jurisdictions in which each Credit Party and each
Material Foreign Subsidiary are organized and qualified to do business as of the
Closing Date are described on Schedule 7.1. No Credit Party nor any Subsidiary
thereof is an EEA Financial Institution. SECTION 7.2 Ownership. Each Subsidiary
of each Credit Party as of the Closing Date is listed on Schedule 7.2. As of the
Closing Date, the capitalization of each Credit Party and its Subsidiaries
consists of the number of shares, authorized, issued and outstanding, of such
classes and series, with or without par value, described on Schedule 7.2. All
outstanding shares have been duly authorized and validly issued and are fully
paid and nonassessable and not subject to any preemptive or similar rights,
except as described in Schedule 7.2. The shareholders or other owners, as
applicable, of each Credit Party (other than the US Borrower) and its
Subsidiaries and the number of shares owned by each as of the Closing Date are
described on Schedule 7.2. As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Capital
Stock of any Credit Party or any Subsidiary thereof, except as described on
Schedule 7.2. SECTION 7.3 Authorization; Enforceability. Each Credit Party has
the right, power and authority and has taken all necessary corporate and other
action to authorize the execution, delivery and performance of this Agreement
and each of the other Loan Documents to which it is a party in accordance with
their respective terms. This Agreement and each of the other Loan Documents have
been duly executed and delivered by the duly authorized officers of each Credit
Party that is a party thereto, and each such 75 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement083.jpg]
document constitutes the legal, valid and binding obligation of each Credit
Party that is a party thereto, enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies. SECTION 7.4 Compliance of Agreement, Loan
Documents and Borrowing with Laws, Etc. The execution, delivery and performance
by each Credit Party and each Material Foreign Subsidiary of the Loan Documents
to which each such Person is a party, in accordance with their respective terms,
the Extensions of Credit hereunder and the transactions contemplated hereby or
thereby do not and will not, by the passage of time, the giving of notice or
otherwise, (a) require any Governmental Approval or violate any material
provision of Applicable Law relating to any Credit Party or any Material Foreign
Subsidiary, (b) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organizational documents of
any Credit Party or any Material Foreign Subsidiary, (c) conflict with, result
in a breach of or constitute a default under any indenture, agreement or other
instrument to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person, which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (d) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by such
Person other than Permitted Liens or (e) require any consent or authorization
of, filing with, or other act in respect of, an arbitrator or Governmental
Authority and no consent of any other Person is required in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
other than (i) consents, authorizations, filings or other acts or consents
obtained or for which the failure to obtain or make could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, (ii)
consents or filings under the UCC, and/or PPSA and (iii) filings with the United
States Copyright Office, the United States Patent and Trademark Office and/or
CIPO. SECTION 7.5 Compliance with Law; Governmental Approvals. Each Credit Party
and each Material Foreign Subsidiary (a) has all Governmental Approvals required
by any Applicable Law for it to conduct its business, each of which is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or, to its Knowledge, threatened attack by direct or
collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (c) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case (a), (b) or (c) where the failure to have, comply or file could not
reasonably be expected to have a Material Adverse Effect. SECTION 7.6 Tax
Returns and Payments. Each Credit Party and each Material Foreign Subsidiary has
duly filed or caused to be filed all federal, state, provincial, local and other
material tax returns required by Applicable Law to be filed, and has paid, or
made adequate provision for the payment of, all federal, state, provincial,
local and other material taxes, assessments and governmental charges or levies
upon it and its property, income, profits and assets which are due and payable
(other than any amount the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of the relevant Credit
Party). Such returns accurately reflect in all material respects all liability
for taxes of any Credit Party or any Material Foreign Subsidiary for the periods
covered thereby. As of the Closing Date, except as set forth on Schedule 7.6,
there is no ongoing audit or examination or, to the Knowledge of the US
Borrower, other investigation by any Governmental Authority of the tax liability
of any Credit Party or any Material Foreign Subsidiary. No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Material Foreign Subsidiary with respect to unpaid taxes which has not been
discharged or resolved (other than (a) any amount the validity of which is
currently being contested in good faith by appropriate 76 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement084.jpg]
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party and (b) Permitted Liens).
The charges, accruals and reserves on the books of each Credit Party and each
Material Foreign Subsidiary in respect of federal, state, provincial, local and
other taxes for all Fiscal Years and portions thereof since the organization of
any Credit Party or any Material Foreign Subsidiary are in the judgment of the
US Borrower adequate, and the US Borrower does not anticipate any additional
taxes or assessments for any of such years. SECTION 7.7 Intellectual Property
Matters. Each Credit Party and each Subsidiary thereof owns or possesses rights
to use all material franchises, licenses, copyrights, copyright applications,
patents, patent rights or licenses, patent applications, trademarks, trademark
rights, service mark, service mark rights, trade names, trade name rights,
copyrights and other rights with respect to the foregoing which are reasonably
necessary to conduct its business. To the Knowledge of the US Borrower, no event
has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and no Credit Party
nor any Subsidiary thereof is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations except as could not reasonably be expected to have a Material Adverse
Effect. SECTION 7.8 Environmental Matters. (a) The properties owned, leased or
operated by each Credit Party now do not and as to properties formerly owned,
leased or operated, at the time, did not contain, and to their Knowledge have
not previously contained, any Hazardous Materials in amounts or concentrations
which constitute or constituted a violation of applicable Environmental Laws; or
have contamination at, under or about such properties or such operations, except
to the extent any such violation, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; (b) Each Credit
Party and such properties and all operations conducted in connection therewith
are in compliance, and have been in compliance, with all applicable
Environmental Laws except to the extent for any failures to comply which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, and there is no contamination at, under or about such
properties or such operations which could interfere with the continued operation
of such properties or impair the fair saleable value thereof; (c) No Credit
Party has received any written notice of violation, alleged violation, non-
compliance, liability or potential liability regarding environmental matters,
Hazardous Materials, or compliance with Environmental Laws, nor does any Credit
Party have Knowledge or reason to believe that any such notice will be received
or is being threatened; (d) Hazardous Materials have not been transported or
disposed of to or from the properties owned, leased or operated by any Credit
Party in violation of, or in a manner or to a location which could give rise to
liability under, Environmental Laws which violation or liability could
reasonably be expected to have a Material Adverse Effect, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Laws which violation or liability
could reasonably be expected to have a Material Adverse Effect; (e) No judicial
proceedings or governmental or administrative action is pending, or, to the
knowledge of any Credit Party, threatened, under any Environmental Law to which
any Credit Party is or will be named as a potentially responsible party with
respect to such properties or operations conducted in connection therewith, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any 77 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement085.jpg]
Environmental Law with respect to any Credit Party or such properties or such
operations that could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect; and (f) There has been no release, or to the
best Knowledge of the Credit Parties, threat of release, of Hazardous Materials
at or from properties owned, leased or operated by any Credit Party, now or in
the past, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. SECTION 7.9
Employee Benefit Matters. (a) As of the Closing Date, no Credit Party nor any
ERISA Affiliate maintains or contributes to, or has any obligation under, any
Employee Benefit Plans other than those identified on Schedule 7.9; (b) Each
Credit Party and each ERISA Affiliate is in compliance with all applicable
provisions of ERISA, the Code and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
of the Code has not yet expired and except where a failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Employee
Benefit Plan that is intended to be qualified under Section 401(a) of the Code
has been determined by the IRS to be so qualified, and each trust related to
such plan has been determined to be exempt under Section 501(a) of the Code
except for such plans that have not yet received determination letters but for
which the remedial amendment period for submitting a determination letter has
not yet expired. No liability has been incurred by any Credit Party or any ERISA
Affiliate which remains unsatisfied for any taxes or penalties assessed with
respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect; (c) As of the Closing Date, no Pension Plan has been terminated, nor has
any Pension Plan become subject to funding based upon benefit restrictions under
Section 436 of the Code (except as set forth on Schedule 7.9), nor has any
funding waiver from the IRS been received or requested with respect to any
Pension Plan, nor has any Credit Party or any ERISA Affiliate failed to make any
contributions or to pay any amounts due and owing as required by Sections 412 or
430 of the Code, Section 302 of ERISA or the terms of any Pension Plan on or
prior to the due dates of such contributions under Sections 412 or 430 of the
Code or Section 302 of ERISA, nor has there been any event requiring any
disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any
Pension Plan; (d) Except where the failure of any of the following
representations to be correct could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, no Credit Party nor any
ERISA Affiliate has: (i) engaged in a nonexempt prohibited transaction described
in Section 406 of the ERISA or Section 4975 of the Code, (ii) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums and there are no premium payments which are due and unpaid, (iii)
failed to make a required contribution or payment to a Multiemployer Plan, or
(iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code; (e) No Termination Event has occurred or is
reasonably expected to occur that could reasonably be expected to result in a
Material Adverse Effect; (f) Except where the failure of any of the following
representations to be correct in all material respects could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
no proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to its Knowledge,
threatened concerning or involving (i) any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) currently maintained or contributed to by any
Credit 78 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement086.jpg]
Party or any ERISA Affiliate (excluding any Canadian employee welfare benefit
plan), (ii) any Pension Plan or (iii) any Multiemployer Plan. (g) No Credit
Party nor any Subsidiary thereof is a party to any contract, agreement or
arrangement that could, solely as a result of the delivery of this Agreement or
the consummation of transactions contemplated hereby, result in the payment of
any “excess parachute payment” within the meaning of Section 280G of the Code.
(h) As of the Closing Date the Borrower is not using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments. (i) As of the Closing Date, no Credit Party nor any Canadian Credit
Party maintains or contributes to, or has any obligation under, any Canadian
Defined Benefit Plans. (j) Each Credit Party and Canadian Credit Party is in
compliance with all applicable provisions of Canadian Pension Laws with respect
to all Canadian Plans except where a failure to so comply could not reasonably
be expected to have a Material Adverse Effect. No liability has been incurred by
any Credit Party or any Canadian Credit Party which remains unsatisfied for any
taxes or penalties assessed with respect to any Canadian Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect. (k) As of the Closing Date, no Canadian Plan has been terminated, nor
has any Credit Party or any Canadian Credit Party failed to make any
contributions or other funding obligations as required by the terms of any
Canadian Plans, except where such termination or failure to do so could not
reasonably be expected to have a Material Adverse Effect. (l) Except where the
failure of any of the following representations to be correct in all material
respects could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its Knowledge, threatened concerning or involving any Canadian
Plan. SECTION 7.10 Margin Stock. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock in violation of, or for any purpose which violates, or which would
be inconsistent with, the provisions of Regulation T, U or X of such Board of
Governors. Following the application of the proceeds of each Extension of
Credit, not more than twenty- five percent (25%) of the value of the assets
(either of the US Borrower only or of the US Borrower and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 9.2 or Section 9.5 or
subject to any restriction contained in any agreement or instrument between any
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
in excess of the Threshold Amount will be “margin stock”. SECTION 7.11
Government Regulation. No Credit Party nor any Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940) and no
Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, or any other Applicable Law which limits its ability to incur or consummate
the transactions contemplated hereby. 79 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement087.jpg]
SECTION 7.12 Reserved. SECTION 7.13 Employee Relations. As of the Closing Date,
no Credit Party nor any Material Foreign Subsidiary is party to any collective
bargaining agreement, nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 7.13. None of
the Credit Parties and Material Foreign Subsidiaries knows of any pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. SECTION 7.14
Burdensome Provisions. The Credit Parties and their respective Subsidiaries do
not presently anticipate that future expenditures needed to meet the provisions
of any statutes, orders, rules or regulations of a Governmental Authority will
be so burdensome as to have a Material Adverse Effect. SECTION 7.15 Financial
Statements. The audited and unaudited financial statements delivered pursuant to
Section 6.1(f)(i) are complete and correct and fairly present on a Consolidated
basis the assets, liabilities and financial position of the US Borrower and its
Subsidiaries, in all material respects as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP. Such financial statements show all material
indebtedness and other material liabilities, direct or contingent, of the US
Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP. SECTION 7.16 No Material Adverse
Change. Since December 31, 2018, there has been no material adverse change in
the properties, business, operations or condition (financial or otherwise) of
the US Borrower and its Subsidiaries and no event has occurred or condition
arisen, either individually or in the aggregate, that could reasonably be
expected to have a Material Adverse Effect. SECTION 7.17 Solvency. US Borrower
and its Subsidiaries, taken as a whole, are Solvent. SECTION 7.18 Title to
Properties. As of the Closing Date, the real property listed on Schedule 7.18
constitutes all of the real property that is owned, leased, subleased or used by
any Credit Party or any of its Material Foreign Subsidiaries. Each Credit Party
and each Material Foreign Subsidiary has such title to the real property owned
or leased by it as is necessary or desirable to the conduct of its business and
valid and legal title to all of its personal property and assets, except those
which have been disposed of by the Credit Parties and their Material Foreign
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.
SECTION 7.19 Litigation. There are no actions, suits or proceedings pending nor,
to the Knowledge of any Borrower, threatened against or in any other way
relating adversely to or affecting any Credit Party or any Material Foreign
Subsidiary or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect. SECTION 7.20
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions. (a) None of (i)
the US Borrower, any Subsidiary or to the Knowledge of the US Borrower any of
their respective directors, officers or employees, or (ii) to the Knowledge of
the US Borrower, any agent of the US Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from the 80 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement088.jpg]
Credit Facility, (A) is a Sanctioned Person or currently the subject or target
of any Sanctions or (B) has taken any action, directly or indirectly, that would
result in a violation by such Persons of any Anti- Corruption Laws or Anti-Money
Laundering Laws. (b) The US Borrower and its Subsidiaries have implemented and
maintains in effect policies and procedures designed to promote and achieve
compliance by the US Borrower and its Subsidiaries and their respective
directors, officers, employees, agents and Affiliates with all Anti-Corruption
Laws, Anti- Money Laundering Laws and applicable Sanctions. (c) The US Borrower
and its Subsidiaries, and to the Knowledge of the US Borrower, each director,
officer, employee, agent and Affiliate of the US Borrower and each such
Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions. (d) No
proceeds of any Extension of Credit have been used, directly or indirectly, by
any US Borrower or any of its Subsidiaries in violation of Section 8.16. SECTION
7.21 Absence of Defaults. No event has occurred or is continuing (a) which
constitutes a Default or an Event of Default, or (b) which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by any Credit Party or any Material Foreign Subsidiary under
any judgment, decree or order to which any Credit Party or any Material Foreign
Subsidiary is a party or by which any Credit Party or any Material Foreign
Subsidiary or any of their respective properties may be bound or which would
require any Credit Party or any Material Foreign Subsidiary to make any payment
thereunder prior to the scheduled maturity date therefor that, in any case under
this clause (b), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. SECTION 7.22 Senior Indebtedness
Status. The Obligations of each Credit Party and each Subsidiary thereof under
this Agreement and each of the other Loan Documents ranks and shall continue to
rank at least senior in priority of payment to all Subordinated Indebtedness and
all senior unsecured Indebtedness of each such Person and is designated as
“Senior Indebtedness” (or any other similar term) under all instruments and
documents, now or in the future, relating to all Subordinated Indebtedness and
all senior unsecured Indebtedness of such Person. SECTION 7.23 Disclosure. No
financial statement, material report, material certificate or other material
information furnished in writing by or on behalf of any Credit Party or any
Material Foreign Subsidiary to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected, estimated or forward looking information, such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time. As of the Closing Date, all of the information included in the
Beneficial Ownership Certification is true and correct. ARTICLE VIII AFFIRMATIVE
COVENANTS Until all of the Obligations (other than contingent indemnification
obligations not then due) have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash 81 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement089.jpg]
Collateralized) and the Commitments terminated, each Borrower will, and to the
extent specifically provided below, will cause each of its Subsidiaries to:
SECTION 8.1 Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice): (a) Annual Financial Statements. As soon as available and
in any event within ninety (90) days (or, if earlier, on the date of any
required public filing thereof) after the end of each Fiscal Year (commencing
with the Fiscal Year ended December 31, 2019), a Consolidated and consolidating
balance sheet of the US Borrower and its Subsidiaries as of the close of such
Fiscal Year and Consolidated and consolidating statements of income,
Consolidated stockholders’ equity and Consolidated cash flows including the
notes to the Consolidated statements, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and with respect to Consolidated statements prepared in
accordance with GAAP and, if applicable, containing disclosure of the effect on
the financial position or results of operations of any change in the application
of accounting principles and practices during the year. In the case of the
Consolidated financial statements, such statements shall be audited by Deliotte
LLP or other independent certified public accounting firm of recognized national
standing selected by Borrower and reasonably satisfactory to the Administrative
Agent, and accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
or any qualification as to the scope of such audit or with respect to accounting
principles followed by the US Borrower or any of its Subsidiaries not in
accordance with GAAP. (b) Quarterly Financial Statements. As soon as practicable
and in any event within forty-five (45) days (or, if earlier, on the date of any
required public filing thereof) after the end of the first three fiscal quarters
of each Fiscal Year (commencing with the fiscal quarter ended September 30,
2019), an unaudited Consolidated and consolidating balance sheet of the US
Borrower and its Subsidiaries as of the close of such fiscal quarter and
unaudited Consolidated and consolidating statements of income, Consolidated
stockholders’ equity and Consolidated cash flows and a report containing
management’s discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes to the Consolidated statements, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and with respect to the
Consolidated statements, prepared by the US Borrower in accordance with GAAP
and, if applicable, containing required disclosure of the effect on the
financial position or results of operations of any change in the application of
accounting principles and practices during the period, and with respect to
Consolidated statements, certified by the chief financial officer of the US
Borrower to present fairly in all material respects the financial condition of
the US Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the US Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes. (c) Annual Business Plan and Budget.
As soon as practicable and in any event within the earlier of (A) three (3)
Business Days after approval by the Board of Directors of the US Borrower and
(B) seventy-five (75) days after the end of each Fiscal Year, a business plan
and operating and capital budget of the US Borrower and its Subsidiaries for the
ensuing four (4) fiscal quarters. SECTION 8.2 Certificates; Other Reports.
Deliver to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice): 82
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement090.jpg]
(a) at each time financial statements are delivered pursuant to Sections 8.1(a)
or (b) a duly completed Officer’s Compliance Certificate signed by a Responsible
Officer of the US Borrower; (b) reserved; (c) promptly upon receipt thereof
(unless restricted by applicable professional standards with respect to which
mutually agreeable arrangements cannot be made to permit disclosure thereof),
copies of all management reports (and management responses thereto, if any)
submitted to any Credit Party, any Subsidiary thereof or any of their respective
boards of directors by their respective independent public accountants in
connection with their auditing function; (d) promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of
Indebtedness of any Credit Party or any Material Foreign Subsidiary in excess of
the Threshold Amount pursuant to the terms of any indenture, loan or credit or
similar agreement; (e) promptly after the US Borrower’s Knowledge of the
assertion or occurrence thereof, notice of any action or proceeding against or
of any noncompliance by any Credit Party or any Material Foreign Subsidiary with
any Environmental Law that could reasonably be expected to have a Material
Adverse Effect; (f) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the US Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the US Borrower may file
or be required to file with the SEC under Section 13 or 15(d) of the Exchange
Act, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto; (g)
promptly, and in any event within ten (10) Business Days after receipt thereof
by the US Borrower, copies of each notice or other correspondence received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Credit Party or
any Subsidiary thereof; (h) promptly upon the request thereof, such other
information and documentation required by bank regulatory authorities under
applicable Anti-Money Laundering Laws or Anti-Corruption Laws (including,
without limitation, any applicable “know your customer” rules and regulations
and the PATRIOT Act), in each case as from time to time reasonably requested by
the Administrative Agent or any Lender; and (i) such other information regarding
the operations, business affairs and financial condition of any Credit Party or
any Subsidiary thereof as the Administrative Agent or any Lender may reasonably
request. Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
US Borrower posts such documents, or provides a link thereto on the US
Borrower’s website on the Internet at the website address listed in Section
12.1; or (ii) on which such documents are posted on the US Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the US
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the US Borrower to deliver such paper copies
until a written request to cease delivering 83 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement091.jpg]
paper copies is given by the Administrative Agent or such Lender and (ii) the US
Borrower shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions of such documents.
Notwithstanding anything contained herein, in every instance the US Borrower
shall be required to provide copies of the Officer’s Compliance Certificates
required by Section 8.2 directly to the Administrative Agent. Except for such
Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the US Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents. SECTION 8.3 Notice of Litigation and Other
Matters. Promptly (but in no event later than ten (10) days after any
Responsible Officer of any Borrower obtains Knowledge thereof) notify the
Administrative Agent in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice): (a) the
occurrence of any Default or Event of Default; (b) the commencement of all
proceedings and investigations by or before any Governmental Authority and all
actions and proceedings in any court or before any arbitrator against or
involving any Credit Party or any Material Foreign Subsidiary or any of their
respective properties, assets or businesses in each case that if adversely
determined could reasonably be expected to result in a liability in excess of
the Threshold Amount; (c) any notice of any violation received by any Credit
Party or any Material Foreign Subsidiary from any Governmental Authority
including, without limitation, any notice of violation of Environmental Laws
exceeding the Threshold Amount; (d) any labor controversy that has resulted in,
or threatens to result in, a long-term strike or other work action against any
Credit Party or any Material Foreign Subsidiary; (e) any attachment, judgment,
lien, levy or order exceeding the Threshold Amount that may be assessed against
or threatened in writing against any Credit Party or any Material Foreign
Subsidiary; (f) the occurrence of any Termination Event that, alone or together
with any other Termination Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect; and (g) any event which makes
any of the representations set forth in Article VII that is subject to
materiality or Material Adverse Effect qualifications inaccurate in any respect
or any event which makes any of the representations set forth in Article VII
that is not subject to materiality or Material Adverse Effect qualifications
inaccurate in any material respect. Each notice pursuant to Section 8.3 shall be
accompanied by a statement of a Responsible Officer of the US Borrower setting
forth details of the occurrence referred to therein and stating what action the
US Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 8.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. SECTION 8.4 Preservation of Corporate Existence and Related Matters.
Except as permitted by Section 9.4, preserve and maintain each Credit Party’s
and each Material Foreign Subsidiary’s separate corporate existence and all
rights, franchises, licenses and privileges necessary to the conduct of its 84
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement092.jpg]
business, and qualify and remain qualified as a foreign corporation or other
entity and authorized to do business in each jurisdiction in which the failure
to so qualify could reasonably be expected to have a Material Adverse Effect.
SECTION 8.5 Maintenance of Property and Licenses. (a) In addition to the
requirements of any of the Security Documents, protect and preserve all
Properties necessary in and material to each Credit Party’s and each Material
Foreign Subsidiary’s business, including copyrights, patents, trade names,
service marks and trademarks; maintain in good working order and condition,
ordinary wear and tear excepted, all buildings, equipment and other tangible
real and personal property; and from time to time make or cause to be made all
repairs, renewals and replacements thereof and additions to such Property
necessary for the conduct of its business, so that the business carried on in
connection therewith may be conducted in a commercially reasonable manner, in
each case except as such action or inaction would not reasonably be expected to
result in a Material Adverse Effect. (b) Maintain, in full force and effect in
all material respects, each and every material license, permit, certification,
qualification, approval or franchise issued by any Governmental Authority (each
a “License”) required for each of each Credit Party and each Material Foreign
Subsidiary to conduct their respective businesses as presently conducted.
SECTION 8.6 Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance). All such insurance
shall, (a) provide that no cancellation or material modification thereof shall
be effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof (except as a result of non-payment of premium in which
case only 10 days’ prior written notice shall be required), (b) in the case of
liability insurance, name the Administrative Agent as an additional insured
party thereunder and (c) in the case of each property insurance policy, name the
Administrative Agent as lender’s loss payee or mortgagee, as applicable. On the
Closing Date and from time to time thereafter deliver to the Administrative
Agent upon its request information in reasonable detail as to the insurance then
in effect, stating the names of the insurance companies, the amounts and rates
of the insurance, the dates of the expiration thereof and the properties and
risks covered thereby. SECTION 8.7 Accounting Methods and Financial Records.
Maintain a system of accounting, and keep proper books, records and accounts
(which shall be true and complete in all material respects) as may be required
or as may be necessary to permit the preparation of financial statements in
accordance with GAAP and in compliance with the regulations of the SEC. SECTION
8.8 Payment of Taxes and Other Obligations. Pay and perform and cause, each
Credit Party and Material Foreign Subsidiary to pay and perform (a) all taxes,
assessments and other governmental charges that may be levied or assessed upon
it or any of its Property and (b) all other Indebtedness, obligations and
liabilities in accordance with customary trade practices; provided, that the US
Borrower or such Subsidiary may contest any item described in clause (a) of this
Section in good faith so long as adequate reserves are maintained with respect
thereto in accordance with GAAP. SECTION 8.9 Compliance with Laws and Approvals.
Observe and remain in compliance with all Applicable Laws and maintain in full
force and effect all Governmental Approvals, in each case applicable to the
conduct of each Credit Party’s and each Material Foreign Subsidiary’s business
and which if not complied with or not maintained could reasonably be expected to
have a Material Adverse Effect. 85 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement093.jpg]
SECTION 8.10 Environmental Laws. In addition to and without limiting the
generality of Section 8.9, (a) comply in all material respects with, and ensure
such compliance by all, Credit Parties and Material Foreign Subsidiaries,
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws. SECTION 8.11 Compliance
with ERISA. In addition to and without limiting the generality of Section 8.9,
(a) except where the failure to so comply could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) comply
with applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans, (ii) not
take any action or fail to take action the result of which could reasonably be
expected to result in a liability to the PBGC or to a Multiemployer Plan, (iii)
not participate in any prohibited transaction that could result in any civil
penalty under ERISA or tax under the Code and (iv) operate each Employee Benefit
Plan in such a manner that will not incur any tax liability under Section 4980B
of the Code or any liability to any qualified beneficiary as defined in Section
4980B of the Code and (b) furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any Employee
Benefit Plan as may be reasonably requested by the Administrative Agent. In
addition to and without limiting the generality of Section 8.9, (a) except where
the failure to so comply could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, comply with applicable provisions
of Canadian Pension Laws in respect to all Canadian Plans, and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Canadian Plan as may be reasonably requested by the
Administrative Agent. SECTION 8.12 Compliance with Agreements. Comply in all
respects with each term, condition and provision of all leases, agreements and
other instruments entered into in the conduct of its business, except as could
not reasonably be expected to have a Material Adverse Effect. SECTION 8.13
Visits and Inspections. Permit representatives of the Administrative Agent or
any Lender, from time to time upon prior reasonable notice and at such times
during normal business hours, all at the expense of the US Borrower, to visit
and inspect its properties; inspect, audit and make extracts from its books,
records and files, including, but not limited to, management letters prepared by
independent accountants; and discuss with its principal officers, and its
independent accountants, its business, assets, liabilities, financial condition,
results of operations and business prospects; provided that excluding any such
visits and inspections during the continuation of an Event of Default, the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year at the US Borrower’s expense; provided further
that upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrowers at any time without advance notice. Upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and Lenders once during each Fiscal Year, which meeting
will be held at the US Borrower’s corporate offices (or such other location as
may be agreed to by the US Borrower and the Administrative Agent) at such time
as may be agreed by the US Borrower and the Administrative Agent. SECTION 8.14
Additional Subsidiaries. (a) Additional Domestic Subsidiaries. Promptly after
the creation or acquisition (including by division) of any Material Domestic
Subsidiary or upon any other event whereby a Subsidiary becomes a Material
Domestic Subsidiary, and in any event (x) in the case of any such Material
Domestic Subsidiary 86 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement094.jpg]
created or acquired in connection with a Permitted Acquisition, within sixty
(60) days (as such time period may be extended by the Administrative Agent in
its sole discretion) after the closing date of such Permitted Acquisition and
(y) in all other cases any such Material Domestic Subsidiary, within sixty (60)
days (as such time period may be extended by the Administrative Agent in its
sole discretion) after creation or other event, cause such Person to (i) become
a Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
supplement to the Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest in all Collateral (subject to the exceptions specified in the
Security Agreement) owned by such Subsidiary by delivering to the Administrative
Agent a duly executed supplement to each applicable Security Document or such
other document as the Administrative Agent shall deem appropriate for such
purpose and comply with the terms of each applicable Security Document, (iii)
deliver to the Administrative Agent such opinions, documents and certificates of
the type referred to in Section 6.1 as may be reasonably requested by the
Administrative Agent, (iv) if such Capital Stock is certificated, deliver to the
Administrative Agent such original Capital Stock or other certificates and stock
or other transfer powers evidencing the Capital Stock of such Person, (v)
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as requested by the Administrative Agent with respect to such Person, and (vi)
deliver to the Administrative Agent such other documents as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent. (b) Additional Foreign Subsidiaries.
Notify the Administrative Agent promptly after any Person becomes a First Tier
Foreign Subsidiary, and at the request of the Administrative Agent, promptly
thereafter (and, in any event, within forty five (45) days after such
notification, as such time period may be extended by the Administrative Agent in
its sole discretion), cause (i) the applicable Credit Party to deliver to the
Administrative Agent Security Documents pledging sixty-five percent (65%) of the
total outstanding voting Capital Stock (and one hundred percent (100%) of the
non-voting Capital Stock) of any such new First Tier Foreign Subsidiary and a
consent thereto executed by such new First Tier Foreign Subsidiary (including,
without limitation, if applicable, original certificated Capital Stock (or the
equivalent thereof pursuant to the Applicable Laws and practices of any relevant
foreign jurisdiction) evidencing the Capital Stock of such new First Tier
Foreign Subsidiary, together with an appropriate undated stock or other transfer
power for each certificate duly executed in blank by the registered owner
thereof), (ii) such Person to deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, (iii) such Person to deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent and (iv) such Person to deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent and not more burdensome than the original closing
documents required with regard to such Person. (c) Merger Subsidiaries.
Notwithstanding the foregoing, to the extent any new Subsidiary is created
solely for the purpose of consummating a merger transaction pursuant to a
Permitted Acquisition, and such new Subsidiary at no time holds any assets or
liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in Section
8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition. (d) Additional Collateral. Comply with the requirements set forth
in the Security Documents with respect to any Property constituting Collateral
thereunder. (e) Exclusions. The provisions of this Section 8.14 shall not apply
to assets as to which the Administrative Agent and the US Borrower shall
reasonably determine that the costs and burdens of 87 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement095.jpg]
obtaining a security interest therein or perfection thereof outweigh the value
of the security afforded thereby. SECTION 8.15 Reserved. SECTION 8.16 Use of
Proceeds. (a) The Borrowers shall use the proceeds of the Revolving Credit Loans
(i) to refinance Indebtedness under the Existing Credit Agreement, (ii) to pay
certain fees and expenses incurred in connection with the Transactions and this
Agreement and (iii) for working capital and general corporate purposes of the US
Borrower and its Subsidiaries. (b) The US Borrower shall use the proceeds of any
Incremental Term Loan and any Incremental Revolving Credit Increase as permitted
pursuant to Section 5.13, as applicable. (c) The Borrower will not, directly or,
to its Knowledge, indirectly, use the proceeds of the Loans, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other Person, (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or Anti-Money
Laundering Laws in any material respect, (ii) to fund any activities or business
of or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (iii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as an underwriter,
advisor, investor or otherwise). SECTION 8.17 Reserved. SECTION 8.18 Compliance
with Anti-Corruption Laws; Beneficial Ownership Regulation; Anti-Money
Laundering Laws and Sanctions. Each Borrower will (a) maintain in effect and
enforce policies and procedures designed to promote and achieve compliance by
such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti- Corruption Laws and applicable Sanctions and (b)
promptly upon the reasonable request of the Administrative Agent or any Lender,
provide the Administrative Agent or directly to such Lender, as the case may be,
any information or documentation required by the Beneficial Ownership
Regulation. No borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement or the other Loan Documents will
violate Anti- Corruption Laws, Anti-Money Laundering Laws or applicable
Sanctions. SECTION 8.19 Corporate Governance. (a) Maintain entity records and
books of account separate from those of any other entity which is an Affiliate
of such entity, (b) not commingle its funds or assets with those of any other
entity which is an Affiliate of such entity (except pursuant to cash management
systems reasonably acceptable to the Administrative Agent) and (c) provide that
its board of directors (or equivalent governing body) will hold all appropriate
meetings to authorize and approve such entity’s actions, which meetings will be
separate from those of any other entity which is an Affiliate of such entity.
For the purposes of this Section 8.19, “Affiliate” shall not include any
Borrower or any Subsidiary thereof. SECTION 8.20 Further Assurances. Execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any Applicable Law,
or which the Administrative Agent or the Required Lenders (through the
Administrative Agent) may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect 88 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement096.jpg]
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Credit
Parties. Each Borrower also agrees to provide to the Administrative Agent, from
time to time upon the reasonable request by the Administrative Agent, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents. SECTION 8.21 Post-Closing Matters. Execute and deliver the documents
and complete the tasks set forth on Schedule 8.21, in each case within the time
limits specified on such schedule. ARTICLE IX NEGATIVE COVENANTS Until all of
the Obligations (other than contingent, indemnification obligations not then
due) have been paid and satisfied in full in cash, all Letters of Credit have
been terminated or expired (or been Cash Collateralized) and the Commitments
terminated, each Borrower will not, and will not permit any Credit Party, any
Material Foreign Subsidiary and to the extent specifically provided below, any
other Subsidiary to: SECTION 9.1 Indebtedness. Create, incur, assume or suffer
to exist any Indebtedness except: (a) the Obligations; (b) Indebtedness owing
under Hedge Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes; (c) Indebtedness existing on the Closing Date and listed on Schedule
9.1, and the renewal, refinancing, extension and replacement (but not the
increase in the aggregate principal amount) thereof; (d) Indebtedness incurred
in connection with Finance Lease Obligations and purchase money Indebtedness in
an aggregate amount not to exceed $75,000,000 at any time outstanding (excluding
Indebtedness incurred in connection with Finance Lease Obligations and purchase
money Indebtedness otherwise permitted in Section 9.1(e)); (e) Indebtedness of a
Person existing at the time such Person became a Subsidiary or assets were
acquired from such Person in connection with an Investment permitted pursuant to
Section 9.3, to the extent that (i) such Indebtedness was not incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
the acquisition of such assets, (ii) neither any Borrower nor any Subsidiary
thereof (other than such Person or any other Person that such Person merges with
or that acquires the assets of such Person) shall have any liability or other
obligation with respect to such Indebtedness, (iii) any Indebtedness (other than
Indebtedness described in clause (iv) below) was incurred in connection with
Finance Lease Obligations or purchase money Indebtedness, (iv) such Indebtedness
is pari passu with or subordinate to the Obligations and (v) the aggregate
principal amount of such Indebtedness does not exceed $75,000,000 at any time
outstanding; (f) Guaranty Obligations with respect to Indebtedness permitted
pursuant to subsections (a) through (e) of this Section and Guaranty Obligations
with respect to contract performance; (g) unsecured intercompany Indebtedness:
(i) owed by any Credit Party to another Credit Party; 89 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement097.jpg]
(ii) owed by any Credit Party to any Non-Guarantor Subsidiary (provided that
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent); (iii) owed by any
Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary; and (iv) owed by
any Non-Guarantor Subsidiary to any Credit Party not to exceed $40,000,000 at
any time outstanding; (h) Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or other similar instrument drawn
against insufficient funds in the ordinary course of business; and Indebtedness
incurred in respect of credit cards, credit card processing service, debit
cards, stored value cards, purchase cards (including “procurement cards” or
“P-cards”) or cash management services, in each case, incurred in the ordinary
course of business; (i) unsecured Indebtedness of the US Borrower and the
Subsidiary Guarantors; provided, that (subject, in the case of unsecured
Indebtedness incurred solely to finance a substantially concurrent Limited
Condition Acquisition, to Section 1.13) the US Borrower shall be in compliance
with the financial covenants set forth in Section 9.15 based on the financial
statements most recently delivered pursuant to Section 8.1(a) or 8.1(b), as
applicable, both before and after giving effect (on a Pro Forma Basis) to the
incurrence of such Indebtedness; (j) Indebtedness under performance bonds,
surety bonds, release, appeal and similar bonds, statutory obligations or with
respect to workers’ compensation claims, in each case incurred in the ordinary
course of business, and reimbursement obligations in respect of any of the
foregoing; (k) Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not to exceed $75,000,000 at any time outstanding (excluding the
Obligations of Non-US Borrowers pursuant to this Agreement); (l) Indebtedness
consisting of promissory notes issued to current or former officers, directors
and employees (or their respective family members, estates or trusts or other
entities for the benefit of any of the foregoing) of the US Borrower or its
Subsidiaries to purchase or redeem Capital Stock or options of the US Borrower
permitted pursuant to Section 9.6(d)(v); provided that the aggregate principal
amount of all such Indebtedness shall not exceed $10,000,000 at any time
outstanding; (m) Indebtedness of any Credit Party or any Subsidiary thereof not
otherwise permitted pursuant to this Section in an aggregate principal amount
not to exceed $10,000,000 at any time outstanding; (n) Indebtedness incurred in
connection with floor plan financing in an aggregate amount not to exceed
$100,000,000 at any time outstanding; and (o) Indebtedness not otherwise
permitted pursuant to this Section not to exceed, at any time outstanding, the
greater of (i) $75,000,000 and (ii) 7.5% of Consolidated total assets for the
most recently ended period of four (4) consecutive fiscal quarters for which
financial statements have been delivered hereunder prior to such date. SECTION
9.2 Liens. Create, incur, assume or suffer to exist, any Lien on or with respect
to any of its Property, whether now owned or hereafter acquired, except: 90
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement098.jpg]
(a) Liens created pursuant to the Loan Documents (including, without limitation,
Liens in favor of the Swingline Lender and/or the Issuing Lenders, as
applicable, on Cash Collateral granted pursuant to the Loan Documents); (b)
Liens in existence on the Closing Date and described on Schedule 9.2, and the
replacement, renewal or extension thereof (including Liens incurred, assumed or
suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 9.1(c) (solely to the extent that
such Liens were in existence on the Closing Date and described on Schedule
9.2)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing; (c) Liens for taxes, assessments and other
governmental charges or levies (excluding any Lien imposed pursuant to any of
the provisions of ERISA or Environmental Laws) (i) not yet due or as to which
the period of grace (not to exceed thirty (30) days), if any, related thereto
has not expired or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP; (d) the claims of materialmen, mechanics, carriers,
warehousemen, processors or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which (i) are not overdue for a
period of more than thirty (30) days, or if more than thirty (30) days overdue,
no action has been taken to enforce such Liens and such Liens are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP and (ii) do not, individually or in
the aggregate, materially impair the use thereof in the operation of the
business of the US Borrower or any of its Subsidiaries; (e) deposits or pledges
made in the ordinary course of business in connection with, or to secure payment
of, obligations under workers’ compensation, unemployment insurance and other
types of social security or similar legislation, or to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, in each case, so long as no foreclosure sale or
similar proceeding has been commenced with respect to any portion of the
Collateral on account thereof; (f) encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of such property or impair the use thereof
in the ordinary conduct of business; (g) Liens arising from the filing of
precautionary UCC or PPSA financing statements relating solely to personal
property leased pursuant to operating leases entered into in the ordinary course
of business of the US Borrower and its Subsidiaries; (h) Liens securing
Indebtedness permitted under Sections 9.1(d), 9.1(n) and Finance Lease
Obligations and purchase money Indebtedness permitted under Section 9.1(e);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness, (iii) the amount of Indebtedness
secured thereby is not increased and (iv) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed one hundred percent (100%) of
the original price for the purchase, repair improvement or lease amount (as
applicable) of such Property at the time of purchase, repair, improvement or
lease (as applicable); 91 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement099.jpg]
(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(m) or securing appeal or other surety bonds
relating to such judgments; (j) (i) Liens on Property (i) of any Subsidiary
which are in existence at the time that such Subsidiary is acquired pursuant to
a Permitted Acquisition and (ii) of the US Borrower or any of its Subsidiaries
existing at the time such tangible property or tangible assets are purchased or
otherwise acquired by the US Borrower or such Subsidiary thereof pursuant to a
transaction permitted pursuant to this Agreement; provided that, with respect to
each of the foregoing clauses (i) and (ii), (A) such Liens are not incurred in
connection with, or in anticipation of, such Permitted Acquisition, purchase or
other acquisition, (B) such Liens are applicable only to specific Property, (C)
such Liens are not “blanket” or all asset Liens, (D) such Liens do not attach to
any other Property of the US Borrower or any of its Subsidiaries and (E) the
Indebtedness secured by such Liens is permitted under Section 9.1(e)); (k) Liens
on assets of Foreign Subsidiaries; provided that (i) such Liens do not extend
to, or encumber, assets that constitute Collateral or the Capital Stock of the
US Borrower or any of the Subsidiaries, and (ii) such Liens extending to the
assets of any Foreign Subsidiary secure only Indebtedness incurred by such
Foreign Subsidiary pursuant to Section 9.1(a), (c) or (k); (l) (i) Liens of a
collecting bank arising in the ordinary course of business under Section 4- 210
of the Uniform Commercial Code in effect in the relevant jurisdiction and (ii)
Liens of any depositary bank in connection with statutory, common law and
contractual rights of set-off and recoupment with respect to any deposit account
of the US Borrower or any Subsidiary thereof; (m) (i) contractual or statutory
Liens of landlords to the extent relating to the property and assets relating to
any lease agreements with such landlord, (ii) statutory liens under Canadian
Pension Laws, subject to compliance with the last sentence of Section 8.11, and
(iii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract; (n) any interest or title of a licensor,
sublicensor, lessor or sublessor with respect to any assets under any license or
lease agreement entered into in the ordinary course of business which do not (i)
interfere in any material respect with the business of the US Borrower or its
Subsidiaries or materially detract from the value of the relevant assets of the
US Borrower or its Subsidiaries or (ii) secure any Indebtedness; (o) Liens
arising from permitted sale-leaseback transactions as permitted under Section
9.13; and (p) Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness or other obligations in the aggregate principal
amount not to exceed, at any time outstanding, amounts permitted by Sections
9.1(m) and 9.1(o); provided that, other than Liens permitted under clauses (c),
(d), (f), (i), (j), (l), (m) and (o) (including any Liens on the real property
subject to the 2008 Sale-Leaseback Transaction in connection with the assumption
by the US Borrower and its Domestic Subsidiaries of the financing under the 2008
Sale- Leaseback Transaction in existence at any time such real property is
purchased by the US Borrower or such Domestic Subsidiary) of this Section 9.2,
no Liens shall encumber any real property owned by US Borrower or any of its
Domestic Subsidiaries. SECTION 9.3 Investments. Purchase, own, invest in or
otherwise acquire (in one transaction or a series of transactions), by division
or otherwise, directly or indirectly, any Capital Stock, interests in 92
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement100.jpg]
any partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, substantially all or a portion of the business or assets of any
other Person or any other investment or interest whatsoever in any other Person,
or make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of Property
in, any Person (all the foregoing, “Investments”) except: (a) (i) Investments
existing on the Closing Date in Subsidiaries existing on the Closing Date; (ii)
Investments existing on the Closing Date (other than Investments in Subsidiaries
existing on the Closing Date) and described on Schedule 9.3; (iii) Investments
made after the Closing Date by any Credit Party in any other Credit Party (other
than the US Borrower); (iv) Investments made after the Closing Date by any
Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary; (v) Investments
made after the Closing Date by any Non-Guarantor Subsidiary in any Credit Party;
and (vi) Investments made after the Closing Date by the U.S. Borrower in any
Non- Guarantor Subsidiary in order for such Subsidiary to effect a Permitted
Acquisition in accordance with the provisions of Section 9.3(g); (b) Investments
in cash and Cash Equivalents; (c) Investments by the US Borrower or any of its
Subsidiaries consisting of Capital Expenditures; (d) deposits made in the
ordinary course of business to secure the performance of leases or other
obligations as permitted by Section 9.2; (e) Hedge Agreements permitted pursuant
to Section 9.1; (f) purchases of assets in the ordinary course of business; (g)
Investments by the US Borrower or any Subsidiary thereof in the form of a
Permitted Acquisition; provided that the US Borrower shall be in compliance with
the financial covenants set forth in Section 9.15 based on the financial
statements most recently delivered pursuant to Section 8.1(a) or 8.1(b), as
applicable, both before and after giving effect (on a Pro Forma Basis as of the
proposed closing date of the Acquisition) thereto and any Indebtedness incurred
in connection therewith, which in the case of a Limited Condition Acquisition
shall be subject to Section 1.13; (h) Investments in the form of loans and
advances to officers, directors and employees in the ordinary course of business
in an aggregate amount not to exceed at any time outstanding $1,000,000
(determined without regard to any write-downs or write-offs of such loans or
advances); (i) Investments in the form of Restricted Payments permitted pursuant
to Section 9.6; (j) Guarantees permitted pursuant to Section 9.1; 93 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement101.jpg]
(k) Investments in joint ventures; provided, that the aggregate amount of all
such Investments shall not at any time outstanding exceed $30,000,000; and (l)
Investments in the form of intercompany Indebtedness permitted pursuant to
Section 9.1(g); (m) Investments in the form of Indebtedness in direct customers
and distributors in an aggregate principal amount not to exceed $50,000,000 at
any time outstanding; (n) Investments (other than Acquisitions) not otherwise
permitted pursuant to this Section 9.3 so long as before and after giving effect
to such Investments: (i) no Default or Event of Default has occurred and is
continuing or would result therefrom; (ii) the Consolidated Total Net Leverage
Ratio shall be less than or equal to 3.25 to 1.00 for the most recently ended
four-quarter period prior to such Investment for which financial statements have
been delivered pursuant to Section 8.1(a) or (b), as applicable; and (iii) the
US Borrower is in compliance with the financial covenants set forth in Section
9.15; (o) Investments not otherwise permitted pursuant to this Section 9.3 not
to exceed the Available Amount as of the date of such Investments so long as
before and after giving effect to such Investment: (i) no Default or Event of
Default has occurred and is continuing or would result therefrom; and (ii) the
US Borrower is in compliance with the financial covenants set forth in Section
9.15; and (p) Investments not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed $50,000,000 at any time outstanding; provided
that, subject to Section 1.13, immediately before and immediately after giving
pro forma effect to any such Investments and any Indebtedness incurred in
connection therewith, no Default or Event of Default shall have occurred and be
continuing. For purposes of determining the amount of any Investment outstanding
for purposes of this Section 9.3, such amount shall be deemed to be the amount
of such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested). SECTION 9.4
Fundamental Changes. Merge, amalgamate, consolidate or enter into any similar
combination with (including by division), or enter into any Asset Disposition of
all or substantially all of its assets (whether in a single transaction or a
series of transactions) with, any other Person or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution) except: (a) (i) any
Wholly-Owned Subsidiary of a Borrower may be merged, amalgamated or consolidated
with or into such Borrower (provided that the Borrower shall be the continuing
or surviving entity) or (ii) any Wholly-Owned Subsidiary of a Borrower may be
merged, amalgamated or consolidated 94 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement102.jpg]
with or into any Subsidiary Guarantor (provided that the Subsidiary Guarantor
shall be the continuing or surviving entity or simultaneously with such
transaction, the continuing or surviving entity shall become a Subsidiary
Guarantor and such Borrower shall comply with Section 8.14 in connection
therewith); (b) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary
may be merged, amalgamated or consolidated with or into, or be liquidated into,
any other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is
a Domestic Subsidiary may be merged, amalgamated or consolidated with or into,
or be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary; (c) any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up, division or
otherwise) to the US Borrower or any Subsidiary Guarantor; provided that, with
respect to any such disposition by any Non-Guarantor Subsidiary, the
consideration for such disposition shall not exceed the fair value of such
assets; (d) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up, division or otherwise) to any other Non-Guarantor
Subsidiary and (ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary
may dispose of all or substantially all of its assets (upon voluntary
liquidation, dissolution, winding up or otherwise) to any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary; (e) any Wholly-Owned Subsidiary of the
US Borrower may merge with or into the Person such Wholly-Owned Subsidiary was
formed to acquire in connection with any acquisition permitted hereunder
(including, without limitation, any Permitted Acquisition permitted pursuant to
Section 9.3(g)); provided that in the case of any merger involving a
Wholly-Owned Subsidiary that is a Domestic Subsidiary, (i) a Subsidiary
Guarantor shall be the continuing or surviving entity or (ii) simultaneously
with such transaction, the continuing or surviving entity shall become a
Subsidiary Guarantor and the US Borrower shall comply with Section 8.14 in
connection therewith; and (f) any Person may merge with or into the US Borrower
or any of its Wholly-Owned Subsidiaries in connection with a Permitted
Acquisition permitted pursuant to Section 9.3(g); provided that (i) in the case
of a merger involving the US Borrower or a Subsidiary Guarantor, the continuing
or surviving Person shall be the US Borrower or such Subsidiary Guarantor and
(ii) the continuing or surviving Person shall be the US Borrower or a
Wholly-Owned Subsidiary of the US Borrower. SECTION 9.5 Asset Dispositions. Make
any Asset Disposition except: (a) the sale of obsolete, worn-out or surplus
assets no longer used or usable in the business of the US Borrower or any of its
Subsidiaries; (b) non-exclusive licenses and sublicenses of intellectual
property rights in the ordinary course of business not interfering, individually
or in the aggregate, in any material respect with the conduct of the business of
the Borrower and its Subsidiaries; (c) leases, subleases, licenses or
sublicenses of real or personal property granted by any Borrower or any of its
Subsidiaries to others in the ordinary course of business not detracting from
the value of such real or personal property or interfering in any material
respect with the business of such Borrower or any of its Subsidiaries; (d) Asset
Dispositions in connection with Insurance and Condemnation Events; 95
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement103.jpg]
(e) Assets Dispositions in connection with transactions permitted by Section
9.4; (f) Asset Dispositions with an aggregate book value not to exceed (i) 5% of
Consolidated total assets during any four (4) consecutive fiscal quarter period
and (ii) 10% of Consolidated total assets during the term of this Agreement; and
(g) Asset Dispositions not otherwise permitted pursuant to this Section so long
as the Credit Parties reinvest substantially all of the net cash proceeds
therefrom in assets used or useful for the business of the Credit Parties and
their Subsidiaries within twelve (12) months following receipt of such proceeds.
SECTION 9.6 Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Capital Stock of any Credit Party or any Subsidiary
thereof, or make any distribution of cash, property or assets to the holders of
shares of any Capital Stock of any Credit Party or any Subsidiary thereof (all
of the foregoing, the “Restricted Payments”) provided that: (a) the US Borrower
or any of its Subsidiaries may pay dividends in shares of its own Qualified
Capital Stock; (b) any Subsidiary of any Borrower may pay cash dividends to such
Borrower or any Subsidiary Guarantor; (c) (i) any Non-Guarantor Subsidiary that
is a Domestic Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary (and, if applicable, to other holders
of its outstanding Capital Stock on a ratable basis) and (ii) any Non-Guarantor
Subsidiary that is a Foreign Subsidiary may make Restricted Payments to any
other Non-Guarantor Subsidiary (and, if applicable, to other holders of its
outstanding Capital Stock on a ratable basis); (d) the US Borrower may declare
and make (and each Subsidiary of the US Borrower may declare and make to enable
the US Borrower to do the same) Restricted Payments to: (i) so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, redeem, retire or otherwise acquire shares of its Capital Stock to
offset dilution created by equity compensation to its officers, directors,
employees and consultants; (ii) declare and make dividends in accordance with a
dividend policy approved by the US Borrower’s Board of Directors and make other
repurchases of Capital Stock of the Borrower not to exceed $35,000,000 during
any Fiscal Year; and (iii) so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, redeem, retire or
otherwise acquire shares of its Capital Stock or options or other equity or
phantom equity in respect of its Capital Stock from present or former officers,
employees, directors or consultants (or their family members or trusts or other
entities for the benefit of any of the foregoing) or make severance payments to
such Persons in connection with the death, disability or termination of
employment or consultancy of any such officer, employee, director or consultant.
(e) the US Borrower may make cash distributions to the holders of the US
Borrower’s Capital Stock not otherwise permitted pursuant to this Section 9.6 so
long as before and after giving effect to such distributions: 96 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement104.jpg]
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom; (ii) the Consolidated Total Net Leverage Ratio shall be less
than or equal to 3.25 to 1.00 for the most recently ended four-quarter period
prior to such distribution for which financial statements have been delivered
pursuant to Section 8.1(a) or (b), as applicable; and (iii) the US Borrower is
in compliance with the financial covenants set forth in Section 9.15; (f) the US
Borrower may make cash distributions to the holders of such Borrower’s Capital
Stock not otherwise permitted pursuant to this Section 9.6 not to exceed the
Available Amount as of the date of such distributions so long as before and
after giving effect to such distributions: (i) no Default or Event of Default
has occurred and is continuing or would result therefrom; and (ii) the US
Borrower is in compliance with the financial covenants set forth in Section
9.15; and (g) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the US Borrower may make other Restricted
Payments not otherwise permitted pursuant to this Section 9.6 not to exceed
$50,000,000 during the term of this Agreement. SECTION 9.7 Transactions with
Affiliates. Directly or indirectly enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with (a) any officer, director, holder of any Capital Stock in, or other
Affiliate of, the US Borrower or any of its Subsidiaries or (b) any Affiliate of
any such officer, director or holder other than: (i) transactions permitted by
Sections 9.1, 9.3, 9.4, 9.5, 9.6, 9.9 and 9.13; (ii) transactions existing on
the Closing Date and described on Schedule 9.7; (iii) transactions among Credit
Parties not prohibited hereunder; (iv) other transactions in the ordinary course
of business on terms as favorable as would be obtained by it on a comparable
arm’s-length transaction with an independent, unrelated third party as
determined in good faith by the board of directors (or equivalent governing
body) of the US Borrower; (v) employment and severance arrangements (including
equity incentive plans and employee benefit plans and arrangements) with their
respective officers and employees in the ordinary course of business; and (vi)
payment of customary fees and reasonable out of pocket costs to, and indemnities
for the benefit of, directors, officers and employees of the US Borrower and its
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the US Borrower and its Subsidiaries. 97
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement105.jpg]
SECTION 9.8 Accounting Changes; Organizational Documents. (a) Change its Fiscal
Year end, or make (without the consent of the Administrative Agent) any material
change in its accounting treatment and reporting practices except as required by
GAAP. (b) Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders. SECTION 9.9 Payments and Modifications of
Subordinated Indebtedness. (a) Amend, modify, waive or supplement (or permit the
modification, amendment, waiver or supplement of) any of the terms or provisions
of any Subordinated Indebtedness in any respect which would materially and
adversely affect the rights or interests of the Administrative Agent and Lenders
hereunder. (b) Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, (x) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (y) at the maturity thereof) any Subordinated
Indebtedness, except: (i) refinancings, refundings, renewals, extensions or
exchange of any Subordinated Indebtedness permitted by Section 9.1(c), (e),
(g)(ii), (i) or (m), and by any subordination provisions applicable thereto;
(ii) payments and prepayments of any Subordinated Indebtedness made solely with
the proceeds of Qualified Capital Stock; and (iii) the payment of interest,
expenses and indemnities in respect of Subordinated Indebtedness incurred under
Section 9.1(c), (e), (g)(ii), (i) or (m) (other than any such payments
prohibited by any subordination provisions applicable thereto). SECTION 9.10 No
Further Negative Pledges; Restrictive Agreements. (a) Enter into, assume or be
subject to any agreement prohibiting or otherwise restricting the creation or
assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired, or requiring the grant of any security for such obligation
if security is given for some other obligation, except (i) pursuant to this
Agreement and the other Loan Documents, (ii) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 9.1(d) (provided
that any such restriction contained therein relates only to the asset or assets
financed thereby), (iii) customary restrictions contained in the organizational
documents of any Credit Party as of the Closing Date and (iv) customary
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien). (b)
Create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Credit Party or any Subsidiary
thereof to (i) pay dividends or make any other distributions to any Credit Party
or any Subsidiary on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Credit Party or (iii) make loans or advances to any
Credit Party, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents and (B)
Applicable Law. 98 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement106.jpg]
(c) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Credit Party or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents, (B)
Applicable Law, (C) any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(d) (provided that any such restriction contained therein
relates only to the asset or assets acquired in connection therewith), (D) any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien), (E) obligations that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of any
Borrower, so long as such obligations are not entered into in contemplation of
such Person becoming a Subsidiary, (F) customary restrictions contained in an
agreement related to the sale of Property (to the extent such sale is permitted
pursuant to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale, (G) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject thereto
and (H) customary provisions restricting assignment of any agreement entered
into in the ordinary course of business. SECTION 9.11 Nature of Business. Engage
in any business other than the business conducted by the US Borrower and its
Subsidiaries as of the Closing Date and business activities similar to,
reasonably related or ancillary thereto. SECTION 9.12 Reserved. SECTION 9.13
Sale Leasebacks. Except for (a) the 2008 Sale-Leaseback Transaction and (b) any
of the following as it relates to any Property not constituting Collateral for
the Obligations, directly or indirectly become or remain liable as lessee or as
guarantor or other surety with respect to any lease, whether an operating lease
or a finance lease, of any Property (whether real, personal or mixed), whether
now owned or hereafter acquired, (i) which any Credit Party or any Subsidiary
thereof has sold or transferred or is to sell or transfer to a Person which is
not another Credit Party or Subsidiary of a Credit Party or (ii) which any
Credit Party or any Subsidiary of a Credit Party intends to use for
substantially the same purpose as any other Property that has been sold or is to
be sold or transferred by such Credit Party or such Subsidiary to another Person
which is not another Credit Party or Subsidiary of a Credit Party in connection
with such lease. SECTION 9.14 Reserved. SECTION 9.15 Financial Covenants. (a)
Consolidated Total Net Leverage Ratio. (i) As of the last day of any fiscal
quarter commencing with the period ending September 30, 2019, permit the
Consolidated Total Net Leverage Ratio to be greater than the 3.75 to 1.00. (ii)
Notwithstanding the covenant level set forth in clause (i) above, the
Consolidated Total Net Leverage Ratio shall be subject to a covenant adjustment
(“Covenant Holiday”) at the election of the US Borrower given in writing to the
Administrative Agent, if the Permitted Acquisition Consideration of a Permitted
Acquisition or a series of Permitted Acquisitions over a period of twelve (12)
months is at least $75,000,000. If so elected, (1) the maximum Consolidated
Total Net Leverage Ratio during the Covenant Holiday shall be 4.00 to 1.00,
which such increase 99 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement107.jpg]
shall be applicable (A) with respect to a Permitted Acquisition that is not a
Limited Condition Acquisition, for the fiscal quarter in which such Permitted
Acquisition is consummated and the three (3) consecutive quarterly test periods
thereafter or (B) with respect to a Permitted Acquisition that is a Limited
Condition Acquisition, for purposes of determining compliance on a Pro Forma
Basis with this Section 9.15(a) on the LCA Test Date, for the fiscal quarter in
which such Permitted Acquisition is consummated and for the three (3)
consecutive quarterly test periods after which such Permitted Acquisition is
consummated; provided that the maximum Consolidated Total Net Leverage Ratio
shall be increased to 4.25 to 1.00 during any Covenant Holiday where the US
Borrower and its Subsidiaries have outstanding unsecured Consolidated Total
Indebtedness in an aggregate principal amount of $150,000,000 or more, (2) the
period of each Covenant Holiday shall last no longer than four fiscal quarters
and (3) there shall be no less than two fiscal quarters between Covenant
Holidays. After the period of each Covenant Holiday, the maximum Consolidated
Total Net Leverage Ratio shall be 3.75 to 1.00. (b) Consolidated Interest
Coverage Ratio. As of the last day of any fiscal quarter commencing with the
period ending September 30, 2019, permit the Consolidated Interest Coverage
Ratio to be less than 3.50 to 1.00. SECTION 9.16 Disposal of Subsidiary
Interests. Permit any Domestic Subsidiary to be a non- Wholly-Owned Subsidiary
except as a result of or in connection with a dissolution, merger, amalgamation,
consolidation or disposition permitted by Section 9.4 or 9.5. SECTION 9.17
Canadian Defined Benefit Plans. Establish, participate in, contribute to or be
required to contribute to a Canadian Defined Benefit Plan except as a result of
a Permitted Acquisition. ARTICLE X DEFAULT AND REMEDIES SECTION 10.1 Events of
Default. Each of the following shall constitute an Event of Default: (a) Default
in Payment of Principal of Loans and Reimbursement Obligations. Any Borrower
shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise). (b) Other Payment Default. Any Borrower shall default in the payment
when and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or Reimbursement Obligation or the payment of any other
Obligation, and such default shall continue for a period of three (3) Business
Days. (c) Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Material Foreign Subsidiary in this Agreement, in any other Loan Document, or in
any document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, in any other
Loan Document, or in any document delivered in connection herewith or therewith
that is not subject to materiality or Material Adverse Effect qualifications,
shall be incorrect or misleading in any material respect when made or deemed
made. 100 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement108.jpg]
(d) Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2(a), 8.3(a), 8.4, 8.13,
8.14, 8.16, 8.18, 8.19 or Article IX. (e) Default in Performance of Other
Covenants and Conditions. Any Credit Party or any Material Foreign Subsidiary
shall default in the performance or observance of any term, covenant, condition
or agreement contained in this Agreement (other than as specifically provided
for in this Section) or any other Loan Document and such default shall continue
for a period of thirty (30) days after the earlier of (i) the Administrative
Agent’s delivery of written notice thereof to the US Borrower and (ii) a
Responsible Officer of any Credit Party having obtained Knowledge thereof. (f)
Indebtedness Cross-Default. Any Credit Party or any Material Foreign Subsidiary
thereof shall (i) default in the payment of any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of the Threshold Amount beyond the period of grace if
any, provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount, or with respect to
any Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired). (g) Reserved. (h)
Change in Control. Any Change in Control shall occur. (i) Voluntary Bankruptcy
Proceeding. Any Credit Party or any Material Foreign Subsidiary shall (i)
commence a voluntary case under any Debtor Relief Laws, (ii) file a petition
seeking to take advantage of any Debtor Relief Laws, (iii) consent to or fail to
contest in a timely and appropriate manner any petition filed against it in an
involuntary case under any Debtor Relief Laws, (iv) apply for or consent to, or
fail to contest in a timely and appropriate manner, the appointment of, or the
taking of possession by, a receiver, custodian, trustee, or liquidator of itself
or of a substantial part of its property, domestic or foreign, (v) admit in
writing its inability to pay its debts as they become due, (vi) make a general
assignment for the benefit of creditors, or (vii) take any corporate action for
the purpose of authorizing any of the foregoing. (j) Involuntary Bankruptcy
Proceeding. A case or other proceeding shall be commenced against any Credit
Party or any Material Foreign Subsidiary in any court of competent jurisdiction
seeking (i) relief under any Debtor Relief Laws, or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like for any Credit Party or any
Material Foreign Subsidiary or for all or any substantial part of their
respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding under such
Debtor Relief Laws shall be entered. (k) Failure of Agreements. Any provision of
this Agreement or any provision of any other Loan Document shall for any reason
cease to be valid and binding on any Credit Party or any Material Foreign
Subsidiary party thereto or any such Person shall so state in writing, or any
Loan Document shall for any reason cease to create a valid and perfected first
priority Lien (subject to Permitted Liens) on, or 101 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement109.jpg]
security interest in, any of the Collateral purported to be covered thereby, in
each case other than in accordance with the express terms hereof or thereof. (l)
Termination Events. A Termination Event shall have occurred that, when taken
together with all other Termination Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect. (m) Judgment. A final,
nonappealable judgment or order for the payment of money which could reasonably
be expected to have a Material Adverse Effect shall be entered against any
Credit Party or any Subsidiary thereof by any court and such judgment or order
shall continue without having been discharged, vacated or stayed for a period of
sixty (60) consecutive days after the entry thereof. SECTION 10.2 Remedies. Upon
the occurrence and during the continuance of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the US Borrower: (a) Acceleration; Termination of Credit Facility. Terminate the
Revolving Credit Commitment and declare the principal of and interest on the
Loans and the Reimbursement Obligations at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents (including, without limitation, all L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented or shall be entitled to present the documents
required thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the US Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(i) or
(j), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding. (b) Letters of Credit. With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to the preceding paragraph, demand that the US
Borrower deposit in a Cash Collateral account opened by the Administrative Agent
an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such Cash Collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations in accordance with Section 10.3. After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Secured Obligations shall
have been paid in full, the balance, if any, in such Cash Collateral account
shall be returned to the US Borrower. (c) General Remedies. Exercise on behalf
of the Secured Parties all of its other rights and remedies under this
Agreement, the other Loan Documents and Applicable Law, in order to satisfy all
of the Secured Obligations. SECTION 10.3 Rights and Remedies Cumulative;
Non-Waiver; etc. (a) The enumeration of the rights and remedies of the
Administrative Agent and the Lenders set forth in this Agreement is not intended
to be exhaustive and the exercise by the Administrative Agent and the Lenders of
any right or remedy shall not preclude the exercise of any other rights or
remedies, all 102 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement110.jpg]
of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. No delay or failure
to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between any Borrower, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default. (b)
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. SECTION 10.4 Crediting of Payments and
Proceeds. (a) In the event that the Obligations have been accelerated pursuant
to Section 10.2 or the Administrative Agent or any Lender has exercised any
remedy set forth in this Agreement or any other Loan Document, all payments
received other than from a Non-US Borrower on account of the Secured Obligations
and all net proceeds of or constituting US Collateral, from the enforcement of
the Secured Obligations shall be applied by the Administrative Agent as follows:
First, to payment of that portion of the US Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;
Second, to payment of that portion of the US Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them; Third, to payment of that portion of the US Obligations
constituting accrued and unpaid interest on the Loans and Reimbursement
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them; 103 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement111.jpg]
Fourth, to payment of that portion of the US Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Secured Hedge Agreements and Secured Cash Management Agreements,
ratably among the Lenders, the Issuing Lenders, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth payable to them; Fifth, to the Administrative Agent for the
account of the Issuing Lenders, to Cash Collateralize any L/C Obligations
constituting US Obligations then outstanding; Sixth, to the payment of the
Non-US Obligations in the order set forth in clause (b) below; and Last, the
balance, if any, after all of the Secured Obligations have been paid in full in
cash, to the US Borrower or as otherwise required by Applicable Law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto. (b) In the event that
the Obligations have been accelerated pursuant to Section 10.2 or the
Administrative Agent or any Lender has exercised any remedy set forth in this
Agreement or any other Loan Document, all payments received from a Non-US
Borrower and all net proceeds of or constituting Non-US Collateral, from the
enforcement of the Non-US Obligations shall be applied by the Administrative
Agent as follows: First, to payment of that portion of the Non-US Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to the Administrative Agent in its capacity as such; Second, to
payment of that portion of the Non-US Obligations constituting fees, indemnities
and other amounts (other than principal and interest) payable to the Lenders
under the Loan Documents, including attorney fees, ratably among the Lenders in
proportion to the respective amounts described in this clause Second payable to
them; Third, to payment of that portion of the Non-US Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them; Fourth, to payment of that portion of the Non-US Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth payable to them; and Last,
the balance, if any, after all of the Non-US Obligations have been paid in full
in cash, to the Non US Borrowers or as otherwise required by Applicable Law.
Notwithstanding the foregoing, Non-US Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the 104 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement112.jpg]
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article XI for itself and its Affiliates as if a
“Lender” party hereto. (c) Notwithstanding anything to the contrary contained in
this Agreement or the other Loan Documents: (i) each Non-US Borrower shall be
severally and not jointly liable, for that portion of the Secured Obligations
evidenced by any Loan or other Extension of Credit made to, or for the benefit
of, such Non-US Borrower; and (ii) the US Borrower shall be liable for all of
the Secured Obligations evidenced by any Loan or other Extension of Credit made
to, or for the benefit of any Non-US Borrower, and all such Secured Obligations
shall be guaranteed by the Subsidiary Guarantors. SECTION 10.5 Administrative
Agent May File Proofs of Claim. In case of the pendency of any proceeding under
any Debtor Relief Law or any other judicial proceeding relative to any Credit
Party, the Administrative Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the US Borrower) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise: (a) to file
and prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each Issuing
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the Issuing Lenders, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 3.3, 5.3 and 12.3. SECTION 10.6
Credit Bidding. (a) The Administrative Agent, on behalf of itself and the
Secured Parties, shall have the right to credit bid and purchase for the benefit
of the Administrative Agent and the Secured Parties all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law. Such credit bid or purchase may be completed through one or
more acquisition vehicles formed by the Administrative Agent to make such credit
bid or purchase and, in connection therewith, the Administrative Agent is
authorized, on behalf of 105 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement113.jpg]
itself and the other Secured Parties, to adopt documents providing for the
governance of the acquisition vehicle or vehicles, and assign the applicable
Secured Obligations to any such acquisition vehicle in exchange for Capital
Stock and/or debt issued by the applicable acquisition vehicle (which shall be
deemed to be held for the ratable account of the applicable Secured Parties on
the basis of the Secured Obligations so assigned by each Secured Party). (b)
Each Lender hereby agrees, on behalf of itself and each of its Affiliates that
is a Secured Party, that, except as otherwise provided in any Loan Document or
with the written consent of the Administrative Agent and the Required Lenders,
it will not take any enforcement action, accelerate obligations under any of the
Loan Documents, or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other similar
dispositions of Collateral. ARTICLE XI THE ADMINISTRATIVE AGENT SECTION 11.1
Appointment and Authority. (a) Each of the Lenders and each Issuing Lender
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the US
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. (b) The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacity as a potential Hedge Bank or Cash Management Bank) and the
Issuing Lenders hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and such Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto (including,
without limitation, to enter into additional Loan Documents or supplements to
existing Loan Documents on behalf of the Secured Parties). In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article XI for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. SECTION 11.2 Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the US Borrower or any Subsidiary or other Affiliate 106
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement114.jpg]
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. SECTION 11.3 Exculpatory
Provisions. (a) The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent: (i) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing; (ii) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (iii) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the US Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the US Borrower, a Lender or an
Issuing Lender. (c) The Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith
(including, without limitation, any report provided to it by an Issuing Lender
pursuant to Section 3.9), (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent). 107
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement115.jpg]
SECTION 11.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. SECTION 11.5 Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Credit Facility as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub- agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. SECTION 11.6 Resignation of Administrative Agent. (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and the US Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the US Borrower and subject to the consent of the US Borrower
(provided no Event of Default has occurred and is continuing at the time of such
resignation) to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. (b) If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
Applicable Law, by notice in writing to the US Borrower and such Person, remove
such Person as Administrative Agent and, in consultation with the US Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date. 108 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement116.jpg]
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent. (d) Any resignation by, or removal of, Wells
Fargo as Administrative Agent pursuant to this Section shall also constitute its
resignation as an Issuing Lender and Swingline Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender, if in its sole discretion it elects
to, and Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing
Lender, if in its sole discretion it elects to, shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit. SECTION 11.7 Non-Reliance on Administrative
Agent and Other Lenders. Each Lender and each Issuing Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. SECTION 11.8 No
Other Duties, Etc. Anything herein to the contrary notwithstanding, none of the
syndication agents, documentation agents, co-agents, arrangers or bookrunners
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Lender hereunder. 109 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement117.jpg]
SECTION 11.9 Collateral and Guaranty Matters. (a) Each of the Lenders (including
in its or any of its Affiliate’s capacities as a potential Hedge Bank or Cash
Management Bank) irrevocably authorize the Administrative Agent, at its option
and in its discretion: (i) to release any Lien on any Collateral granted to or
held by the Administrative Agent, for the ratable benefit of the Secured
Parties, under any Loan Document (A) upon the termination of the Revolving
Credit Commitment and payment in full of all Secured Obligations (other than (1)
contingent indemnification obligations and (2) obligations and liabilities under
Secured Cash Management Agreements or Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit which have been Cash Collateralized or as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Lender shall have been made), (B) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition to a Person other than a Credit Party permitted under the
Loan Documents, or (C) if approved, authorized or ratified in writing in
accordance with Section 12.2; (ii) to subordinate any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Permitted Lien; and (iii) to release any Subsidiary Guarantor from
its obligations under any Loan Documents if such Person ceases to be a
Subsidiary as a result of a transaction permitted under the Loan Documents. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 11.9. In each case as specified in this
Section 11.9, the Administrative Agent will, at the US Borrower’s expense,
execute and deliver to the applicable Credit Party such documents as such Credit
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Subsidiary Guaranty Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 11.9. In the
case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an Asset Disposition permitted pursuant
to Section 9.5 to a Person other than a Credit Party, the Liens created by any
of the Security Documents on such property shall be automatically released
without need for further action by any person. (b) The Administrative Agent
shall not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Credit Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral. SECTION 11.10 Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as 110 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement118.jpg]
a Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article XI to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Secured Cash Management
Agreements and Secured Hedge Agreements, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. ARTICLE XII MISCELLANEOUS
SECTION 12.1 Notices. (a) Notices Generally. Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows: If to the Borrowers (to US Borrower at): Federal Signal Corporation
1415 West 22nd Street Suite 1100 Oak Brook, IL 60523 Attention of: Svetlana
Vinokur Telephone No.: (630) 954-2015 Facsimile No.: (630) 954-3961 E-mail:
svinokur@federalsignal.com With copies to: Attention of: Daniel A. DuPre
Telephone No.: (630) 954-2012 Facsimile No.: (630) 954-3961 E-mail:
ddupre@federalsignal.com With copies to: Thompson Coburn LLP One US Bank Plaza
St. Louis, MO 63101 Attention of: Ruthanne C. Hammett Telephone No.: (314)
552-6155 Facsimile: No.: (314) 552-7155 E-mail: rhammett@thompsoncoburn.com 111
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement119.jpg]
If to Wells Fargo as Administrative Agent: Wells Fargo Bank, National
Association MAC D1109-019 1525 West W.T. Harris Blvd. Charlotte, NC 28262
Attention of: Syndication Agency Services Telephone No.: (704) 590-2706
Facsimile No.: (844) 879-5899 With copy to: Wells Fargo Bank, National
Association 10 South Wacker Drive 16th Floor Chicago, IL 60606 Attention of:
Brett Rausch Telephone No.: (312) 630-2311 Facsimile No.: (312) 845-4222 E-mail:
brett.rausch@wellsfargo.com If to any Lender: To the address set forth on the
Register Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). (b) Electronic Communications. Notices and other communications
to the Lenders and the Issuing Lenders hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II or III if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the US Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.
112 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement120.jpg]
(c) Administrative Agent’s Offices. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the US
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested. (d) Change of Address, Etc. Any party hereto may
change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto. (e) Platform. (i) Each Credit
Party agrees that the Administrative Agent may, but shall not be obligated to,
make the Borrower Materials available to the Issuing Lenders and the other
Lenders by posting the Borrower Materials on the Platform. (ii) The Platform is
provided “as is” and “as available.” The Agent Parties (as defined below) do not
warrant the accuracy or completeness of the Borrower Materials or the adequacy
of the Platform, and expressly disclaim liability for errors or omissions in the
Borrower Materials. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Borrower Materials or the Platform. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Credit Party, any Lender or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Credit Party’s or the Administrative
Agent’s transmission of communications through the Internet (including, without
limitation, the Platform), except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent Party; provided that in no event
shall any Agent Party have any liability to any Credit Party, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages, losses or expenses (as opposed to actual
damages, losses or expenses). SECTION 12.2 Amendments, Waivers and Consents.
Except as set forth below or as specifically provided in any Loan Document, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and delivered to the Administrative Agent and, in the
case of an amendment, signed by the Borrowers; provided, that no amendment,
waiver or consent shall: (a) increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 10.2) or the amount of Loans of
any Lender, in any case, without the written consent of such Lender; (b) waive,
extend or postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly and adversely affected thereby; 113 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement121.jpg]
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrowers
to pay interest at the Default Rate during the continuance of an Event of
Default or (ii) to amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or L/C Obligation or to reduce any fee payable
hereunder; (d) change Section 5.6, Section 10.4 or Section 11.9 in any manner
without the written consent of each Lender directly and adversely affected
thereby; (e) except as otherwise permitted by this Section 12.2 change any
provision of this Section or reduce the percentages specified in the definitions
of “Required Lenders,” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly and adversely affected thereby; (f)
consent to the assignment or transfer by any Credit Party of such Credit Party’s
rights and obligations under any Loan Document to which it is a party (except as
permitted pursuant to Section 9.4), in each case, without the written consent of
each Lender; or (g) release (i) all of the Subsidiary Guarantors or (ii)
Subsidiary Guarantors comprising substantially all of the credit support for the
Secured Obligations, in any case, from any Guaranty Agreement (other than as
authorized in Section 11.9), without the written consent of each Lender; (h)
release all or substantially all of the Collateral or release any Security
Document which would have the effect of releasing all or substantially all of
the Collateral (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender; (i) amend the
definition of “Alternative Currency” without written consent of each Lender
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document or modify Section 12.27 hereof; (iv) each Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto, (v) each Letter of Credit Application may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; provided that a copy of such amended Letter of Credit
Application shall be promptly delivered to the Administrative Agent upon such
amendment or waiver, (vi) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by the Borrowers and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time, (vii) the Administrative Agent and the
Borrowers shall be 114 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement122.jpg]
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrowers shall have jointly
identified an obvious error or any error ambiguity, defect or inconsistency or
omission of a technical or immaterial nature in any such provision and (viii)
the Administrative Agent and the US Borrower may, without the consent of any
Lender, enter into amendments or modifications to this Agreement or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Benchmark Replacement or any Benchmark Replacement Conforming Changes or
otherwise effectuate the terms of Section 5.8(c) in accordance with the terms of
Section 5.8(c). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (A) the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender and
(B) any amendment, waiver, or consent hereunder which requires the consent of
all Lenders or each affected Lender that by its terms disproportionately and
adversely affects any such Defaulting Lender relative to other affected Lenders
shall require the consent of such Defaulting Lender. Notwithstanding anything in
this Agreement to the contrary, each Lender hereby irrevocably authorizes the
Administrative Agent on its behalf, and without further consent of any Lender
(but with the consent of the US Borrower and the Administrative Agent), to (x)
amend and restate this Agreement if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated,
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement and the other Loan Documents
and (y) enter into amendments or modifications to this Agreement (including,
without limitation, amendments to this Section 12.2) or any of the other Loan
Documents or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to effectuate the terms of Section 5.13
(including, without limitation, as applicable, (1) to permit the Incremental
Term Loans and the Incremental Revolving Credit Increases to share ratably in
the benefits of this Agreement and the other Loan Documents, (2) to include the
Incremental Term Loan Commitments and the Incremental Revolving Credit Increase,
as applicable, or outstanding Incremental Term Loans and outstanding Incremental
Revolving Credit Increase, as applicable, in any determination of (i) Required
Lenders or (ii) similar required lender terms applicable thereto); provided that
no amendment or modification shall result in any increase in the amount of any
Lender’s Commitment or any increase in any Lender’s Commitment Percentage, in
each case, without the written consent of such affected Lender and (3) to enter
into amendments or modifications to this Agreement to effectuate the provisions
of Sections 5.16 or 1.12 including, without limitations, any provisions under
Applicable Law or Governmental Authority relating to Loans to Non-US Borrowers
in Alternative Currencies hereunder. SECTION 12.3 Expenses; Indemnity. (a) Costs
and Expenses. The US Borrower and any other Credit Party, jointly and severally,
shall pay (i) all reasonable and documented out of pocket expenses incurred by
the Administrative Agent and its Affiliates and JPMC (including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and
JPMC), in connection with the syndication of the Credit Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out of pocket expenses incurred by any Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) after a Default or Event of Default,
all out of pocket expenses incurred by the Administrative Agent, any Lender or
any Issuing Lender (including the fees, charges and disbursements of any counsel
for the Administrative Agent, any 115 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement123.jpg]
Lender or any Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit. The term “out of pocket expenses”
shall not include expenses, costs or fees of any attorneys, paralegals,
accountants and/or consultants who are employees of the Administrative Agent,
any Lender, the Issuing Lender or any of their respective direct or indirect
parent corporations, subsidiaries or affiliates. (b) Indemnification by the
Borrowers. Each Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and each Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, and shall pay or reimburse any
such Indemnitee for, any and all losses, claims (including, without limitation,
any Environmental Claims), penalties, damages, liabilities and related expenses
(including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including such Borrower or any other Credit Party),
other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties, (y) result from a
claim brought by any Credit Party or any Subsidiary thereof against an
Indemnitee or any of its Related Parties for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Credit Party or such Subsidiary has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) arise out of (i) disputes solely between or among the Lenders, (ii) disputes
solely between or among the Lenders and their respective Affiliates or Related
Parties (it being understood and agreed that the foregoing indemnification shall
extend to the Administrative Agent and the Arrangers (but not in their
capacities as a Lender) relative to disputes between or among the Administrative
Agent and/or the Arrangers, on the one hand, and one or more Lenders, or one or
more of their Affiliates or Related Parties, on the other hand). This Section
12.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. (c)
Reimbursement by Lenders. To the extent that any Borrower for any reason fails
to indefeasibly pay any amount required under clause (a) or (b) of this Section
to be paid by it to the 116 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement124.jpg]
Administrative Agent (or any sub-agent thereof), any Issuing Lender, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Issuing Lender, the Swingline Lender or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time, or if the Total Credit Exposure has
been reduced to zero, then based on such Lender’s share of the Total Credit
Exposure immediately prior to such reduction) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender); provided
that with respect to such unpaid amounts owed to any Issuing Lender or the
Swingline Lender solely in its capacity as such, only the Revolving Credit
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Credit Lenders’ Revolving Credit
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought or, if the Revolving Credit
Commitment has been reduced to zero as of such time, determined immediately
prior to such reduction); provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such Issuing Lender or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7. (d)
Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby. (e) Payments. All amounts due under this Section
shall be payable promptly after demand therefor. (f) Survival. Each party’s
obligations under this Section shall survive the termination of the Loan
Documents and payment of the obligations hereunder. SECTION 12.4 Right of
Setoff. If an Event of Default shall have occurred and be continuing, each
Lender, each Issuing Lender, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of any Borrower or any other
Credit Party against any and all of the obligations of such Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender or the Swingline Lender or any of
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall 117 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement125.jpg]
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 10.4 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, each Issuing Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such Issuing Lender, the Swingline Lender or their respective Affiliates may
have. Each Lender, such Issuing Lender and the Swingline Lender agree to notify
the US Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. SECTION 12.5 Governing Law;
Jurisdiction, Etc. (a) Governing Law. This Agreement and the other Loan
Documents and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of Illinois. (b) Submission to Jurisdiction. Each of the parties hereto
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, arising out of or in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
Illinois sitting in Cook County, and of the United States District Court of the
Northern District of Illinois, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and agrees that all claims in respect of
any such action, litigation or proceeding may be heard and determined in such
Illinois State court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. (c) Waiver of Venue. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. (d) Service of Process. Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 12.1. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by Applicable Law.
SECTION 12.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). 118 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement126.jpg]
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
CONSENT AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION
12.7 Reversal of Payments. To the extent any Credit Party makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other Applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Secured Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent. SECTION
12.8 Injunctive Relief. Each Borrower recognizes that, in the event such
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, each Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages. SECTION 12.9
Successors and Assigns; Participations. (a) Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that neither any Borrower nor any other Credit Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (b) Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that, in each case with respect to any
Credit Facility, any such assignment shall be subject to the following
conditions: (i) Minimum Amounts. (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to any Credit Facility) or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a 119 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement127.jpg]
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and (B) in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Credit Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the US
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided that the US Borrower shall be deemed to have given its
consent five (5) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the US Borrower prior to such fifth (5th)
Business Day; (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned; (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition: (A) the consent of the US Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or (z)
the assignment is made in connection with the primary syndication of the Credit
Facility and during the period commencing on the Closing Date and ending on the
date that is ninety (90) days following the Closing Date; provided, that the US
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and provided, further,
that the US Borrower’s consent shall not be required during the primary
syndication of the Credit Facility; (B) the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of the Revolving Credit Facility if such assignment is to
a Person that is not a Lender with a Revolving Credit Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and (C) the
consents of the Issuing Lenders and the Swingline Lender (such consents not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility. (iv) Assignment and Assumption. The
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment; provided that (A) only one such fee will be payable
in connection with simultaneous assignments to two or more related Approved
Funds by a 120 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement128.jpg]
Lender and (B) the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. (v) No Assignment to Certain Persons. No such
assignment shall be made to (A) the US Borrower or any of its Subsidiaries or
Affiliates, (B) any direct competitor of the US Borrower or any of its
Subsidiaries or (C) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (C). (vi) No Assignment to Natural
Persons. No such assignment shall be made to a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person). (vii) Certain Additional Payments. In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the US Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested, but not funded by, the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the Issuing Lenders, the
Swingline Lender and each other Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Revolving Credit Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
Person or the US Borrower or any of the US Borrower’s Subsidiaries or Affiliates
or a direct competitor of the US Borrower or its Subsidiaries, which shall be
null and void.) 121 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement129.jpg]
(c) Register. The Administrative Agent, acting solely for this purpose as a non-
fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the US Borrower and any Lender (but only to the extent of entries in the
Register that are applicable to such Lender), at any reasonable time and from
time to time upon reasonable prior notice. (d) Participations. Any Lender may at
any time, without the consent of, or notice to, the US Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
Person, (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person, or any Borrower or any of
such Borrower’s Subsidiaries or Affiliates) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) such Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 12.3(c) with respect to any payments made by such Lender to its
Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in Section 12.2(b),
(c), (d) or (e) that directly and adversely affects such Participant. Each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 5.9, 5.10 and 5.11 (subject to the requirements and limitations
therein, including the requirements under Section 5.11(g) (it being understood
that the documentation required under Section 5.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.12 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.10 or
5.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the US Borrower’s request and expense, to use reasonable efforts to
cooperate with the US Borrower to effectuate the provisions of Section 5.12(b)
with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.4 as though it
were a Lender; provided that such Participant agrees to be subject to Section
5.6 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non- fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other 122 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement130.jpg]
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (e) Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. (f) Cashless Settlement. Notwithstanding anything to the
contrary contained in this Agreement, any Lender may exchange, continue or
rollover all or a portion of its Loans in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the US
Borrower, the Administrative Agent and such Lender. SECTION 12.10 Treatment of
Certain Information; Confidentiality. Each of the Administrative Agent, the
Lenders and the Issuing Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Related Parties in connection with the Credit
Facility, this Agreement, the transactions contemplated hereby or in connection
with marketing of services by such Affiliate or Related Party to the Borrowers
or any of their Subsidiaries (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative or
other compulsory process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies under this Agreement, under any other Loan Document
or under any Secured Hedge Agreement or Secured Cash Management Agreement, or
any action or proceeding relating to this Agreement, any other Loan Document or
any Secured Hedge Agreement or Secured Cash Management Agreement, or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement, (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrowers
and their obligations, this Agreement or payments hereunder, (iii) to an
investor or prospective investor in an Approved Fund that also agrees that
Information shall be used solely for the purpose of evaluating an investment in
such Approved Fund, (iv) to a trustee, collateral manager, servicer, backup
servicer, noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding any Borrower and its Subsidiaries, the Loans and
the Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Credit Facility, (h) with the consent of the US Borrower, (i)
with respect to deal terms and other information customarily reported to Thomson
Reuters, other bank market data collectors and similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of the Loan Documents, (j) to the
extent such Information (i) becomes 123 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement131.jpg]
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Lender, any Issuing Lender or
any of their respective Affiliates from a third party that is not, to such
Person’s knowledge, subject to confidentiality obligations to any Borrower, (k)
to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates, (l) to the extent that such information is
independently developed by such Person, or (m) for purposes of establishing a
“due diligence” defense. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. SECTION 12.11
Performance of Duties. Each of the Credit Party’s obligations under this
Agreement and each of the other Loan Documents shall be performed by such Credit
Party at its sole cost and expense. SECTION 12.12 All Powers Coupled with
Interest. All powers of attorney and other authorizations granted to the
Lenders, the Administrative Agent and any Persons designated by the
Administrative Agent or any Lender pursuant to any provisions of this Agreement
or any of the other Loan Documents shall be deemed coupled with an interest and
shall be irrevocable so long as any of the Obligations remain unpaid or
unsatisfied, any of the Commitments remain in effect or the Credit Facility has
not been terminated. SECTION 12.13 Survival. (a) All representations and
warranties set forth in Article VII and all representations and warranties
contained in any certificate, or any of the Loan Documents (including, but not
limited to, any such representation or warranty made in or in connection with
any amendment thereto) shall constitute representations and warranties made
under this Agreement. All representations and warranties made under this
Agreement shall be made or deemed to be made at and as of the Closing Date
(except those that are expressly made as of a specific date), shall survive the
Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder. (b) Notwithstanding any termination of this Agreement, the
indemnities to which the Administrative Agent and the Lenders are entitled under
the provisions of this Article XII and any other provision of this Agreement and
the other Loan Documents shall continue in full force and effect and shall
protect the Administrative Agent and the Lenders against events arising after
such termination as well as before. SECTION 12.14 Titles and Captions. Titles
and captions of Articles, Sections and subsections in, and the table of contents
of, this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. 124 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement132.jpg]
SECTION 12.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the US Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).
SECTION 12.16 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. (b) Electronic Execution of Assignments.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act. SECTION 12.17 Term of Agreement. This Agreement
shall remain in effect from the Closing Date through and including the date upon
which all Obligations (other than contingent indemnification obligations not
then due) arising hereunder or under any other Loan Document shall have been
paid and satisfied in full in cash, all Letters of Credit have been terminated
or expired (or been Cash Collateralized) or otherwise satisfied in a manner
acceptable to the Issuing Lender) and the Revolving Credit Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
SECTION 12.18 USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies the Borrowers that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender to identify each Credit
Party in accordance with the PATRIOT Act or such Anti-Money Laundering Laws.
SECTION 12.19 Independent Effect of Covenants. Each Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, no Borrower shall engage
in any transaction or other act otherwise permitted under any 125 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement133.jpg]
covenant contained in Articles VIII or IX, before or after giving effect to such
transaction or act, such Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX. SECTION 12.20 No Advisory or
Fiduciary Responsibility. (a) In connection with all aspects of each transaction
contemplated hereby, each Credit Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that (i) the facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s- length commercial transaction between any
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and such Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for such Borrower or any of its Affiliates, stockholders, creditors
or employees or any other Person, (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of such Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or Lender has advised or is
currently advising such Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to such Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of such Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and (v)
the Administrative Agent, the Arrangers and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate. (b) Each Credit Party acknowledges and
agrees that each Lender, the Arrangers and any Affiliate thereof may lend money
to, invest in, and generally engage in any kind of business with, any of the
Borrowers, any Affiliate thereof or any other person or entity that may do
business with or own securities of any of the foregoing, all as if such Lender,
Arranger or Affiliate thereof were not a Lender or Arranger or an Affiliate
thereof (or an agent or any other person with any similar role under the Credit
Facilities) and without any duty to account therefor to any other Lender, the
Arrangers, the Borrowers or any Affiliate of the foregoing. Each Lender, the
Arrangers and any Affiliate thereof may accept fees and other consideration from
the Borrowers or any Affiliate thereof for services in connection with this
Agreement, the Credit Facilities or otherwise without having to account for the
same to any other Lender, the Arrangers, the Borrowers or any Affiliate of the
foregoing. SECTION 12.21 Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and 126 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement134.jpg]
other obligations of the Borrowers outstanding as of such date under the
Existing Credit Agreement, shall be deemed to be loans and obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds as are necessary in order that the outstanding balance
of such Loans, together with any Loans funded on the Closing Date, reflect the
respective Revolving Credit Commitment of the Lenders hereunder. SECTION 12.22
Inconsistencies with Other Documents. In the event there is a conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall control; provided that any provision of the Security
Documents which imposes additional burdens on any Borrower or any of its
Subsidiaries or further restricts the rights of such Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect. SECTION 12.23 Anti-Money Laundering
Legislation. (a) Each Borrower acknowledges that, pursuant to the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) and other
applicable anti-money laundering, anti- terrorist financing, government sanction
and “know your client” laws, whether within Canada or elsewhere (collectively,
including any guidelines or orders thereunder, “AML Legislation”), the Lenders
and the Administrative Agent may be required to obtain, verify and record
information regarding such Borrower, its directors, authorized signing officers,
direct or indirect shareholders or other Persons in control of such Borrower,
and the transactions contemplated hereby. Each Borrower shall promptly provide
all such information, including supporting documentation and other evidence, as
may be reasonably requested by any Lender or the Administrative Agent, or any
prospective assignee or participant of a Lender or the Administrative Agent, in
order to comply with any applicable AML Legislation, whether now or hereafter in
existence. (b) If the Administrative Agent has ascertained the identity of a
Borrower or any authorized signatories of a Borrower for the purposes of
applicable AML Legislation, then the Administrative Agent: (i) shall be deemed
to have done so as an agent for each Lender, and this Agreement shall constitute
a “written agreement” in such regard between each Lender and the Administrative
Agent within the meaning of applicable AML Legislation; and (ii) shall provide
to each Lender copies of all information obtained in such regard without any
representation or warranty as to its accuracy or completeness. Notwithstanding
the preceding sentence and except as may otherwise be agreed in writing, each of
the Lenders agrees that the Administrative Agent has no obligation to ascertain
the identity of any Borrower or any authorized signatories of such Borrower on
behalf of any Lender, or to confirm the completeness or accuracy of any
information it obtains from such Borrower or any such authorized signatory in
doing so. SECTION 12.24 Maximum Amount. In no event shall the aggregate
“interest” (as defined in Section 347 (the “Criminal Code Section”) of the
Criminal Code (Canada)), payable by any Canadian Credit Party to any Lender
under this Agreement or any other Loan Document exceed the effective annual rate
of interest lawfully permitted under the Criminal Code Section on the “credit
advanced” (as defined in such section) under this Agreement or any other Loan
Document. Further, if any payment, collection or demand pursuant to this
Agreement or any other Loan Document in respect of such “interest” is determined
to be contrary to the provisions of the Criminal Code Section, such payment,
collection, or demand shall be deemed to have been made by mutual mistake of the
affected Lender, and any Canadian Credit Party and such “interest” shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by the
Criminal Code Section so as to 127 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement135.jpg]
result in a receipt by such Lender of interest at a rate not in contravention of
the Criminal Code Section, such adjustment to be effected, to the extent
necessary, as follows: (i) first, by reducing the amounts or rates of interest
required to be paid to that Lender; and (ii) second, by reducing any fees,
charges, expenses and other amounts required to be paid to the affected Lender
that would constitute “interest”. Notwithstanding the foregoing, and after
giving effect to all such adjustments, if any Lender shall have received an
amount in excess of the maximum permitted by the Criminal Code Section, then any
such Canadian Credit Party shall be entitled, by notice in writing to such
affected Lender, to obtain reimbursement from such Lender in an amount equal to
such excess. SECTION 12.25 Judgment Currency. If for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of each Credit Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Credit Party in the Agreement Currency, such Credit
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Credit Party (or to any other Person who
may be entitled thereto under applicable law). SECTION 12.26 Acknowledgement and
Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything to
the contrary in any Loan Documents or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers, by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action or any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments or ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that 128
118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement136.jpg]
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. SECTION 12.27 Certain ERISA Matters. (a) Each Lender (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the US Borrower or any
other Credit Party, that at least one of the following is and will be true: (i)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit or the Commitments; (ii) the transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement; (iii) (A) such Lender is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager
made the investment decision on behalf of such Lender to enter into, participate
in, administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or (iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender. (b)
In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the US Borrower or any
other Credit Party, that none of the 129 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement137.jpg]
Administrative Agent, any Arranger and their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto). SECTION 12.28 Acknowledgement Regarding Any Support QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the FDIC under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): (a) In the event a
Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. (b) As used in this
Section 12.28, the following terms have the following meanings: “BHC Act
Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Covered
Entity” means any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). 130 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement138.jpg]
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). [Signature pages to follow] 131 118355493_7



--------------------------------------------------------------------------------



 
[ex1012019creditagreement139.jpg]




--------------------------------------------------------------------------------



 
[ex1012019creditagreement140.jpg]




--------------------------------------------------------------------------------



 
[ex1012019creditagreement141.jpg]




--------------------------------------------------------------------------------



 
[ex1012019creditagreement142.jpg]




--------------------------------------------------------------------------------



 
[ex1012019creditagreement143.jpg]




--------------------------------------------------------------------------------



 
[ex1012019creditagreement144.jpg]




--------------------------------------------------------------------------------



 
[ex1012019creditagreement145.jpg]




--------------------------------------------------------------------------------



 
[ex1012019creditagreement146.jpg]




--------------------------------------------------------------------------------



 
[ex1012019creditagreement147.jpg]




--------------------------------------------------------------------------------



 